Exhibit 10.6

 

CERTAIN INFORMATION (INDICATED BY ASTERISKS) HAS BEEN OMITTED FROM THIS DOCUMENT
BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE
REGISTRANT IF PUBLICLY DISCLOSED

 

PARTICIPATION AGREEMENT

DATED AS OF  FEBRUARY 5,  2019

AMONG

CUBIC CORPORATION,

 AS THE LESSEE AND THE CONSTRUCTION AGENT,

BANKERS COMMERCIAL CORPORATION,

 AS THE LESSOR,

MUFG UNION BANK, N.A.,

 AS COLLATERAL AGENT,

MUFG BANK, LTD.

AS ADMINISTRATIVE AGENT,

AND

THE RENT ASSIGNEES SET FORTH ON

SCHEDULE I-A FROM TIME TO TIME

AS RENT ASSIGNEES

 

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

Page

ARTICLE I DEFINITIONS


2

ARTICLE II EFFECTIVENESS; GENERAL PROVISION


2

SECTION 2.1.

Effectiveness of Agreement.


2

SECTION 2.2.

Commitments.


7

SECTION 2.3.

Fundings.


10

SECTION 2.4.

Obligations Several.


11

SECTION 2.5.

Advance Requests.


12

SECTION 2.6.

Funding Notations.


13

SECTION 2.7.

Payments to Participants.


13

SECTION 2.8.

Computations.


13

SECTION 2.9.

Determination of Yield Rate and Payment Periods.


13

SECTION 2.10.

Capitalized Yield.


16

SECTION 2.11.

Lessor Investment.


16

SECTION 2.12.

Rent Assignment Interests.


18

SECTION 2.13.

Fees and Other Transaction Costs.


19

SECTION 2.14.

Nature of Transaction.


20

SECTION 2.15.

Amounts Due.


21

ARTICLE III CONDITIONS TO ADVANCES; DELIVERIES UPON COMPLETION


22

SECTION 3.1.

Conditions to Each Advance.


22

SECTION 3.2.

Conditions to Initial Advance.


25

SECTION 3.3.

Deliveries Upon Completion.


25

SECTION 3.4.

Final Funding Date Conditions.


27

ARTICLE IV REPRESENTATIONS AND WARRANTIES


28

SECTION 4.1.

Representations and Warranties of the Lessee.


28

SECTION 4.2.

Representations and Warranties of the Lessor.


34

SECTION 4.3.

Representations and Warranties of Rent Assignees.


35

SECTION 4.4.

Representations and Warranties of Administrative Agent and Collateral Agent.


36

ARTICLE V COVENANTS OF THE LESSEE


37

SECTION 5.1.

Financial Reporting.


37

 

 



 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

 

Page

SECTION 5.2.

Affirmative Covenants of the Lessee.


40

SECTION 5.3.

Consolidations, Mergers, Sales of Assets.


42

SECTION 5.4.

Compliance with Laws and Approvals.


43

SECTION 5.5.

Change of Control.


43

SECTION 5.6.

Financial Covenants of the Lessee.


43

ARTICLE VI OTHER COVENANTS AND AGREEMENTS


50

SECTION 6.1.

Cooperation with the Lessee.


50

SECTION 6.2.

Covenants of the Agents and the Participants.


50

SECTION 6.3.

Assignments.


53

SECTION 6.4.

Participations.


56

SECTION 6.5.

Ground Lease.


57

SECTION 6.6.

Amendments Related to Credit Facilities.


57

ARTICLE VII INDEMNIFICATION AND ADDITIONAL PAYMENTS


58

SECTION 7.1.

General Indemnification.


58

SECTION 7.2.

General Tax Indemnity.


63

SECTION 7.3.

Withholding Tax Documentation.


70

SECTION 7.4.

Increased Costs.


72

SECTION 7.5.

Funding Losses.


74

SECTION 7.6.

Gross Up.


74

SECTION 7.7.

Leased Property Indemnity.


75

ARTICLE VIII AGENCY


75

SECTION 8.1.

Appointment of Administrative Agent and Collateral Agent; Powers and
Authorization to Take Certain Actions.


75

SECTION 8.2.

Reliance.


77

SECTION 8.3.

Action Upon Instructions Generally.


77

SECTION 8.4.

Indemnification.


78

SECTION 8.5.

Independent Credit Investigation.


78

SECTION 8.6.

Refusal to Act.


79

SECTION 8.7.

Resignation or Removal of Administrative Agent, Collateral Agent; Appointment of
Successor.


79

SECTION 8.8.

Separate Agent.


80

 





ii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

 

Page

SECTION 8.9.

Termination of Agency.


81

SECTION 8.10.

Compensation of Administrative Agent and Collateral Agent.


81

SECTION 8.11.

Limitations.


81

ARTICLE IX MISCELLANEOUS


82

SECTION 9.1.

Survival of Indemnities.


82

SECTION 9.2.

No Broker, etc.


82

SECTION 9.3.

Notices.


82

SECTION 9.4.

Counterparts.


82

SECTION 9.5.

Amendments.


83

SECTION 9.6.

Headings, etc.


84

SECTION 9.7.

Parties in Interest.


84

SECTION 9.8.

Governing Law.


84

SECTION 9.9.

Payment of Transaction Costs and Other Costs.


84

SECTION 9.10.

Severability.


85

SECTION 9.11.

Limited Liability of the Lessor.


85

SECTION 9.12.

Liabilities of the Participants.


86

SECTION 9.13.

Submission to Jurisdiction; Waivers.


86

SECTION 9.14.

Reproduction of Documents.


87

SECTION 9.15.

Role of Arranger.


87

SECTION 9.16.

Rights Under Rent Assignment Agreements.


87

SECTION 9.17.

Limitation on Recourse Liability During Construction Period.


87

SECTION 9.18.

Payments in Dollars.


88

SECTION 9.19.

Confidentiality.


88

SECTION 9.20.

Entire Agreement.


89

SECTION 9.21.

UCC Filings and Other Matters.


90

SECTION 9.22.

Existence and Continuation of an Event of Default.


90

SECTION 9.23.

USA PATRIOT Act.


90

SECTION 9.24.

Certifications from the Construction Consultant.


90

SECTION 9.25.

Substitution of a Participant; Change in Lending Office.


90

 





iii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

 

Page

ARTICLE X RECEIPT, DISTRIBUTION AND APPLICATION OF RECEIPTS


92

SECTION 10.1.

Receipt, Distribution and Application of Receipts


92

SECTION 10.2.

Distribution of Certain Other Payments


92

SECTION 10.3.

Distribution of Payments After Event of Default


94

SECTION 10.4.

Other Payments


94

SECTION 10.5.

Distribution of Excluded Amounts


95

 

 

 

Appendix I

Definitions

Schedule I-A

Rent Assignee Commitments

Schedule I-B

Lessor Investment

Schedule II

Addresses For Notice; Wire Instructions

Schedule III

Liens

Schedule IV

Description of Site Owned by the Lessor

Schedule 2.9(f)

 

Exhibit A

Form of Advance Request

Exhibit B

Form of Assignment Agreement

 

 



iv

--------------------------------------------------------------------------------

 

 

PARTICIPATION AGREEMENT

THIS PARTICIPATION AGREEMENT, dated as of February 5,  2019 (this “Agreement”),
is made among CUBIC CORPORATION, a Delaware corporation, as Lessee (the
“Lessee”) and as the Construction Agent (the “Construction Agent”), BANKERS
COMMERCIAL CORPORATION, a California corporation, as the Lessor (in such
capacity, the “Lessor”),  MUFG UNION BANK, N.A.,  as Collateral Agent for the
Rent Assignees (the “Collateral Agent”),  MUFG BANK, LTD., as Administrative
Agent for the Participants (in such capacity, the “Administrative Agent”)  and
the Rent Assignee(s) named on Schedule I-A hereto from time to time (the “Rent
Assignees”).

PRELIMINARY STATEMENT

A.        Subject to the terms and conditions of this Agreement and the other
Operative Documents:

(i)        as of the Closing Date, among other things:

(a)        the Lessor will lease the Site pursuant to the Ground Lease;

(b)        the Lessor and the Lessee will enter into the Lease pursuant to which
the Lessor will sublease its interest in the Site and lease its interest in the
Facility to the Lessee;

(c)        the Lessor and the Construction Agent will enter into (1) the
Construction and Development Agreement pursuant to which the Construction Agent
will construct the Facility on the Site, and (2) the applicable Assignment of
Contracts;

(d)        the Lessee and the Lessor will enter into the Memorandum of Lease
pursuant to which (i) the Lessee will grant the Lessor a Lien on and a security
interest in the interests of the Lessee in the Site and Facility, in all rights
and interests of the Lessee under and in the Construction Documents and in the
other Lessee Collateral, in each case, in order to secure the obligations of the
Lessee to the Lessor under the Lease and of the Lessee and the Construction
Agent under the other Operative Documents, (ii) notice of the leasing of the
Site and Facility will be publicized, and (iii) the Lessor will grant the Lessee
a Lien on and security interest in the interests of the Lessor in the Site and
Facility to secure its obligations in the event a Purchase Option has been
validly exercised by the Lessee;  and

(e)        the Lessor and each Rent Assignee will enter into a Rent Assignment
Agreement pursuant to which, inter alia, each Rent Assignee shall, subject to
the terms and conditions hereof and thereof, undertake to acquire the Rent
Assignment Interests from the Lessor to enable the Lessor to make Advances to
the Construction Agent on the Advance Date specified in any Advance Request; and

(ii)       during the Construction Period:

 

 



 

--------------------------------------------------------------------------------

 

 

(a)        on or one (1) Business Day prior to the Demolition Date, the Lessor
will acquire Building 1 pursuant to the Deed and, pursuant to the Construction
and Development Agreement, the Construction Agent shall demolish Building 1;

(b)        the Lessor will, pursuant to the terms of this Agreement and the
Construction and Development Agreement, undertake to provide fundings to make
Advances to the Construction Agent;

(c)        the Construction Agent, using Advances funded by the Lessor in part
from the acquisition of the Rent Assignment Interests by the Rent Assignees
pursuant to the Rent Assignment Interests and in part from the Lessor
Investment, will demolish Building 1 and construct the Facility on the Site
pursuant to the Construction and Development Agreement; and

(d)        notwithstanding the effectiveness of certain covenants and terms of
the Lease during such period, the Lessee will not be required to begin to make
scheduled payments of Basic Rent under the Lease until the Base Term
Commencement Date.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

 

DEFINITIONS

Unless the context shall otherwise require, capitalized terms used and not
defined herein shall have the meanings assigned thereto in Appendix I hereto for
all purposes hereof and the rules of interpretation set forth in Appendix I
hereto shall apply to this Agreement.

ARTICLE II

 

EFFECTIVENESS; GENERAL PROVISION

SECTION 2.1.            Effectiveness of Agreement.

The obligations of the Lessor to acquire Building 1 pursuant to the Deed and
lease the Site pursuant to the Ground Lease and lease the Leased Property and of
the Participants to finance the demolition of Building 1 and construction of the
Facility and issue their respective Commitments and the effectiveness of this
Agreement (the “Closing”) shall occur upon the satisfaction of each of the
following conditions and of the conditions set forth in Section 3.1 hereof (all
such conditions to be satisfied to the satisfaction of the Lessor in its
reasonable discretion):

(a)        Authorization, Execution and Delivery of Documents; No Default. The
Operative Documents shall have been duly authorized, executed and delivered by
each of the parties thereto, shall be in form and substance reasonably
satisfactory to the Lessee, each Participant,  and the Agents and an executed
counterpart of each thereof shall have been received by such parties.  Each of
the documents referred to above shall be in full force and effect as to all





2

--------------------------------------------------------------------------------

 

 

parties and no event which would constitute a Default or Event of Default under
the Lease or a default under any other Operative Document shall be continuing.

(b)        Legal Opinions.  The Agents and each of the Participants shall have
received favorable opinions of James R. Edwards, Senior Vice President, General
Counsel and Secretary of the Lessee, and of Jones Day, special counsel to the
Lessee and as California local counsel. Each of the foregoing opinions shall be
dated the Closing Date and in form and substance reasonably satisfactory to the
recipients thereof.

(c)        Insurance.  The Agents and each Participant shall have received the
insurance certificates required by Section 2.7(d) of the Construction and
Development Agreement.

(d)        Governmental and Third Party Approvals. All necessary or advisable
Governmental Actions and all consents, approvals and authorizations of Persons,
required in connection with the Overall Transaction, shall have been obtained or
made and be in full force and effect and not be subject to any pending
procedures or appeals, whether administrative, judicial or otherwise, except for
(i) any Governmental Actions that are not required with respect to the then
current status of the construction of the Facility; and (ii) any other
Governmental Action, consent, approval or authorization the failure to obtain
which, or the appeal of or further procedures with respect to which, would not
reasonably be expected to have a Material Adverse Effect.

(e)        Corporate Status and Proceedings.  The Agents and each of the
Participants shall have received:

(i)         certificates of good standing with respect to the Lessee from the
State of Delaware and the State of California,  each dated no earlier than the
thirtieth (30th) day prior to the Closing Date; and

(ii)        a  certificate of the Secretary or Assistant Secretary (or other
Responsible Officer) of the Lessee, in form and substance reasonably
satisfactory to the Agents and each of the Participants and attaching and
certifying as to (A) the board of directors’ resolutions in respect of the
execution, delivery and performance by the Lessee of each Operative Document to
which it is or will be a party, (B) its certificate of incorporation and bylaws,
and (C) the incumbency and signatures of persons authorized to execute and
deliver the Operative Documents on behalf of the Lessee.

(f)         The Lessor Documents.  Each of the Rent Assignees,  the Agents and
the Lessee shall have received:

(i)         a certificate of good standing with respect to the Lessor from the
State of California, dated no earlier than the thirtieth (30th) day prior to the
Closing Date; and

(ii)        a certificate of the Secretary or Assistant Secretary (or other
Responsible Officer) of the Lessor, in form and substance reasonably
satisfactory to the Lessee and attaching and certifying as to (A) the directors’
resolutions in respect of the execution, delivery and performance by the Lessor
of each Operative Document to which





3

--------------------------------------------------------------------------------

 

 

it is or will be a party, (B) its certificate of incorporation and by-laws and
(C) the incumbency and signatures of persons authorized to execute and deliver
the Operative Documents on behalf of the Lessor.

(g)        Representations and Warranties; Absence of Defaults; Etc. Each
representation and warranty of the Lessee and the Participants contained herein
or in any other Operative Document shall be true and correct in all material
respects.

(h)        Appraisal; Survey.  The Agents and each of the Participants shall
have received an (the “Appraisal”) from the Appraiser which shall establish (by
the use of appraisal methods reasonably satisfactory to the Participants)
 values and other information as required by the Participants, including without
limitation, as to the economic useful life of the Leased Property (assuming
Completion of the Facility on the Site substantially in accordance with
Applicable Laws and Regulations, and assuming that the Facility has been
constructed) as of the Construction Period Termination Date and as of the
Maturity Date.  The Appraisal shall comply with all of the provisions of the
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended,
the rules and regulations adopted pursuant thereto, and all other Applicable
Laws and Regulations. The Lessee shall have delivered, or shall have caused to
be delivered, to the Participants, at the Lessee’s expense, sufficient copies of
an accurate “Boundary” survey (the “Survey”) prepared in accordance with the
2016 Minimum Standard Detail Requirements for ALTA/NSPS Land Title Surveys
certified to the Agents and each of the Participants and showing no state of
facts reasonably unsatisfactory to each of the Participants and prepared within
thirty (30) days of the Closing Date by a Person reasonably satisfactory to each
of the Participants. Such survey shall (1) be acceptable to the Title Insurance
Company, (2) show no encroachments on the Site by structures owned by others,
and no encroachments from any part of the Leased Property onto any land owned by
others, and (3) disclose no state of facts reasonably objectionable to any of
the Participants or the Title Insurance Company, and be reasonably acceptable to
each such Participant.

(i)         Environmental Report and Related Reliance Letter. The Agents and
each of the Participants shall have received a copy of the “Phase I”
environmental assessment report (or its equivalent) of the Site in form and
substance satisfactory to each of the Participants by the Environmental Expert,
and, if such assessment indicates any exceptions reasonably requiring remedy or
further investigation, a further environmental assessment of the Site by such
environmental engineer satisfactory to each of the Participants; and the
Environmental Expert shall have delivered to each of the Participants a letter
in form and substance satisfactory to each of the Participants stating that each
such Person may rely upon the Environmental Expert’s assessment of the Site. In
addition, the Lessee shall deliver to the Administrative Agent a written
approval from the DEH of (i) the Remediation Plan in connection with certain
remediation actions to be undertaken as part of the Construction, and such
approval shall be satisfactory in form and substance to the Participants, and
(ii) the project-specific community health and safety plan related to the
Construction.

(j)         Construction Matters.  The Agents and each of the Participants shall
have received:





4

--------------------------------------------------------------------------------

 

 

 

(i)         a certificate from the Construction Consultant and the Construction
Agent (provided, the Construction Consultant shall provide such certifications
only with respect to the matters described in subsections (A) and (B) of this
Section 2.1(j)(i) and only if the Agents or any of the Participants, prior to
the Closing, expressly requests the Construction Consultant to provide such
certifications but the Construction Agent shall provide certifications with
respect to the matters described in all subsections of this Section 2.1(j)(i)),
dated the Closing Date, certifying to the effect that: (A) the aggregate
Commitments of the Rent Assignees and the Lessor are sufficient to Complete the
Facility and to pay all Construction Costs, in each case on or before the
Construction Period Termination Date; (B) Completion of the Facility can be
achieved before the Construction Period Termination Date; (C) the Facility will
be constructed on the Site substantially in accordance with the Plans and
Specifications and in accordance with the Construction Budget; (D) all
representations and warranties of the Lessee and the Construction Agent
contained in the Operative Documents are true and correct in all material
respects; (E) no Construction Default, Construction Event of Default or Force
Majeure Event is continuing; (F) the matters set forth in clause (d) of this
Section 2.1 are true and correct; and (G) attached thereto are true, correct and
complete copies of the Construction Budget (which includes appropriate
contingency reserves as set forth therein), the construction schedule, a
site-map of the Site and the Major Construction Documents entered into as of the
Closing Date, and that the same have not been amended or otherwise modified,
revoked or rescinded and, in the case of such Major Construction Documents, are
in full force and effect;

(ii)        at least ten (10) days prior to the Closing Date, a copy of the
Construction Budget prepared in accordance with Section 2.6 of the Construction
and Development Agreement and a copy of the General Construction Agreement, the
Development Agreement;  and

(iii)      an Assignment of Contracts and a Consent and Acknowledgment with
respect to each Major Construction Document then in existence.

(k)        No Material Adverse Effect. Since September  30, 2018, there has been
no Material Adverse Effect with respect to the Site or the Lessee.

(l)         Fees and Transaction Costs.  (i) The Agents, the Arranger and each
of the Participants shall have received payment of all Fees agreed to by the
Lessee in writing and due and payable to them on the Closing Date and (ii) the
Lessee shall have paid all other Transaction Costs due and payable on or prior
to the Closing Date that have been set forth in detailed invoices delivered to
the Lessee at least five  (5) Business Days prior to the Closing Date.
Provisions for the payment of all Taxes and filing fees and other charges in
connection with the execution, delivery, recording, filing and registration of
the Operative Documents and the Overall Transaction shall have been made by the
Lessee to the reasonable satisfaction of the Administrative Agent and each of
the Participants.

(m)       Title and Title Insurance. On the Closing Date, the Site will be
ground leased to the Lessor pursuant to the Ground Lease.  The Title Insurance
Company shall deliver to





5

--------------------------------------------------------------------------------

 

 

 

Lessor, a Leasehold Policy of Title Insurance and an alternative Mortgagee
Policy of Title Insurance (insuring the lien of the mortgage contained in the
Memorandum of Lease) issued to the Lessor and its successors and assigns
including Administrative Agent, in each case, reasonably acceptable in form and
substance to the Administrative Agent and each of the Participants
(collectively, the “Title Policy”). The Title Policy shall be dated as of the
Closing Date, shall include coverage over the general exceptions to such policy
and shall contain such affirmative endorsements as to mechanic’s liens,
easements and rights-of-way, encroachments, the non-violation of covenants and
restrictions, zoning, survey matters, an alternative policy endorsement and
other matters as the Lessor or Lessee shall reasonably request,  in each case to
the extent customarily available in California,  as applicable.

(n)        Lien Searches, Financing Statements. Uniform Commercial Code lien
searches shall have been performed and sufficient copies thereof delivered to
the Lessor and Administrative Agent, which shall indicate to each such party’s
reasonable satisfaction that there are no Liens other than Liens released
concurrently with the effectiveness of this Agreement on the Closing Date
(regardless of whether senior, pari passu or junior) in effect with respect to
any Lessee Collateral and UCC-1 financing statements covering such collateral
shall have been prepared by the parties thereto and copies thereof delivered to
the Lessor and the Administrative Agent, all of which shall be in form and
substance reasonably acceptable to the Lessor and the Administrative Agent.

(o)        Filings, Recordings and Other Actions.  The Lessee shall have caused
the Ground Lease to be executed and delivered in favor of the Lessor. The Lessee
and the Lessor shall have executed and delivered all instruments and documents
necessary for (i) the Lessor to obtain a Lien on the Lessee Collateral and (ii)
any of the Operative Documents to become effective or enforceable, in each case
in accordance with Applicable Laws and Regulations and to the extent reasonably
required in connection with the then current status of the construction and
planning of the Facility. The Lessee and the Lessor shall cause all such
instruments and documents to be filed and recorded in the Recorder’s Office or
such governmental offices as is necessary to perfect or publish notice of such
Liens in favor of the Lessor. The Lessor and the Administrative Agent shall have
received satisfactory evidence of the payment of all recording and filing fees
and taxes with respect to any recordings or filings made of the Memorandum of
Lease, the Memorandum of Ground Lease and any UCC financing statements to be
filed with the Secretary of State of the State of Delaware and the Recorder’s
Office (or other appropriate filing office).

(p)        Flood Hazard Certification. The Administrative Agent and the Lessor
shall have obtained the necessary documents regarding flood hazard
certification, which shall be prepared at Lessee’s expense.

(q)        Assignments and Liens. The Lessor shall have a security interest in
the interests of the Lessee in the Lessee Collateral.

(r)         No Event of Loss, Taking, Force Majeure Event. No Event of Loss,
Event of Taking, Force Majeure Event shall have occurred with respect to the
Leased Property.





6

--------------------------------------------------------------------------------

 

 

 

(s)         Rent Assignment Interests and Lessor Investment Permitted by
Applicable Law, etc. The acquisition of the Rent Assignment Interests by the
Rent Assignees and the making of the Lessor Investment by the Lessor shall be
permitted by Applicable Laws and Regulations (including, without limitation,
Regulations T, U and X of the F.R.S. Board) and shall not subject any
Participant to any Tax, penalty, liability or other onerous condition under or
pursuant to any Applicable Laws and Regulations. If requested any Participant,
 such Participant shall have received an Officer’s Certificate from a
Responsible Officer by the Lessee certifying as to such matters of fact as it
may reasonably specify to enable it to determine whether such acquisition of the
Rent Assignment Interests or the making of the Lessor Investment, as applicable,
is so permitted.

(t)         The Lessor Confirmation Letter.  The Lessee shall have received a
lessor confirmation letter from the Lessor providing information related to ASC
810.

(u)        KYC, FIN Cen Information. Upon the reasonable request of the Lessor
made at least ten (10) days prior to the initial Advance Date, Lessee shall have
provided to the Lessor the documentation and other information so requested in
connection with applicable “know your customer” and anti-money-laundering rules
and regulations, including the USA PATRIOT Act, as defined below, in each case
at least five (5) days prior to the initial Advance Date.

All documents and instruments required to be delivered on the Closing Date
pursuant to the Operative Documents shall be delivered at the offices of Dechert
LLP, or at such other location as the Lessor,  the Agents and the Lessee may
agree. The release by any party of its counterpart to this Agreement shall
constitute conclusive evidence of its satisfaction with the form and substance
of each of the items so delivered under this Section 2.1, subject to the right
of the Lessor to require a side letter for satisfaction of certain items under
this Section 2.1 after the Closing Date.

SECTION 2.2.            Commitments.

(a)        Rent Assignment Commitments.

(i)         Subject to the terms and conditions hereof and of the Rent
Assignment Agreement and after receipt of each Advance Request in accordance
with Section 2.5 hereof, each Rent Assignee severally agrees to acquire the Rent
Assignment Interests from the Lessor for the purpose of enabling the Lessor to
make the Advance to Lessee on the Closing Date and on each other Advance Date,
in the amounts required under Section 2.12(a) hereof and Section 1.02(b) of the
respective Rent Assignment Agreement.

(ii)        Each Rent Assignee’s Commitment and Commitment Percentage are as
specified on Schedule I-A (in the case of the initial Rent Assignees) or as
specified in the applicable Assignment Agreement pursuant to which such Rent
Assignee became a party to the Rent Assignment Agreement. In no event shall any
Rent Assignee be obligated to acquire any Rent Assignment Interest to fund an
Advance on any Advance Date if, after giving effect to such Advance, (1) the
aggregate outstanding amount of the Rent Assignment Advances funded and Lessor
Investment made to fund Advances would





7

--------------------------------------------------------------------------------

 

 

 

exceed the Commitment Amount or (2) the aggregate amount of funds so provided by
such Rent Assignee would exceed the amount of its Commitment.

(b)        Lessor Commitment.

(i)         Subject to the terms and conditions hereof and after receipt of each
Advance Request in accordance with Section 2.5 hereof, the Lessor agrees to make
an investment on the Closing Date and each other Advance Date to the
Administrative Agent in accordance with Section 2.3 in an amount equal to its
Commitment Percentage times the Commitment Amount (such contributions
collectively called the “Lessor Investment”).

(ii)        The Lessor’s Commitment and Commitment Percentage are as specified
on Schedule I-B or as specified in the applicable Assignment Agreement pursuant
to which the Lessor became a party hereto. In no event shall the Lessor be
obligated to make a Lessor Investment on any Advance Date if, after giving
effect to such Advance, (1) the aggregate outstanding amount of the Rent
Assignment Advances funded and Lessor Investment made to fund Advances would
exceed the Commitment Amount or (2) the aggregate amount of funds so provided by
the Lessor would exceed the amount of its Commitment.  Nothing in this
Section 2.2(b) shall operate to relieve the Rent Assignees or the Lessee from
their respective obligations under the Operative Documents or to waive any of
the Lessor’s rights against the Rent Assignees or Lessee.

(c)        Termination and Reduction of Commitments.

(i)         Notwithstanding anything in this Agreement to the contrary, the
Commitments shall terminate and the Lessor shall not be obligated to make any
Advance, and no Rent Assignee shall be obligated to make any Rent Assignment
Advances in respect of any Advance and no Advance Date may thereafter occur at
11:00 a.m. New York time on the last day of the Commitment Period.

(ii)        During the continuation of an Event of Default, whether
automatically or with the consent, or at the request, of the Required
Participants, upon written notice to the Lessee (except in the case of an Event
of Default described in paragraphs (h) or (i) of Article XVII of the Lease), the
Commitments of the Participants shall be terminated, the Lease Balance
outstanding with accrued Yield thereon and all other amounts owing hereunder and
shall immediately become due and payable and the application of proceeds
therefrom shall be subject to Article X hereof.

(iii)      The Lessee shall have the right, upon not less than ten (10) days
prior written notice to the Administrative Agent, to voluntarily reduce the
Commitments on a Payment Date, subject to the satisfaction of the following
conditions:

(A)       the Construction Consultant and the Construction Agent shall certify
(provided the Construction Consultant shall provide the certifications specified
in subsections (i) and (ii) below but not subsection (iii) below) to each
Participant that, following such reduction of the Commitment, (i) the remaining
Available Commitments of the Lessor and Rent Assignees are





8

--------------------------------------------------------------------------------

 

 

 

sufficient to Complete the Facility and to pay all Construction Costs, (ii) the
Facility can be Completed before the Construction Period Termination Date, and
(iii) no Construction Event of Default is continuing;

(B)       all Transaction Costs and other amounts accrued with respect to the
portion of the Commitments so reduced through the effective date of such
reduction shall be paid in accordance with Section 2.13;

(C)       such reduction shall be in a minimum amount of $1,000,000 in the
aggregate or, if less, the aggregate remaining unfunded Available Commitments of
the Lessor and Rent Assignees; and

(D)       such reduction shall reduce (1) each Rent Assignee’s Commitment pro
rata based on the percentage of the aggregate Commitments of the Rent Assignees
then in effect represented by such Rent Assignee’s Commitment, and (2) the
Lessor’s Commitment pro rata based on the percentage of the aggregate
Commitments of all of the Participants then in effect represented by the
Lessor’s Commitments.

(d)        Increase in Commitments. If the Construction Agent determines that
the Commitments are not sufficient to Complete the Facility on or prior to the
Construction Period Termination Date inclusive of all Carrying Costs, then the
Participants and the Construction Agent shall, at the written request of the
Construction Agent accompanied by the certificate hereinafter described, in good
faith, but for a period not in excess of twenty (20) days (provided that such
period shall not extend beyond the Construction Period Termination Date),
discuss the terms and conditions applicable to an increase in the Commitments to
enable the Construction Agent to Complete the Facility on or prior to the
Construction Period Termination Date. Notwithstanding any provision of any
Operative Document to the contrary, during such twenty (20) (or shorter) day
period, no Advance shall be made but none of the Participants may exercise any
remedy under any Operative Document solely as a result of the remaining
Available Commitments of the Lessor and the Rent Assignees being insufficient to
Complete the Facility and to pay all Construction Costs. It is understood and
agreed that (x) the Participants are not obligated to increase the Commitments
by reason of their entering into such good faith discussions and may decline to
increase their respective Commitment for any reason in their sole and absolute
discretion and (y) no Participant may cause another Participant’s Commitment to
be increased without such Participant’s prior consent which may be withheld in
its sole and absolute discretion. In connection with any such request, the
Construction Agent shall deliver to the Participants (i) a written explanation
detailing the reasons why the Commitment was not sufficient to finance
Completion, (ii) a certification from the Construction Consultant and the
Construction Agent to the effect that the increased Commitment will allow
Completion to occur on or before the Construction Period Termination Date
substantially in accordance with the Plans and Specifications and in accordance
with the Construction Budget, and (iii) any other evidence or information
reasonably requested by the Participants in connection therewith. If less than
all of the Participants agree to increase their respective Commitments, the
remaining Participants have the option to increase their Commitments further, on
a pro rata basis with other Participants also electing to further increase their
Commitments (and, in such event, the parties hereto agree that the amounts and
percentages set forth opposite each Participant’s names on Schedule I-A and
Schedule I-B shall be modified





9

--------------------------------------------------------------------------------

 

 

 

accordingly) provided, however, if after such twenty (20) day (or shorter)
period, the Construction Agent is unable to obtain the Commitments necessary to
Complete the Facility, then a Construction Event of Default shall have occurred.

SECTION 2.3.            Fundings.

(a)        Closing Date.  The initial Advance Date shall be the Closing Date.
Prior to the initial Advance Date, subject to the terms and conditions set forth
in this Agreement and the Rent Assignment Agreement, the Participants, in
accordance with their respective Commitment Percentages, shall provide
immediately available funds to the Administrative Agent, and on the initial
Advance Date, subject to the terms and conditions set forth in this Agreement
and the Rent Assignment Agreement,  the parties shall instruct the
Administrative Agent to provide immediately available funds to the Lessee in an
amount necessary to enable (i) the Lessee to pay for the Transaction Costs and
Fees referred to in Section 2.1(l), and (ii) the Construction Agent to be
reimbursed for, or to be able to make funds available to pay third parties for,
any Construction Costs incurred as of or prior to the Closing Date.  Such
amounts transferred or applied by the Administrative Agent shall constitute an
Advance.

(b)        Fundings Generally. Subject to the terms and conditions of this
Agreement and the Rent Assignment Agreement, and in reliance on the
representations and warranties of each of the parties hereto contained herein or
made pursuant hereto, upon receipt of an Advance Request in accordance with
Section 2.5, regarding each Advance Date, each Participant shall provide
immediately available funds to the Administrative Agent, and on each Advance
Date, subject to the terms and conditions set forth in this Agreement, the
parties intend that the Administrative Agent shall provide immediately available
funds to Construction Agent, which shall be used by the Construction Agent for
the payment of Construction Costs, including Carrying Costs invoiced at least
five  (5) Business Days prior to the relevant Advance Date.  Such amounts
transferred or applied by the Administrative Agent shall constitute an Advance.
Transfers of such funds by the Participants shall be made in immediately
available funds by wire transfers to the Administrative Agent in accordance with
the instructions set forth in Schedule II for deposit not later than 11:00 a.m.,
New York time, on each Advance Date, except that such funds shall be made
available not later than 3:00 p.m., New York time, on the initial Advance Date.
 The parties intend that funds from the Participants shall be transferred by the
Administrative Agent to such account as the Lessee or the Construction Agent, as
applicable, shall have indicated in the Advance Request and for same day value
provided, that, if the terms and conditions for the Funding set forth herein
have not been satisfied by 5:00 p.m. New York time on two (2) Business Days
prior to such date, the Participants shall not be obligated to maintain the
availability of their funds for such Funding unless the Lessee elects to deliver
a satisfactory indemnity for the overnight investment of such funds.

(c)        No Reborrowing.  No amounts paid or prepaid with respect to any
Advance, Lessor Investment or Rent Assignment Interest may be readvanced.

(d)        Limitations on Advances.  There shall be no more than one Advance
made during any calendar month (except as may be the case with the final
Advance), which shall be made on the Monthly Date occurring in each month.  Each
Advance made after the first two





10

--------------------------------------------------------------------------------

 

 

 

Advance Dates (excluding any Advance made solely to fund Carrying Costs and
excluding the final Advance) shall be in a minimum amount of $500,000 or such
other amount as the Lessee and the Lessor shall agree. The Advance made on the
final Advance Date shall include funds for any anticipated Construction Costs
not yet incurred by the Construction Agent, any Construction Costs being
contested by the Construction Agent or for any reimbursement which is in
process, provided, that, such final Advance shall be made to the Escrow Agent to
be held and disbursed pursuant to the Escrow Agreement and provided, further,
that if the amount of such funds advanced and remaining unapplied to such
Construction Costs on the next Payment Date following the Construction Period
Termination Date exceed $150,000 (to the extent not related to the Holdback
Amount (as defined in the Development Agreement)), the Construction Agent will
return to the Administrative Agent on behalf of the Participants any such funds
on the next Payment Date following the Construction Period Termination Date and
any such returned funds shall be credited against and reduce the outstanding
Lease Balance.  With respect to the Holdback Amount, the Construction Agent will
return to the Administrative Agent on behalf of the Participants any such funds
remaining unapplied in excess of $150,000 on the first Payment Date following
the Post GMP Warranty Period (as defined in the Development Agreement).

(e)        Extension of Construction Period. If the Construction Agent
reasonably determines in good faith that it will be unable to Complete the
Facility on or prior to the Construction Period Termination Date, then the
Participants and the Construction Agent shall, at the written request of the
Construction Agent accompanied by the certificate hereinafter described, in good
faith, but for a period not in excess of thirty  (30) days (provided that such
period shall not extend beyond the Construction Period Termination Date),
discuss the terms and conditions applicable to a postponement of the
Construction Period Termination Date to enable the Construction Agent to
Complete the Facility on or prior to such extended Construction Period
Termination Date. Notwithstanding any provision of any Operative Document to the
contrary, during such thirty  (30) (or shorter) day period, no Participant may
exercise any remedy under any Operative Document solely as a result of the
Construction Agent being unable to Complete the Facility by the Construction
Period Termination Date. It is understood and agreed that the Participants are
not obligated to extend the Construction Period for any reason. The request for
such postponement shall be subject to the prior approval of the Required
Participants which may be granted or withheld in the Required Participants’ sole
and absolute discretion. In connection with any such request, the Construction
Agent shall deliver to the Participants (i) a written explanation detailing the
reasons why Completion will be unable to occur prior to the Construction Period
Termination Date and how such delays will be rectified, and (ii) a certification
from the Construction Consultant and the Construction Agent to the effect that
the extension of the Construction Period will allow Completion to occur on or
before the extended Construction Period Termination Date and within the
remaining Available Commitments. If after such thirty (30) day (or shorter)
period, the Construction Agent is unable to obtain approval for such
postponement, then a Construction Event of Default shall have occurred.

SECTION 2.4.            Obligations Several.

The obligations of the Participants hereunder or elsewhere in the Operative
Documents shall be several and not joint and the Participants shall not be
liable or responsible for the acts or defaults of any other Participant
hereunder or under any other Operative Document, nor shall the





11

--------------------------------------------------------------------------------

 

 

 

failure of any Participant to perform its obligations in and of itself relieve
any other Participant from its obligations hereunder.

SECTION 2.5.            Advance Requests.

At or before 11:00 a.m. New York time on the fifth (5th) Business Day prior to a
proposed Advance Date, which proposed Advance Date must be a Monthly Date, the
Construction Agent shall deliver to the Construction Consultant and the
Administrative Agent an irrevocable written notice substantially in the form of
Exhibit A (an “Advance Request”), together with the certificate required under
Section 3.1(e), setting forth:

(i)         the proposed Advance Date;

(ii)        a statement of the amount of the requested Advance in Dollars
(including a separate statement of the amount thereof, if any, that constitutes
Carrying Costs, Upfront Fees, Non-Use Fees, Transaction Costs, other Fees and
other Construction Costs);

(iii)      the initial Payment Period applicable thereto; and

(iv)       wire transfer instructions for the disbursement of the appropriate
amount of funds to the Lessee or the Construction Agent, as applicable.

Notwithstanding the foregoing, with respect to the initial Advance Date only,
the Construction Agent may request that the Advance be made on any Business Day
agreed to between the Construction Agent and the Participants. Promptly upon
receipt, the Administrative Agent shall confirm the Capitalized Yield and
Non-Use Fees set forth in the Advance Request and the Administrative Agent shall
forward the Advance Request to each Participant with instructions to each
recipient as to the amount of Capitalized Yield and Non-Use Fees which have
accrued with respect to its Rent Assignment Interests or Lessor Investment, as
applicable, and to retain such amounts from their respective Advances. In the
event the Construction Agent shall not deliver an Advance Request at or before
11:00 a.m. New York time on the fifth (5th)  Business Day prior to a Payment
Date during the Construction Period, the Construction Agent shall be deemed to
have made an Advance Request in accordance with Sections 2.10 (Capitalized
Yield) and 2.13  (Fees and Other Transaction Costs) and the other relevant terms
of this Agreement.

All documents and instruments required to be delivered on any Advance Date
pursuant to the Operative Documents other than the Advance Request shall be
delivered to the Administrative Agent, or at such other location as the
Administrative Agent and the Construction Agent may agree. On the scheduled
Advance Date, and subject to the satisfaction of the conditions set forth in
this Section 2.5 and in Section 3.1, the Participants shall fund their
respective portion of the Advance in Dollars by wire transfer to the
Administrative Agent for payment to the Construction Agent in the manner
described in Section 2.3(b). Notwithstanding the foregoing, in the event that
the Lessor elects to cause the Completion of the Facility pursuant to Section
5.3(a)(iii) of the Construction and Development Agreement, then the Lessor may
submit Advance Requests, the aggregate amount available to be funded by the
Participants shall equal the aggregate amount of





12

--------------------------------------------------------------------------------

 

 

 

the Available Commitments and such amounts shall be disbursed directly to the
Lessor for the payment of Construction Costs.

SECTION 2.6.            Funding Notations.

Each Participant is hereby authorized to record the date and amount of each
funding made in respect of an Advance, the amount of all Capitalized Yield, each
payment or repayment of principal with respect to its Rent Assignment Interests
or Lessor Investment, as applicable, and the length of each Payment Period with
respect thereto in any manner consistent with its ordinary business practices,
and any such recordation shall constitute prima facie evidence of the accuracy
of the information so recorded; provided, that the failure to make any such
recordation or any errors in such recordation shall not affect the obligation of
the Lessor under such instrument or the corresponding obligation of the Lessee
to pay Rent (including any Lease Balance).

SECTION 2.7.            Payments to Participants. The parties to this Agreement
hereby agree that any payment required to be made to (a) the Lessor or (b) the
Rent Assignees by the Lessor pursuant to the Rent Assignment Agreements from
payments to be made by the Lessee shall be made to the Administrative Agent.
Such payment by the Lessee to the Administrative Agent for the benefit of the
Participants, shall be deemed to constitute (i) the required payment from the
Lessee to the Lessor and (ii) the corresponding payment by the Lessor to the
Rent Assignees.

SECTION 2.8.            Computations.

For all purposes under the Operative Documents, all computations of Yield and
other accrued amounts (including, without limitation, the Overdue Rate) shall be
made on the basis of a 360-day year and the actual days elapsed (including the
first day but excluding the last day).

SECTION 2.9.            Determination of Yield Rate and Payment Periods.

(a)        Determination of Yield Rate. The Lease Balance outstanding from time
to time shall accrue Yield at the rate per annum equal to the Yield Rate. The
Administrative Agent shall as soon as practicable after receipt of the related
Advance Request, but in no event later than 11:00 a.m., New York time, two (2)
Business Days prior to the effectiveness of each LIBOR Rate, notify the Lessee,
the Lessor and each other Participant of such LIBOR Rate and the corresponding
Yield Rate but failure to so notify shall not affect the obligations of the
parties hereunder or under the other Operative Documents, provided, however,
that such notice may be delivered no later than 11:00 a.m., New York time, one
(1) Business Day prior to the effectiveness of such LIBOR Rate with respect to
the initial Advance Request. Prior to the Completion Date, Yield attributable to
amounts advanced by the Lessor and the Rent Assignees will be (i) retained by
the Participants and added to the Lessor Investment or Rent Assignment
Interests, as applicable, pursuant to Section 2.10 and (ii) capitalized monthly
in arrears. From and after the Base Term Commencement Date, accrued Yield shall
be due and payable on each applicable Payment Date and on the Maturity Date and,
for purposes of calculating the amount of Yield due and payable on any such
date, Yield accruing on the last day of any Payment Period that is not a Payment
Date shall be capitalized and added to the outstanding amount of Rent Assignment
Advances or Lessor Investment, as





13

--------------------------------------------------------------------------------

 

 

 

applicable, and such capitalized amount shall earn Yield until the next to occur
of a Payment Date or the Maturity Date. If all or any portion of the principal
of the Lease Balance, any accrued Yield payable thereon or any other amount
payable hereunder shall not be paid when due (whether at stated maturity,
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum which is equal to the Overdue Rate and shall be payable from time to
time on demand as Supplemental Rent.

(b)        Change in Law, Circumstances. If:

(A)       the Administrative Agent or any Participant shall determine (which
determination shall be conclusive and binding on the Lessee absent manifest
error) that

(i) a Change in Law after the date hereof makes it unlawful, or the applicable
central bank or other applicable Authority asserts that it is unlawful, for such
Participant or its principal bank Affiliate to make, continue or maintain any
amount of such Participant’s Lessor Investment or Rent Assignment Advances, as
applicable, on a LIBOR Rate basis, or

(ii) deposits in Dollars (in the applicable amounts) are not being offered to
such Participant or its principal bank Affiliate in the relevant market for the
applicable Payment Period, or that, adequate and reasonable means do not exist
for ascertaining the LIBOR Rate (including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis) and such
circumstances are unlikely to be temporary, or

(B)       the Administrative Agent or any Participant determines (which
determination shall be conclusive and binding upon the Lessee absent manifest
error) that (i) the LIBOR Rate, as determined by the Administrative Agent, will
not adequately and fairly reflect the cost to such Participant or its principal
bank Affiliates of maintaining or funding its investments for the applicable
Payment Period, or (ii) the making or funding of such Participant’s investment
hereunder on a LIBOR Rate basis has become impracticable as a result of an event
occurring after the date hereof which in the opinion of such Participant
materially changes such investment, or

(C)       an Event of Default shall be continuing, or

(D)       (i) the supervisor for the administrator of the LIBOR Rate or an
Authority having jurisdiction over the Administrative Agent or any Participant
has made a public statement identifying a specific date after which the LIBOR
Rate shall no longer be used for determining interest rates for loans, or (ii)
LIBOR Rate is no longer a widely recognized benchmark rate for newly originated
loans in the United States syndicated loan market in the applicable currency,





14

--------------------------------------------------------------------------------

 

 

 

then the obligations of such Participant to make, continue or maintain any such
investment on a LIBOR Rate basis shall, upon such determination, forthwith be
suspended until such Participant shall notify the Lessee that such circumstances
no longer exist, and (i) in the case of clauses (B)(ii) and (D) above, the
Administrative Agent and the Lessee shall endeavor to establish an alternate
rate of interest (the “Replacement Rate”) to the LIBOR Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable.
Notwithstanding anything to the contrary in Section 9.5, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of the Replacement Rate is
provided to the Participants, a written notice from the Required Participants
stating that such Required Participants object to such amendment. Until the
Replacement Rate is determined (but, in the case of the circumstances described
in clause (D)(ii) above only to the extent the LIBOR Rate for such Payment
Period is not available or published at such time on a current basis), Yield on
the Lease Balance shall be determined on the basis of the Alternate Base Rate.
Notwithstanding anything else herein, in no event shall such Replacement Rate be
less than zero for the purposes hereof or of any other Operative Document. To
the extent the Replacement Rate is approved by the Administrative Agent in
connection with this clause, the Replacement Rate shall be applied in a manner
consistent with market practice; provided, that, in each case, to the extent
such market practice is not administratively feasible for the Administrative
Agent, the Replacement Rate shall be applied as otherwise reasonably determined
by the Administrative Agent (it being understood that any such modification by
the Administrative Agent shall not require the consent of, or consultation with,
any of the Participants), and (ii) in all other cases, all Yield allocable to
the fundings made or to be made by the Participants  shall automatically be
determined on an Alternate Base Rate basis beginning on the Advance Date or the
next immediately succeeding Payment Date with respect thereto or sooner, if
required by such law, assertion or determination. Subject to the rights of the
Participants following an Event of Default and except as set forth in clause (i)
hereof, the provisions of this clause (b) shall not limit the right of the
Lessee to receive Advances funded by the Participants that accrue yield at the
Alternate Base Rate.

(c)        Rate Determinations. Each determination of a Yield Rate pursuant to
any provision of this Agreement or any other Operative Document shall be
conclusive and binding on the Lessee and the Participants in the absence of
manifest error.

(d)        LIBOR Payment Periods. Each Payment Period applicable to Fundings
bearing yield at a rate determined with respect to the LIBOR Rate shall end on a
Payment Date and shall be a period of one month, if such Payment Period
commences during the Construction Period, in each case, after the end of the
preceding Payment Period or the Advance Date applicable to such Funding, as the
case may be, except (i) the first Payment Period shall commence on the Closing
Date and last until the first Payment Date, (ii) for the Payment Period
applicable to any such Funding outstanding on the Base Term Commencement Date,
which Payment Period shall end on, but exclude, the Base Term Commencement Date
even if such Payment Period is less than one month, and (ii) as otherwise agreed
to by the Participants, but in any event ending not later than the date such
Funding shall be due and payable.





15

--------------------------------------------------------------------------------

 

 

 

(e)        Alternate Base Rate Payment Periods. Each Payment Period applicable
to Fundings bearing yield at the Alternate Base Rate shall end on a Payment Date
and shall be a period of one month, if such Payment Period commences during the
Construction Period, in each case, after the end of the preceding Payment Period
or regarding the initial Advance Date,  one month after the initial Advance
Date, except (i) for the Payment Period applicable to any such Funding
outstanding on the Base Term Commencement Date, which Payment Period shall end
on, but exclude, the Base Term Commencement Date even if such Payment Period is
less than one month, and (ii) as otherwise agreed to by the Participants. So
long as none of the circumstances described in clauses (A), (B) or (C) of
Section 2.09(b) shall exist, the Lessee may elect during the Construction Period
to convert any Funding bearing yield at the Alternate Base Rate into a Funding
bearing yield at a rate determined with respect to the LIBOR Rate on three (3)
Business Days’ irrevocable notice to the Administrative Agent and each of the
Participants prior to a Monthly Date and, subject to clause (b) above, such
conversion shall be effective on such Monthly Date and such date shall be the
last day of the Payment Period that was applicable to such Funding prior to such
conversion.

(f)         LIBOR Calculation During the Construction Period. For purposes of
calculating the LIBOR Rate during the Construction Period, the Construction
Agent currently intends to request Advances in accordance with Schedule 2.9(f)
hereto. The parties agree that the Construction Agent is not required to request
Advances in accordance with such Schedule, and actual Advances shall be made
pursuant to Advance Requests properly submitted in accordance with Section 2.5
hereof.

SECTION 2.10.          Capitalized Yield.

During the Construction Period, in the event the Construction Agent shall not
deliver an Advance Request at or before 11:00 a.m. New York time on the fifth
(5th) Business Day prior to a Payment Date, the Construction Agent shall be
deemed to have requested an Advance in Dollars in an amount equal to Capitalized
Yield accrued on the Lease Balance for the Payment Period ending on such Payment
Date. The Advance Date with respect to each such Advance for such accrued
Capitalized Yield shall be the relevant Payment Date. The Payment Period with
respect to any such Advance shall be the same as the Payment Period with respect
to an Advance of the same type that is made on the same Advance Date. If no
Advance Request is timely delivered by the Construction Agent, the
Administrative Agent shall calculate such Capitalized Yield accrued on the Lease
Balance in accordance with the following sentence and notify the Participants
and Construction Agent thereof in writing setting forth the calculation.  On
each such Advance Date, the Lessor Investment shall be increased by an amount
equal to Lessor’s Commitment Percentage of such deemed Advance and the
outstanding principal of each Rent Assignee’s Rent Assignment Advances shall be
increased by an amount equal to such Rent Assignee’s respective Commitment
Percentage of such deemed Advance.

SECTION 2.11.          Lessor Investment.

(a)        Procedure for Investment. Upon receipt of an Advance Request, and
subject to the terms and conditions of this Agreement, the Lessor agrees that it
shall wire transfer its portion of the requested Advance equal to the lesser of
(i) its Commitment Percentage multiplied





16

--------------------------------------------------------------------------------

 

 

 

by the amount requested for such Advance, and (ii) its Available Commitment, in
immediately available funds to the Administrative Agent for further funding to
Lessee or the Construction Agent, as applicable, as set forth in Section 2.3.

(b)        Return of Investment.  The Lessor shall be entitled to a return of
its Lessor Investment outstanding, in full, together with (i) Yield accrued
thereon to the date of return and (ii) all other amounts then due and payable by
the Lessee hereunder or under the other Operative Documents to the Lessor, upon
the first to occur of:

(i)         the purchase by the Lessee during the Base Term of all of the Leased
Property pursuant to Article XIII, Article XX or Article XXI of the Lease, such
return to be due on the date specified in such provisions for payment with
respect to such purchase;

(ii)        a termination of the Lease during the Construction Period pursuant
to Section 3.3(a) of the Construction and Development Agreement, such return to
be due on the date of such termination;

(iii)      the Return Date; and

(iv)       following an Event of Default and the exercise of remedies under the
Lease.

(c)        Scheduled Return of Lessor Investment. Except in the case of a
required return described in Section 2.11(b)  above and any payment of Lease
Balance pursuant to Section 2.3(d) (which will be applied pro rata among the
outstanding Advances), no return in respect of the Lessor Investment shall be
due prior to the Maturity Date. On the Maturity Date and subject to the rights
of the Rent Assignees under Article X hereof and the Rent Assignment Agreements,
the Lessor shall be entitled to the aggregate unpaid Lessor Investment as of
such date.

(d)        Yield.

(i)         The Lessor Investment outstanding shall earn a Yield on the unpaid
amount thereof at a rate per annum equal to the Yield Rate.

(ii)        If all or a portion of the Lessor Investment or Yield is not paid
when due (whether at the stated maturity, by acceleration or otherwise), such
overdue amount shall, without limiting the rights of the Lessor under any
Operative Document, bear interest at the Overdue Rate, in each case from the
date of nonpayment until paid (after as well as before judgment).

(iii)      Yield shall be payable in arrears on each Payment Date.

(e)        Computation of Yield. Yield in respect of the Lessor Investment shall
be calculated as provided in Section 2.8.





17

--------------------------------------------------------------------------------

 

 

 

SECTION 2.12.          Rent Assignment Interests.

(a)        Procedure for Acquiring Rent Assignment Interests.  Upon receipt of
the Advance Request and subject to the terms and conditions of this Agreement,
(i) each Rent Assignee agrees that it shall wire transfer funds equal to the
lesser of (x) its Commitment Percentage multiplied by such Advance, and (ii) its
Available Commitment, in immediately available funds to the Administrative Agent
for further funding to Lessee or the Construction Agent, as applicable, as set
forth in Section 2.3.

(b)        Payments with respect to Rent Assignment Interests.  Payments with
respect to the Rent Assignment Interests shall be made to the Rent Assignees
together with all accrued and unpaid Yield thereon, at the times and in the
manner set forth in the Rent Assignment Agreements and this Agreement.  Each
Rent Assignee shall be entitled to payments with respect to its outstanding Rent
Assignment Advances, in full, together with (i) Yield accrued thereon to the
date of repayment and (ii) all other amounts then due and payable by the Lessor
under the related Rent Assignment Agreement to such Rent Assignee, upon the
first to occur of:

(i)         the purchase by the Lessee during the Base Term of all of the Leased
Property pursuant to Article XIII, Article XX or Article XXI of the Lease, such
payment to be made on the date specified in such provisions for payment with
respect to such purchase;

(ii)        a termination of the Lease during the Construction Period pursuant
to Sections 3.3(a) of the Construction and Development Agreement, such payment
to be made on the date of such termination;

(iii)      the Return Date; and

(iv)       following an  Event of Default.

(c)        Scheduled Return of Rent Assignment Advances.  Except in the case of
a required repayment described in Section 2.12(b) above and any payment of Lease
Balance pursuant to Section 2.3(d) (which will be applied pro rata among the
outstanding Advances), there shall be no payments with respect to Rent
Assignment Advances prior to the Maturity Date. On the Maturity Date, the Rent
Assignees shall be entitled to payments to be applied to the aggregate unpaid
principal amount of the Rent Assignment Advances as of such date.

(d)        Yield.

(i)         Pursuant to Section 2.01 of each Rent Assignment Agreement, Yield
shall be payable with respect to the outstanding Rent Assignment Advances at an
effective rate per annum thereon equal to the Yield Rate.

(ii)        If all or a portion of the Rent Assignment Advances or Yield is not
paid when due under the Rent Assignment Agreements or under Article X hereof,
such overdue amount shall, without limiting the rights of the Rent Assignees
under any





18

--------------------------------------------------------------------------------

 

 

 

Operative Document, bear interest at the Overdue Rate, in each case from the
date of nonpayment until paid (after as well as before judgment).

(iii)      Payments of Yield with respect to Rent Assignment Advances shall be
payable in arrears on each Payment Date.

(e)        Computation of Yield. Yield in respect of the Rent Assignment
Interests shall be calculated as provided in Section 2.8.

SECTION 2.13.          Fees and Other Transaction Costs.

The Construction Agent shall authorize and request Advances to fund during the
Construction Period any and all Transaction Costs with respect to which invoices
have been received at least five  (5) Business Days prior to an Advance Date and
shall pay any and all fees described in the succeeding provisions of this
Section 2.13 (collectively, “Fees”):

(a)        Arrangement Fee. The Construction Agent shall pay to the Arranger on
the initial Advance Date, an arrangement and structuring fee as previously
agreed to in writing between Lessee and Arranger. (the “Arrangement Fee”);

(b)        Upfront Fee. The Construction Agent shall pay to each Rent Assignee
on the Closing Date, a commitment fee (the “Upfront Fee”)  as previously agreed
to in writing between Construction Agent and such Rent Assignee;

(c)        Non-Use Fee. The Construction Agent shall pay to the Participants on
each Advance Date occurring during the Commitment Period and on the last day of
the Commitment Period, an unused commitment fee (the “Non-Use Fee”) at a rate
per annum equal to the product of the Non-Use Fee Rate times the average amount
of the Available Commitment of each such Participant during the preceding
Payment Period (or other period commencing on the Closing Date or ending on the
last day of the Commitment Period, as applicable). Such fee shall commence to
accrue on the Closing Date and shall cease to accrue on the day prior to the
last day of the Commitment Period. During the Construction Period, (A) pursuant
to Section 2.10 hereof, the Construction Agent shall be deemed to have requested
an Advance in an amount equal to Non-Use Fees accrued with respect to the Rent
Assignment Advances and Lessor Investment with a Payment Period ending on such
Payment Date, (B) each Participant shall retain the Non-Use Fees applicable to
its Rent Assignment Advances and Lessor Investment in accordance with the
Construction Agent’s instructions pursuant to Section 2.5, (C) if no Advance
Request is timely delivered by the Construction Agent, the Participants shall
calculate such Non-Use Fees in accordance with the prior sentence and notify the
Construction Agent thereof, and (D) on each such Advance Date, the Lessor
Investment shall be increased by an amount equal to such Advance;

(d)        Non-Use Fee Statements. The Administrative Agent shall provide to the
Construction Agent from time to time not less than ten (10) Business Days prior
to the due date(s) for the Non-Use Fee a written statement of the amount of such
Fees then due, the due date therefor and the calculation thereof provided, that,
failure to give such notice shall not relieve the Construction Agent of its
obligation to authorize Advances in respect of such Fees;





19

--------------------------------------------------------------------------------

 

 

 

(e)        Agent Fees.  The Construction Agent and Lessee, respectively, shall
pay to the Administrative Agent (for the benefit of the Agents) in advance (i)
on the initial Advance Date, an initial agency fee and (ii) on each anniversary
of the initial Advance Date (excluding the Maturity Date), an annual agency fee,
each in the amounts set forth in a separate writing between the Agents and
Cubic; and

(f)         Cap Fees.  The Construction Agent shall pay to the Participants on
the Closing Date an interest rate cap fee in the amount set forth in separate
writings between the Participants and the Lessee.

(g)        Post Construction Period. Notwithstanding any term to the contrary in
this Section 2.13, after the Construction Period, the Lessee shall promptly pay
all Transaction Costs after receiving invoices therefor and shall pay all Fees
when due and payable.

SECTION 2.14.          Nature of Transaction.

It is the intention of the parties that:

(a)        the Overall Transaction constitutes an operating lease for purposes
of the Lessee’s financial reporting under GAAP provisions relating to leases
including without limitation the Accounting Standards Codification (“ASC”) 840
(including ASC 840-20 and 840-40) and, upon applicability, ASC 842; and

(b)        for United States federal, state and local income tax, property tax,
transfer tax, sales tax, franchise tax, general corporation tax and other
similar taxes that may be imposed upon net or gross income, bankruptcy
(including the substantive law upon which bankruptcy proceedings are based) and
real estate and commercial law purposes:

(i)         the Overall Transaction constitutes (x) a financing by the Lessor to
the Lessee, the obligations of the Lessee to pay Basic Rent shall be treated as
payments of interest to the Lessor and the payment by the Lessee of any amounts
in respect of the Lease Balance shall be treated as payments of principal to the
Lessor, and (y) a sale of receivables and other rights under the Operative
Documents as set forth in the Rent Assignment Agreements from the Lessor to the
Rent Assignees;

(ii)        The Lessee will not be entitled to, and shall not avail itself of,
any of the rights or benefits accorded to a lessee under Applicable Laws and
Regulations except as expressly permitted under the Lease and the Lessor will be
deemed and will have the rights of a lender making secured loans to the Lessee
secured by, among other things the Lessee Collateral, a portion of which rights
will be deemed sold by the Lessor to the Rent Assignees upon payment for their
respective Rent Assigned Interests; and

(iii)      The Lessee is and will be the owner of the Site and the Facility and
lessor of the Site under the Ground Lease.

The Lessee acknowledges and agrees that none of the Agents, the Arranger or any
of the Participants has made, in any capacity, any representations or warranties
concerning the tax,





20

--------------------------------------------------------------------------------

 

 

 

accounting or legal consequences or characteristics of the Operative Documents
or any aspect of the Overall Transaction and that the Lessee has obtained and
relied upon such tax, accounting and legal advice concerning the Operative
Documents and the Overall Transaction as it deems appropriate, provided, that
the Lessee may rely on the representations and warranties contained in the
Operative Documents and the legal opinions issued to it in connection therewith
and to which it is an addressee. Each Participant acknowledges and agrees that
the Lessee has not made any representations or warranties concerning the tax,
accounting or legal consequences or characteristics of the Operative Documents
or any aspect of the Overall Transaction and that such Person has obtained and
relied upon such tax, accounting and legal advice concerning the Operative
Documents and the Overall Transaction as it deems appropriate, provided, that
each Participant may rely on the representations and warranties contained in the
Operative Documents and the legal opinions issued in connection therewith.

SECTION 2.15.          Amounts Due.

(a)        It is the intention of the Lessee and the Participants that (i) from
and after the Completion Date, the amount and timing of installments of Basic
Rent due and payable from time to time from the Lessee under the Lease shall be
equal to the aggregate payments due and payable in respect of Yield accrued on
the Lessor Investment and payable with respect to the Rent Assignee Advances
under each Rent Assignment Agreement due on each Payment Date; (ii) if the
Lessee elects the Early Termination Option or the Purchase Option, the
outstanding principal of the Rent Assignment Advances and the Lessor Investment,
all Yield thereon, all Fees and Transaction Costs and all other obligations of
the Lessee owing to the Agents and the Participants shall be paid in full by the
Lessee in accordance with Article XX or Article XXI of the Lease, as applicable;
(iii) if the Lessee properly elects the Return Option and remarkets the Leased
Property in accordance with Article XXII of the Lease, in the absence of a
Default or Event of Default or a default under the Lease, the Lessee shall be
required to pay the Sale Proceeds of the sale of the Leased Property (in an
amount not to exceed the Lease Balance, any excess being payable to the Lessee,
except in the case of application of Section 22.4 of the Lease), and if the Sale
Proceeds are less than the Lease Balance, the lesser of (x) the amount of such
difference and (y) the Return Price Recourse Deficiency Amount, all in
accordance with Article XXII of the Lease, and any amounts due pursuant to
Article VII hereof and Section 22.3(a) of the Lease (which aggregate amounts may
be less than the Lease Balance); and (iv) upon an Event of Default or a default
under the Lease that is not solely a Limiting Event pursuant to Section 18.1(b)
of the Lease or that is not subject to the limitations of Section 18.5 of the
Lease, the amounts then due and payable by the Lessee under the Lease and the
Construction Agent under the Construction and Development Agreement shall
include all amounts necessary to pay in full the outstanding principal with
respect to the Rent Assignment Advances and the Lessor Investment and all
accrued Yield on the Lease Balance, plus all other amounts then payable by the
Lessee to the Agents and the Participants under the Operative Documents.

(b)        The Lessee and the Construction Agent, as applicable, shall pay or
repay the Advances at such times and in such amounts as the Lease Balance
becomes due and payable, which payment obligations shall be satisfied by and to
the extent of any payment made by or on behalf of the Lessee or the Construction
Agent, as applicable, pursuant to the Operative Documents of Rent, the Lease
Balance, the Purchase Amount, the Sale Proceeds, the Construction Recourse





21

--------------------------------------------------------------------------------

 

 

 

Amount, Deficiency payments, the Return Price Recourse Deficiency Amount or the
Recourse Deficiency Amount, as the case may be.

ARTICLE III

 

CONDITIONS TO ADVANCES; DELIVERIES UPON COMPLETION

SECTION 3.1.            Conditions to Each Advance.

The obligation of each Participant to perform its obligations on any Advance
Date shall be subject to Section 2.2 and to the satisfaction of, or the waiver
in writing by such Participant of, the conditions precedent set forth in this
Section 3.1 on or prior to such Advance Date (all such conditions precedent to
be satisfied to the satisfaction of such Participant in its reasonable
discretion, except that the obligation of any party hereto shall not be subject
to such party’s own performance or compliance):

(a)        Advance Request.  The Construction Agent shall have delivered an
Advance Request conforming to the requirements of Section 2.5 in respect of the
proposed Advance Date.

(b)        Performance.  The Lessee and the Construction Agent shall have
performed and complied in all material respects with all agreements and
conditions contained herein and in any other Operative Document to which such
Person is a party that are required to be performed or complied with by such
party on or prior to the proposed Advance Date.

(c)        Consents and Approvals. All necessary or advisable Governmental
Actions, and all consents, approvals and authorizations of Persons, required in
connection with the Overall Transaction, shall have been obtained or made and be
in full force and effect and not be subject to any pending procedures or
appeals, whether administrative, judicial or otherwise, except for (i) any
Governmental Actions that are not required with respect to the then current
status of the construction of the Facility; and (ii) any other Governmental
Action, consent, approval or authorization the failure to obtain which, or the
appeal of or further procedures with respect to which, would not reasonably be
expected to have a Material Adverse Effect.

(d)        Representations and Warranties True; Absence of Defaults. Each
representation and warranty of the Lessee and the Construction Agent contained
herein or in any other Operative Document or in any certificate delivered in
connection therewith shall be true and correct in all material respects as
though made on and as of the related Advance Date, except that any such
representation or warranty which is expressly made only as of an earlier date
need be true only as of such date. No Default for which the cure period, if any,
has commenced, Default for which there is no notice and cure period, or Event of
Default shall be continuing.

(e)        Certificates.  The Agents, the Participants and the Construction
Consultant shall have received a certificate (an “Advance Certificate”) from a
Responsible Officer of the Construction Agent certifying to the effect that (i)
the remaining Available Commitment of the Rent Assignees and Lessor is
sufficient to Complete the Facility and to pay all Construction Costs, (ii)
Completion can be achieved before the Construction Period Termination Date,
(iii) the Facility





22

--------------------------------------------------------------------------------

 

 

 

is being constructed on the Site substantially in accordance with the Plans and
Specifications and in accordance with the Construction Budget (in each case, as
supplemented or amended pursuant to Section 3.2 of the Construction and
Development Agreement), (iv) all Change Orders which have not previously been
certified in a prior Advance Certificate are attached as an exhibit to the
applicable Advance Certificate, together with reasonably sufficient detail
thereof, including the change and cost of the change for all such Change Orders,
(v) the Change Orders required to be attached as an exhibit to the applicable
Advance Certificate pursuant to the foregoing subsection (iv) (the “Current
Change Orders”), individually and in the aggregate, after giving effect thereto,
will not (A) materially diminish: (1) the utility, useful life or functional
capability of the Facility as two (2) Class A office buildings when Completion
has been effected; (2) the expected Fair Market Value of the Facility as of the
Construction Period Termination Date; or (3) the Fair Market Value as of the
Maturity Date; (B) cause the remaining Available Commitments of Lessor and the
Rent Assignees to be insufficient to Complete the Facility;  or (C) delay
Completion beyond the Construction Period Termination Date (unless extended in
accordance with the terms hereof),  (vi) funds for the Current Change Orders are
available from the unused Aggregate Contingency Amount (subject to the
requirement for Lessor’s consent, if applicable, as referenced in subsection
(viii) below),  (vii) in the aggregate respecting any particular Major
Construction Document, the cost of all Current Change Orders under such Major
Construction Document, when aggregated with the cost of all prior Change Orders
under such Major Construction Document, does not exceed the higher of $200,000
and ten percent (10%) of the original total amount payable under such Major
Construction Document (in the aggregate with all prior and concurrent Change
Orders with respect to such Construction Document) unless the Administrative
Agent, acting upon the direction of the Required Participants, has provided its
prior written consent to each such additional Current Change Order under such
Major Construction Document; provided, that the prior written consent of
Administrative Agent, acting upon the direction of the Required Participants,
shall also be required for any Change Order that is for an amount in excess of
$250,000,  (viii) in the aggregate respecting all Construction Documents, the
Construction Budget and the Plans and Specifications, the cost of all Current
Change Orders, when aggregated with the cost of all prior Change Orders,  does
not exceed an amount equal to the Permitted Excess Amount, unless the
Administrative Agent, acting upon the direction of the Required Participants,
has provided its prior written consent to each such additional Current Change
Order causing such amount to exceed the Permitted Excess Amount,  (ix) attached
thereto is a reconciliation of the Construction Budget which shall be attached
as an exhibit thereto, (x) all representations and warranties of the Lessee and
the Construction Agent contained in the Operative Documents are true and correct
in all material respects except for those representations and warranties that
were made as of a specific date, which shall be true and correct as of such
specific date, (xi) no Construction Event of Default or Construction Default is
continuing, (xii) all necessary or advisable Governmental Actions, and all
consents, approvals and authorizations of Persons, required in connection with
the Overall Transaction, shall have been obtained or made and be in full force
and effect and not be subject to any pending procedures or appeals, whether
administrative, judicial or otherwise, except for (A) any Governmental Actions
that are not required with respect to the then current status of the
construction of the Facility; (B) any other Governmental Action, consent,
approval or authorization the failure to obtain which, or the appeal of or
further procedures with respect to which, would not reasonably be expected to
have a Material Adverse Effect; and (C) the execution of those Construction
Documents not required with respect to the then current status of the





23

--------------------------------------------------------------------------------

 

 

 

construction of the Facility, (xiii) all Major Construction Documents which have
been entered into by the Construction Agent prior to such Advance Date have been
assigned to the Lessor pursuant to an Assignment of Contracts or joinder thereto
and any applicable Consent and Acknowledgments have been delivered to the
Lessor, (xiv) the proceeds of the Advance will be used solely to pay for accrued
and unpaid Construction Costs previously performed or contracted for and then
due or payable, or that have been invoiced (or in the case of costs incurred by
the Construction Agent using its own resources, that have been described in
writing to the Lessor in reasonable detail) and will become due and payable in
the month immediately following such Advance Date, or materials previously
purchased or contracted for, together with all Carrying Costs and that all
invoices for the foregoing costs have been (or will be with the proceeds of such
Advance) paid in full, (xv) none of such costs specified in clause (xiv) have
been reimbursed or paid pursuant to a previous Advance, (xvi) the costs being
funded with the Advance are as set forth in a schedule attached to such
certificate, (xvii)  no Major Construction Documents have been entered into
since the Closing Date or the most recent prior Advance Date, as applicable,
except as for those attached to the Advance Request and which have been approved
by the Administrative Agent,  and (xviii)  all conditions precedent to the
Advance have been satisfied. The foregoing certifications may be included in the
applicable Advance Request.

(f)         Collateral Assignments and Liens. The Lessor shall have a security
interest in all Lessee Collateral, including collateral assignments of the
Lessee’s rights under all Major Construction Documents pursuant to the
Assignments of Contract then in existence or hereafter arising and Consent and
Acknowledgments with respect to each Major Construction Document then in
existence or hereafter arising and the Lessee shall have, subject to the prior
security interest therein in favor of the Lessor, a security interest in the
Lessor’s rights and interests as set forth in the Memorandum of Lease.

(g)        No Event of Loss, Event of Taking, Force Majeure Event. No Event of
Loss, Event of Taking, Force Majeure Event shall have occurred and be
continuing, unless the Lessor shall have elected to continue the Lease and
Complete the Facility in accordance with Section 3.3(b) of the Construction and
Development Agreement.

(h)        Mechanics Liens, Etc. No mechanic’s (unless bonded over) or other
liens exist and one or more waivers, as needed, as evidence of the same are
delivered in form and substance satisfactory to the Title Insurance Company in
order for it to issue date-down endorsement(s), if available, to the Title
Policies insuring the continuing first priority of the interests described
therein, as applicable, and increasing the insured amount thereunder to reflect
the Advance made on such date, and such endorsements have been issued.

(i)         Transaction Costs. After the initial Advance, all Transaction Costs
invoiced at least five  (5) Business Days prior to such Advance Date shall have
been paid, or will be paid with the proceeds of the Advance to be made on such
Advance Date, to the parties to whom such Transaction Costs were owed.

(j)         Construction Report. The Lessee has delivered or cause to be
delivered to the Administrative Agent and each of the Participants the most
recently due update of any report provided pursuant to Section 2.7(o) of the
Construction and Development Agreement.





24

--------------------------------------------------------------------------------

 

 

 

(k)        Available Commitment. No Advance hereunder would exceed the aggregate
Available Commitments of the Participants and, in such circumstance, no
Participant shall have any obligation to make any such funding and any
Participant shall have the right to declare a default under the Construction and
Development Agreement.

(l)         Demolition Date Conditions. On or one (1) Business Day prior to the
Demolition Date, Lessee shall execute and deliver the Deed to the Lessor and,
thereafter, commence demolition of Building 1 pursuant to the Construction and
Development Agreement. On or prior to the Demolition Date, Lessee shall deliver
to Administrative Agent a copy of the Twentieth Amendment to Declaration of
Restrictions of San Diego Industrial Park (the “Twentieth CCR Amendment”), which
shall be executed by a sufficient number of Property Owners (as defined therein)
to make such document effective and which shall be promptly recorded in the
Recorder’s Office.

For the avoidance of doubt, no Participant shall have any obligation to make any
Advance if any Construction Event of Default or Construction Default shall be
continuing, except to the extent that such Advance is requested with respect to
any Construction Costs which have previously been paid by the Construction Agent
but not previously reimbursed with proceeds from any Advance prior to the
occurrence of such Construction Event of Default or Construction Default.

SECTION 3.2.            Conditions to Initial Advance.

The obligation of each Participant to perform its obligations on the initial
Advance Date shall be subject to the satisfaction of, or the waiver in writing
by,  such Participant of the conditions precedent set forth in Section 2.1 and,
to the extent not inconsistent therewith, Section 3.1.

SECTION 3.3.            Deliveries Upon Completion.

(a)        Promptly (but not to exceed twenty (20) Business Days following the
Completion Date),  the Lessee shall furnish to the Agents and each Participant a
certification of a Responsible Officer of the Lessee as follows (such
certification and such certified items referenced therein or attached thereto to
be satisfactory to the Lessor in its reasonable discretion):

(i)         the Facility has been Completed;

(ii)        the Facility complies in all material respects with all Applicable
Laws and Regulations;

(iii)      the representations and warranties of the Lessee with respect to the
Leased Property and the Site set forth in Section 4.1(j) are true and correct in
all material respects as of the Completion Date as if made on and as of each
such date (except to the extent any such representation or warranty specifically
relates to an earlier date in which case such representations and warranties
shall have been true and correct as of such earlier date). All amounts owing to
third parties for the construction of the Facility with respect to which
invoices have been received by the Lessee on or before the day which is
forty-five (45) days prior to such date have been paid in full (other than any
subject to a Permitted





25

--------------------------------------------------------------------------------

 

 

 

Contest and other than contingent obligations for which adequate reserves have
been created to the extent required by GAAP);

(iv)       no changes or modifications were made to the Plans and Specifications
except in accordance with Section 3.2 of the Construction and Development
Agreement or as approved by Lessor;

(v)        there are no defects to the Facility which individually or in the
aggregate have caused or reasonably could cause a Material Adverse Effect;

(vi)       setting forth the aggregate final amount of the (x) Lessor
Investment, (y) Rent Assignment Advances and (z) Lease Balance, each with
itemized documentation detailing such amount, as of the Base Term Commencement
Date;

(vii)      attaching insurance certificates respecting the Facility as required
under the Operative Documents;  and

(viii)    attaching a true and correct copy of the temporary certificate of
occupancy (or final certificate of occupancy, if available);

provided, however, that if the items described in clauses (vii) and (viii) are
not available at the time of delivery such certification, the Lessee shall have
up to twenty (20) Business Days following the Completion Date to deliver such
items to each Agent and the Participants.

The Administrative Agent and each Participant shall have the right to contest
the information contained in such certification.

(b)        Subject to the Lessee’s right to contest same under Section 9.5 of
the Lease, as soon as practicable (but not to exceed ninety (90) days following
the Completion Date),  the Lessee shall deliver unconditional lien waivers by
the applicable contractors, subcontractors and suppliers with respect to the
Facility.

(c)        As soon as practicable (but not to exceed ninety  (90) days)
following the Completion Date, the Lessee shall furnish to the Agents and each
Participant a certification of a Responsible Officer of the Lessee as follows
(such certification and such certified items referenced therein or attached
thereto to be satisfactory to the Lessor in its reasonable discretion):

(i)         attaching a true and correct copy of the final certificate of
occupancy for the Facility;

(ii)        no holdback amounts or contingency allocations under the Budget, the
Development Agreement or any Construction Document was left unpaid to the
Developer, General Contractor or other party thereto except for such sums which
have been paid over by the Lessee to the Administrative Agent pursuant to
Section 3.3(g) below; and

(iii)      attaching evidence that all utilities required to adequately service
the Facility for its intended use are available except to the extent the
unavailability of which





26

--------------------------------------------------------------------------------

 

 

 

individually or in the aggregate would not be reasonably expected to have a
Material Adverse Effect.

The Administrative Agent and each Participant shall have the right to contest
the information contained in such certification.

(d)        As soon as practicable (but not to exceed one hundred twenty (120)
days) following the Completion Date, the Lessee shall deliver or cause to be
delivered to the Lessor (unless previously delivered to the Lessor) originals of
the following relating to the Facility, each of which shall be in form and
substance acceptable to the Lessor, in its sole and reasonable discretion, and
paid for with the Advances by the Lessee: (x) a title insurance endorsement
regarding the title insurance policies in connection with the requirements of
Section 2.1(m) provide for insurance in an amount at least equal to the maximum
total Lease Balance and, if endorsed, the endorsement shall not include any
title change or exception except to the extent that such is acceptable to the
Lessor, in its reasonable discretion; (y)  a certification of a Responsible
Officer of the Lessee, with  a true and complete copy of an “as-built” or
“record” survey of the Facility and a site map of the Site reflecting the actual
location of the Facility attached thereto and (z) a recorded copy of the
Twentieth CCR Amendment.

(e)        Lessee shall deliver or cause to be delivered to the Agents and each
Participant a supplement to the environmental report delivered pursuant to
Section 2.1(i) hereof, dated within ninety (90) days of the Completion Date,
showing that the environmental assessment of the Site has not deteriorated in
any material respect since the date of the original environmental report.

(f)         As soon as practicable (but not to exceed ninety (90) days)
following the Completion Date, the Lessee shall furnish to the Agents and each
Participant written evidence of approval by the DEH of performance to completion
of the Remediation Plan and concurrence from DEH that all remediation and
mitigation activities set forth in the Remediation Plan have been completed and
that no further action is necessary.

(g)        As soon as practicable (but not to exceed five (5) Business Days)
following the final completion of work under the Development Agreement or any
Construction Document but, in any event, not to exceed ninety (90) days
following the Completion Date, the Lessee shall pay over to the Administrative
Agent any holdback amounts or contingency allocations under the Development
Agreement or such Construction Document to which it is entitled and retained or
received thereunder (which amounts are not to be applied toward any replacement
contract for any such Construction Document) and any such funds shall be
credited against and reduce the outstanding Lease Balance in accordance with
Section 10.2.

SECTION 3.4.            Final Funding Date Conditions.

At least five (5) Business Days prior to the designated Base Term Commencement
Date, the Lessee shall have delivered to the Lessor a Base Term Commencement
Date Notice. On or before the Base Term Commencement Date, (i) the Lessee shall
have delivered a  bring down certificate as to its incumbency certificate and as
to the representations and warranties set forth





27

--------------------------------------------------------------------------------

 

 

 

herein, (ii) a Lease Supplement shall have been entered into to reflect the
Return Price Recourse Deficiency Amount, calculated as of the Base Term
Commencement Date, (iii) all Transaction Costs shall have been paid, and (iv) an
Escrow Agreement shall be entered into, the purpose of which will be to hold any
Advances made for Construction Costs that are to be paid following the
Completion Date including the Holdback Amount, all other holdbacks and all
contingency amounts outstanding and to be applied under the respective
Construction Documents.

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

SECTION 4.1.            Representations and Warranties of the Lessee.

As of the Closing Date and each Advance Date, the Lessee makes the
representations and warranties set forth in this Section 4.1 to each of the
other parties hereto:

(a)        Organization; Power; Qualification.  The Lessee is duly incorporated
and is validly existing and in good standing under the laws of the State of
Delaware, has the power and authority to own its properties and to carry on its
business as now being and hereafter proposed to be conducted and is duly
qualified and authorized to do business in the State of California and each
other jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization, except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

(b)        Authorization of Operative Documents.  The Lessee has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of each of the Operative
Documents to which it is a party in accordance with its respective terms. Each
of the Operative Documents to which the Lessee is a party has been duly executed
and delivered by a Responsible Officer of the Lessee, and each such document
constitutes the legal, valid and binding obligation of the Lessee, enforceable
in accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar debtor relief laws
from time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.

(c)        No Conflicts, etc. The execution, delivery and performance by the
Lessee of the Operative Documents to which it is a party and the transactions
contemplated thereby do not and will not, by the passage of time, the giving of
notice or otherwise, (i) violate any Applicable Laws and Regulations relating to
the Lessee, (ii) conflict with, result in a breach of or constitute a default
under the charter or bylaws of the Lessee, or any material agreement, judgment,
injunction, order, decree or other material instrument binding upon the Lessee,
or any Governmental Action relating to the Lessee, except, in any case, as could
not reasonably be expected to have a Material Adverse Effect, or (iii) result in
or require the creation or imposition of any Lien upon or with respect to the
Leased Property or the Site (except as contemplated by the Operative Documents)
or any material Lien upon or with respect to any other property now owned or
hereafter acquired by the Lessee.





28

--------------------------------------------------------------------------------

 

 

 

(d)        Compliance with Law; Governmental Approvals. Other than with respect
to environmental matters, which are treated exclusively in Section 4.1(e)
hereof, (i) the Lessee has obtained or received all Governmental Action required
by any Applicable Laws and Regulations with respect to the then current status
of the construction of the Facility on the Site, each of which is in full force
and effect and not subject to any pending proceedings or appeals
(administrative, judicial or otherwise), except for any other Governmental
Action the failure to obtain which, or the appeal of or further procedures with
respect to which, would not reasonably be expected to have a Material Adverse
Effect, (ii) the information provided by the Lessee to the Agents,  the
Participants and the Construction Consultant regarding the Governmental Actions
that are necessary to Complete the Facility was true and complete in all
material respects, and (iii) the Lessee and the Leased Property are in
compliance with each Governmental Action applicable to it and in compliance with
all other Applicable Laws and Regulations relating to it in each case, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

(e)        Environmental Matters. Except as could not reasonably be expected to
have a Material Adverse Effect:

(i)         the Site (including soils, surface waters and ground waters on, at
or under the Site or such structures) does not contain and is not otherwise
adversely affected by, and to the Lessee’s knowledge has not previously
contained or been adversely affected by, any Hazardous Materials in amounts or
concentrations which (A) constitute or constituted a violation of applicable
Environmental Laws or (B) could give rise to any liability or obligation under
applicable Environmental Laws;

(ii)        the Site and all operations conducted in connection therewith are in
compliance, and during Lessee’s operation of the Site have been in compliance,
with all applicable Environmental Laws, and there are no Hazardous Materials at,
under or about the Site and there was and is no Release of Hazardous Materials
from, to, at, under or about the Site or from such operations;

(iii)      the Lessee has obtained, is in compliance with, and has made all
appropriate filings for issuance or renewal of, all Environmental Permits
required for the then current status of the Site and the construction of the
Facility, and all such Environmental Permits are in full force and effect;

(iv)       the Lessee has not received any written notice of violation, alleged
violation, noncompliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with respect to the
Site that has not been fully remediated, nor does the Lessee have knowledge that
any such notice will be received or is being threatened; and

(v)        no judicial proceeding or governmental or administrative action is
pending, or, to the knowledge of the Lessee threatened, under any Environmental
Law to which the Lessee has been or will be named as a party, nor are there any
consent decrees or other decrees, consent orders, administrative orders or other
orders, or other





29

--------------------------------------------------------------------------------

 

 

 

administrative or judicial requirements outstanding under any Environmental Law
with respect to the Site or operations of the Lessee with respect thereto, other
than the Voluntary Assistance Program Case No. DEH2018˗LSAM˗000521.

(f)         Absence of Defaults, Loss, etc.  No Default for which the cure
period, if any, has commenced, Default for which there is no notice and cure
period,  Event of Default, Event of Loss (unless the Lessor shall have elected
to continue the Lease and Complete the Facility in accordance with Section
3.3(b) of the Construction and Development Agreement), Event of Taking, or
Condemnation or Casualty has occurred and is continuing; there is no action
pending or, to the best of its knowledge, threatened by an Authority to initiate
a Condemnation or an Event of Taking.

(g)        Accuracy and Completeness of Information. The information, taken as a
whole and in light of the circumstances under which such information is
furnished, furnished by or on behalf of the Lessee to the Agents and any
Participant in connection with the negotiation of this Agreement and the other
Operative Documents or delivered hereunder (as modified or supplemented by other
information so furnished) is true and accurate in all material respects on the
date as of which such information is furnished, and true and accurate in all
material respects on the date as of which such information is stated or
certified; provided that, with respect to the Construction Budget and any other
projected financial information, the Lessee represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. It is understood that the foregoing is limited to the
extent that (i) projections have been made in good faith by the management of
the Lessee and in the view of the Lessee’s management are reasonable in light of
all information known to management as of the date such representations and
warranties are made, and (ii) no representation or warranty is made as to
whether the projected results will be realized.

(h)        Subjection to Government Regulation. To the Lessee’s Actual
Knowledge, none of the Lessor, the Agents or any Participant shall be required
to, solely by reason of entering into the Operative Documents or consummating
any of the transactions contemplated thereby (other than upon the exercise by
such Person of remedies under the Operative Documents), perform in its own
capacity or on behalf of any other Person any obligations, instructions or other
duties imposed by an Authority (except with respect to bank regulations or, if
such Person shall have assumed operational control of the Leased Property,
operating permit requirements for the Leased Property) as long as the Lessee is
not in breach of any of the Operative Documents.

(i)         Private Offering. Excluding the effect of any violation by the
Participants of Section 5 of the Securities Act or any state or foreign
securities laws,  and assuming that the representations and warranties contained
in Sections 4.2 and 4.3 are correct, the issuance and delivery of the interests
in the Operative Documents under the circumstances contemplated hereby do not
require the registration or qualification of such interests under the Securities
Act, any state securities laws or the Trust Indenture Act of 1939.





30

--------------------------------------------------------------------------------

 

 

(j)         The Leased Property and the Site.

(i)         As of the Closing, the Lessee is the sole owner of and holds legal
title to the Site (as is described on Schedule IV hereto), free and clear of all
Liens other than Permitted Liens; the Site is subject to a valid leasehold
interest in favor of the Lessor pursuant to the Ground Lease; after giving
effect to the transactions to be consummated on the Closing Date, no default or
event of default has or will occur under the Ground Lease; and the Lessee is not
a party to any other contract or agreement to sell, transfer or encumber any
interest in the Leased Property or the Site in which it has an interest or any
part thereof other than pursuant to the Operative Documents and no party is in
default under the Lease;

(ii)        the Site is located on the parcel of land described on Schedule IV
to this Agreement and such parcel constitutes all of the land subject to the
Lease, the surveys of the Site furnished pursuant to Section 2.1(h) are complete
and true and correct in all material respects and contain a flood hazard
certification, no portion of the Site is located in an area identified as a
special flood hazard area by the Federal Emergency Management Agency or other
applicable Authority and the Facility is being constructed entirely on the Site.
The Leased Property and any present use or construction and presently
anticipated future use or construction thereof by the Lessee and its agents,
assignees, employees, invitees, lessees, licensees and tenants comply with all
Applicable Laws and Regulations (including planning, zoning and land use laws
and Environmental Laws) and Insurance Requirements, except for such instances of
non-compliance that would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect or that are inconsequential for the
then current status of the construction of the Facility. No notices, complaints
or orders of violation or non-compliance or liability have been issued or, to
the best of its knowledge, threatened by any Authority with respect to the
Leased Property or the Site or the present or intended future use of the Leased
Property or the Site except for such violations and instances of non-compliance
as would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and the Lessee is not aware of any circumstances which
could give rise to the issuance of any such notices, complaints or orders;

(iii)      Upon Completion, the Facility will be serviced by all utilities
necessary for the use and operation of the Facility and transmission pipes and
other connections into the Facility and out of the Facility necessary for the
contemplated use and operation thereof, all of which are located on the Site and
access to the Facility or any part thereof from the public road is or will be
provided by the Operative Documents;

(iv)       The Lessor has, in accordance with the Operative Documents, or will
have, upon execution of the Memorandum of Lease and the filing of any documents
required in respect thereof, a valid Lien on the Lessee Collateral, and such
Lien has or will have, upon proper filing of any documents required in
connection with such agreements, priority over any other Lien on the Lessee
Collateral, except for Permitted Liens, and provided that any Lien in favor of
the Lessee pursuant to the Memorandum of Lease shall be subordinate to the Liens
in favor of the Lessor pursuant to the Security Documents;

(v)        all Major Construction Documents that have been entered into
explicitly allow for and will allow for the assignment or pledge of the rights
of the





31

--------------------------------------------------------------------------------

 

 

 

Construction Agent thereunder, except for any such provision as has been waived
by the appropriate Persons in accordance with the terms of such document, or the
Lessee has caused the counterparty thereto to enter into a consent to assignment
with the Lessor, and no default is continuing under any Major Construction
Contract;

(vi)       to the Actual Knowledge of the Lessee, there is no action being taken
by any Person with respect to any actual or pending Condemnation or Event of
Taking, except as is being contested by the Lessee in accordance with Section
13.6 of the Lease;

(vii)      the structures constructed as part of the Leased Property are in such
condition that such structures at all times meet the standards which, in the
given circumstances, each of them may be expected to meet so as not to
constitute a danger for persons or things;

(viii)    the rights granted or made available to the Lessor pursuant to the
Operative Documents, assuming due performance by the parties thereto, are
sufficient in all material respects to enable the Lessor or its assigns or any
designee thereof to maintain, use and operate the Facility from and after the
date of possession of the Leased Property by the Lessor; and

(ix)       the description of the Lessee Collateral sufficiently identifies such
property to the extent required by Applicable Laws and Regulations in order to
obtain a valid security interest therein.

(k)        Facility Ownership in the Lessor.  Subject to Permitted Liens and the
Lease, the Lessor will be the sole owner of and holds legal title to the
Facility.

(l)         Financial Information.  The Lessee has heretofore furnished to the
Administrative Agent financial statements of the Lessee (i) for the fiscal year
ended September 30, 2017  audited by Ernst & Young LLP, independent public
accountants and (ii) for the fiscal quarters ended March 31, 2018 and June 30,
2018, which quarterly financial statements were unaudited. Such financial
statements present fairly in all material respects the financial condition and
results of operations of the Lessee and its Subsidiaries as of the dates and for
the periods indicated, and such financial statements disclose in accordance with
GAAP all material liabilities, direct or contingent, of the Lessee as of the
dates thereof.

Since September 30, 2017, there has been no material adverse change in the
business, assets, operations or financial condition of the Lessee and its
Restricted Subsidiaries, considered as a whole.

(m)       Taxes.

(i)         The Lessee has filed or caused to be filed all United States Federal
income Tax returns and all other material Tax returns which are required to be
filed by it and has paid or caused to be paid all Taxes due pursuant to such
returns or pursuant to any assessment received by it except where the amount,
applicability or validity of such Taxes





32

--------------------------------------------------------------------------------

 

 

 

are being contested in good faith by proper legal proceedings. The charges,
accruals and reserves on the books of the Lessee in respect of Taxes or other
governmental charges, additions to taxes and any penalties and interest thereon
are, in the opinion of the Lessee, adequate; and

(ii)        On the Closing Date, to the Actual Knowledge of the Lessee, no
Participant is subject to any Taxes with respect to which the Lessee is
obligated to indemnify such Participant pursuant to Section 7.2(a)(ii) and no
Indemnitee is subject to Withholding Taxes with respect to which the Lessee is
obligated to indemnify such Indemnitee pursuant to Section 7.2(a)(iii), assuming
that each Indemnitee complies with its obligations pursuant to Section 7.3.

(n)        Compliance with ERISA.  Except to the extent it would not result in
any material liability, each of the Lessee and its Restricted Subsidiaries and
each ERISA Affiliate (i) has fulfilled its obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan, (ii) is in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code with respect to each Plan, and (iii) has not incurred any liability
under Title IV of ERISA (A) to the PBGC other than a liability to the PBGC for
premiums under Section 4007 of ERISA or (B) in respect of a Multiemployer Plan
which has not been discharged in full when due.

(o)        No Actions. There is no action, suit or proceeding against, or to the
knowledge of the Lessee threatened against or affecting, the Lessee or any of
its Restricted Subsidiaries before any Authority or arbitrator that (1) could be
expected, individually or in the aggregate, to have a Material Adverse Effect or
(2) purports to affect or draws into question the legality, validity or
enforceability of this Agreement or any Operative Document or the consummation
of the transactions contemplated hereby or thereby in any material respect.

(p)        Dissolution or Winding Up.  The Lessee has not taken any action nor
have any steps been taken or legal proceedings commenced or, to the Actual
Knowledge of the Lessee, threatened, against the Lessee for its dissolution,
winding-up, examination, administration, court protection or reorganization or
for the appointment of a receiver, administrator, administrative receiver,
examiner, trustee or similar official with respect to the Lessee or any
substantial part of its assets or revenues. Prior to and after giving effect to
the overall transaction, the Lessee will be Solvent.

(q)        Foreign Assets Control Regulations, etc. The use of the proceeds of
the Lessor Investment and the Rent Assignment Advances will not violate the
Trading with the Enemy Act, as amended, or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto. None of the Lessee, nor any investor in the Lessee, is (i) on the SDNL,
or (ii) in violation of any money laundering law, regulation or order including
the Beneficial Ownership Regulations and Executive Order No. 13244 on Terrorist
Financing, effective September 24, 2001 and relating to Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism and the Uniting and Strengthening





33

--------------------------------------------------------------------------------

 

 

 

America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (the “USA PATRIOT Act”).

(r)         Location of the Lessee. The location of the Lessee, as defined by
the Uniform Commercial Code, is the State of Delaware and the Lessee’s address
for purposes of preparing any UCC financing statement is at the following
address:

Cubic Corporation
9333 Balboa Avenue
San Diego, California 92123

The Lessee keeps or will keep its company records concerning the Facility, the
Site and the Operative Documents to which it is or will be a party at such
address or at such other address of which the Lessee will provide the Lessor
notice within forty-five (45) days after its company records have been
relocated.

(s)         Subject to Government Regulation.  The Lessee is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940.  The Lessee is not a “covered fund” under
Section 619 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12
U.S.C. § 1851).

(t)         Not a Foreign Person. The Lessee is not a “foreign person” within
the meaning of Sections 1445 and 7701 of the Code (i.e., the Lessee is not a
non-resident alien, foreign corporation, foreign partnership, foreign trust or
foreign estate as those terms are defined in the Code and regulations
promulgated thereunder).

(u)        No Approvals, etc. The execution and delivery by the Lessee of any of
the Operative Documents to which it is a party does not require the consent or
approval of, or the giving of notice to or registration with, or the taking of
any other action in respect of, any Authority.

SECTION 4.2.            Representations and Warranties of the Lessor.

As of the Closing Date, the Lessor represents and warrants to each of the other
parties hereto as follows:

(a)        Due Organization, etc.  The Lessor is duly incorporated and validly
existing under the laws of the jurisdiction of its incorporation and has full
power and authority to own its properties, to enter into and perform its
obligations as the Lessor under each Operative Document to which it is or will
be a party and each other agreement, instrument and document to be executed and
delivered by it on or before the Closing Date in connection with or as
contemplated by each such Operative Document to which it is or is to be a party,
and to carry on its business as now being and hereafter proposed to be
conducted.

(b)        ERISA. It is making its Lessor Investment with assets that are not
“plan assets” within the meaning of 29 C.F.R. Section 2510.3-101, as modified by
Section 3(42) of ERISA, of any Employee Benefit Plan.





34

--------------------------------------------------------------------------------

 

 

 

(c)        Due Authorization; Enforceability, etc. This Agreement and each other
Operative Document to which the Lessor is or will be a party have been or will
be (to the extent it is to be a party thereto in its individual capacity) duly
authorized, executed and delivered by or on behalf of the Lessor (in its
individual capacity) and are, or upon execution and delivery will be, legal,
valid and binding obligations of the Lessor, enforceable against it in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting
creditors’ rights generally and by general equitable principles.

(d)        No Conflict. The execution and delivery by the Lessor of each
Operative Document to which the Lessor is or will be a party, are not and will
not be, and the performance by the Lessor of its obligations under each
Operative Document (i) are not and will not be, inconsistent with the
organizational documents of the Lessor; (ii) do not and will not contravene any
Applicable Laws and Regulations applicable to the Lessor and (iii) do not and
will not conflict with result in a breach of, or a default under, the charter
documents or resolutions of the Lessor or any indenture or other material
agreement or instrument to which the Lessor is party, or any Governmental Action
relating to the Lessor, except in any case, as could not reasonably be expected
to have a material adverse effect on the ability of the Lessor to perform its
obligations pursuant to the Operative Documents.

(e)        Lessor Liens. The Leased Property is free and clear of all Lessor
Liens attributable to the Lessor and no act or omission by it has occurred which
would cause a Lessor Lien attributable to it.

(f)         Location of the Lessor. The location of the Lessor, as defined by
the Uniform Commercial Code, is the State of California and the Lessor’s address
for purposes of preparing any UCC financing statement is at the following
address:

Bankers Commercial Corporation
445 South Figueroa, 14th Floor
Los Angeles, California 90017

The Lessor keeps or will keep its company records concerning the Facility, the
Site and the Operative Documents to which it is or will be a party at such
address or at such other address of which the Lessor will provide the Collateral
Agent notice within forty-five (45) days after its company records have been
relocated.

(g)        Not a Foreign Person. The Lessor is not a “foreign person” within the
meaning of Sections 1445 and 7701 of the Code (i.e., the Lessor is not a
non-resident alien, foreign corporation, foreign partnership, foreign trust or
foreign estate as those terms are defined in the Code and regulations
promulgated thereunder).

SECTION 4.3.            Representations and Warranties of Rent Assignees.

As of the Closing Date, each Rent Assignee represents and warrants severally and
only as to itself to each of the other parties hereto as follows:





35

--------------------------------------------------------------------------------

 

 

 

(a)        Due Organization, etc. It is duly organized and validly existing
under the laws of the jurisdiction of its formation and has full power and
authority to enter into and perform its obligations as a Rent Assignee under
each Operative Document to which it is or is to be a party and each other
agreement, instrument and document to be executed and delivered by it on or
before the Closing Date in connection with or as contemplated by each such
Operative Document to which it is or is to be a party.

(b)        ERISA. It is acquiring the Rent Assignment Interests with assets that
are not “plan assets”, within the meaning of 29 C.F.R. Section 2510.3-101, as
modified by Section 3(42) of ERISA, of any Employee Benefit Plan.

(c)        Investment in Rent Assignment Interests. It is acquiring the Rent
Assignment Interests for its own account for investment and not with a view to
any distribution (as such term is used in Section 2(11) of the Securities Act)
thereof other than in accordance with the Operative Documents and, if in the
future it should decide to dispose of its interest in such Rent Assignment
Interest, it understands that it may do so only in compliance with the
Securities Act and the rules and regulations of the United States Securities and
Exchange Commission thereunder, any applicable state securities laws and the
applicable securities laws of any other jurisdiction. It is an Eligible Assignee
and is aware that the Rent Assignment Interests have not been registered under
the Securities Act or qualified or registered under any state or other
jurisdiction’s securities laws. Neither it nor anyone authorized to act on its
behalf has taken or will take any action which would subject the issuance or
sale of any Rent Assignment Interest to the registration requirements of Section
5 of the Securities Act. No representation or warranty contained in this Section
4.3(c) shall include or cover any action or inaction of any Cubic Person whether
or not purportedly on behalf of the Agents,  any Participant or any of their
Affiliates. Notwithstanding the foregoing, but subject to the provisions of
Article VI hereof, it is understood among the parties that the disposition of
its property shall be at all times within its control. It and its respective
agents and representatives have such knowledge and experience in financial and
business matters as to enable them to utilize the information made available to
them in connection with the transactions contemplated hereby, to evaluate the
merits and risk of an investment in the Rent Assignment Interests and to make an
informed decision with respect thereto and such an evaluation and informed
decision have been made.

(d)        Lessor Liens. The Leased Property is free and clear of all Lessor
Liens attributable to it and no act or omission by it has occurred which would
cause a Lessor Lien attributable to it.

SECTION 4.4.            Representations and Warranties of Administrative Agent
and Collateral Agent.

As of the Closing Date, each Agent hereby represents and warrants to each of the
other parties hereto as follows:

(a)        Organization and Authority.  It is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its formation and has
the power and authority to enter into and perform its obligations under the
Operative Documents.





36

--------------------------------------------------------------------------------

 

 

 

(b)        Authorization; Binding Effect. The Operative Documents to which it is
or will be a party have been or will be, on the date required to be delivered
hereby, duly authorized, executed and delivered by it and this Agreement is, and
such other Operative Documents are, or, when so executed and delivered by it
will be, valid, legal and binding agreements of such Agent, enforceable against
it in accordance with their respective terms, except as enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity.

(c)        Non-Contravention. Neither the execution and delivery by it of the
Operative Documents to which it is or will be a party, either in its individual
capacity, as Agent or both, nor compliance with the terms and provisions
thereof, conflicts with, results in a breach of, constitutes a default under
(with or without the giving of notice or lapse of time or both), or violates any
of the terms, conditions or provisions of: (i) its organizational documents;
(ii) any bond, debenture, note, mortgage, indenture, agreement, lease or other
instrument to which it, either in its individual capacity, as Agent, or both, is
now a party or by which it or its property, either in its individual capacity,
as Agent or both, is bound or affected, where such conflict, breach, default or
violation would be reasonably likely to materially and adversely affect its
ability, either in its individual capacity, as Agent or both, to perform its
obligations under any Operative Document to which it is or will be a party,
either in its individual capacity, as Agent or both; or (iii) any of the terms,
conditions or provisions of any Applicable Laws and Regulations governing its
banking or trust powers, or any order, injunction or decree of any Authority
applicable to it in its individual capacity, as Agent or both, where such
conflict, breach, default or violation would be reasonably likely to materially
and adversely affect its ability, either in its individual capacity, as the
Agent or both, to perform its obligations under any Operative Document to which
it is or will be a party.

(d)        Absence of Litigation, etc. There is no litigation (including,
without limitation, derivative actions), arbitration or governmental proceedings
served and pending or, to the best knowledge of such Agent, threatened against
it which would be reasonably likely to adversely affect its ability to perform
its obligations under the Operative Documents to which it is party.

(e)        Consents, etc. No authorization, consent, approval, license or formal
exemption from, nor any filing, declaration or registration with, any Authority
governing its banking or trust powers, is or will be required in connection with
its execution and delivery of the Operative Documents to which it is party or
its performance by of its obligations under such Operative Documents.

(f)         Lessor Liens. The Leased Property is free and clear of all Lessor
Liens attributable to it.





37

--------------------------------------------------------------------------------

 

 

ARTICLE V

 

COVENANTS OF THE LESSEE

SECTION 5.1.            Financial Reporting.

The Lessee agrees to furnish or cause to be furnished each of the following to
the Administrative Agent:

(a)        Annual Reports.  Within one hundred twenty (120) days after the end
of each fiscal year of the Lessee (or such earlier date on which the Lessee is
required to file a Form 10-K under the Securities Exchange Act of 1934), the
consolidated balance sheet of the Lessee as of the end of such fiscal year; and
related consolidated statements of income, cash flows and stockholders’ equity
for such fiscal year, in comparative form with such financial statements as of
the end of, and for, the preceding fiscal year, accompanied by an unqualified
opinion thereon of independent public accountants of recognized national
standing, stating that such financial statements present fairly, in all material
respects, the consolidated financial condition, results of operations and cash
flows of the Lessee as of the dates and for the periods specified in accordance
with GAAP consistently applied (it being understood that the information
required may be furnished in the form of a Form 10-K (together with the Lessee’s
annual report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC).

(b)        Quarterly Reports.  Within sixty  (60) days (or such earlier date on
which the Lessee is required to file a Form 10-Q under the Securities Exchange
Act of 1934) after the end of each of the first three (3) fiscal quarters of
each fiscal year, the consolidated balance sheet of the Lessee as of the end of
such fiscal quarter and related consolidated statements of income and cash flows
for such fiscal quarter and for the then elapsed portion of the fiscal year, in
comparative form with the consolidated statements of income and cash flows for
the comparable periods in the previous fiscal year, and accompanied by a
certificate of the chief financial officer, principal accounting officer or
treasurer of the Lessee stating that such financial statements fairly present,
in all material respects, the consolidated financial condition, results of
operations and cash flows of the Lessee as of the date and for the periods
specified therein in accordance with GAAP consistently applied, and on a basis
consistent with audited financial statements referred to in clause (a) of this
Section, subject to normal year-end audit adjustments and the absence of
footnote disclosures (it being understood that the information required may be
furnished in the form of a Form 10-Q).

(c)        Public Reports. Promptly after the same become publicly available,
copies of all periodic and other financial statement, proxy statements, notices
and reports which the Lessee sends to its public stockholders and other
materials filed by the Lessee with the SEC, or any Authority succeeding to any
or all of the functions of the SEC, or with any national securities exchange.

(d)        Notice Regarding Default or Event of Default. Within ten (10)
Business Days after the Lessee obtains Actual Knowledge of any Default or Event
of Default, if such Default or Event of Default is then continuing, a written
notice setting forth the details thereof and the action that the Lessee is
taking or proposes to take with respect thereto.

(e)        ERISA Matters.  Promptly, and in any event within thirty (30) days
after the Lessee becomes aware of any of the following with respect to the
Lessee or any ERISA Affiliate, a written notice setting forth the nature thereof
and the actions, if any that the Lessee or any ERISA





38

--------------------------------------------------------------------------------

 

 

 

Affiliate proposes to take (i) with respect to any Plan, any reportable event,
as defined in Section 4043(b) of ERISA and the regulations thereunder, for which
notice thereof has not been waived pursuant to such regulations as in effect on
the date hereof; (ii) the taking by the PBGC of steps to institute, or the
threatening by the PBGC of the institution of, proceedings under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan, or the receipt by the Lessee or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan;  or (iii) any ERISA Event or any event, transaction or
condition that reasonably could be expected to result in the incurrence of any
liability by the Lessee or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Lessee or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect.

(f)         Authority Matters.  Promptly,  and in any event within thirty (30)
days of receipt thereof, copies of any notice to the Lessee or any Subsidiary
from any Authority relating to any order, ruling, statute or other law or
regulation that could reasonably be expected to have a Material Adverse Effect.

(g)        USA PATRIOT Act and Other Regulations. Any information the Agents or
any of the Participants is required to obtain from the Lessee to comply with the
requirements of the USA PATRIOT Act, the Beneficial Ownership Regulation or
other applicable anti-money-laundering laws.

(h)        Other Information. Promptly, from time to time, such other data and
information regarding the operations, business affairs and financial condition
of the Lessee, the condition, use and operation of the Facility, or compliance
with the terms of any Operative Document, as the Administrative Agent or any of
the Participants may reasonably request; provided, however, that such Person
will not be allowed to receive information the provision or disclosure of which
is prohibited pursuant to Applicable Laws and Regulations or contractual
obligations or that is protected by attorney-client privilege.

(i)         Financial Covenants.  Contemporaneously with the delivery of reports
pursuant to Section 5.1(a) and (b), an Officer’s Certificate stating that, as of
the last day of the preceding quarter, and to the best of his or her knowledge,
at all times during the preceding quarter, the Lessee was in compliance with the
covenants referred to in Section 5.6 and providing reasonable details of the
calculations evidencing the Lessee’s compliance with such covenants.

(j)         Reporting Treatment of Unrestricted Subsidiaries. Notwithstanding
anything to the contrary contained in this Agreement, so long as the
Unrestricted Subsidiaries continue to constitute, in the aggregate, less than
seven percent (7%) of Consolidated Total Capitalization in any fiscal period,
the Lessee shall be permitted to include, for purposes of the financial
reporting requirements contained in Sections 5.1(a) and (b), and only for
purposes of such Sections (and in no event for purposes of determining
compliance with any of the covenants contained in this Article V hereof), the
financial information of such entities on a





39

--------------------------------------------------------------------------------

 

 

 

consolidated basis. If at any time the Unrestricted Subsidiaries shall
constitute, in the aggregate, seven percent (7%) or more of Consolidated Total
Capitalization in any fiscal period, the Lessee shall, notwithstanding that
Section 5.1(a) and (b) permit the Lessee to comply therewith by delivery of its
Quarterly Reports on SEC Form 10-Q and Annual Reports on SEC Form 10-K, provide
consolidating financial statements setting forth separately the financial
information for the Unrestricted Subsidiaries for such period, together with the
financial information of such entities on a consolidated basis for purposes of
the financial reporting requirements contained in Sections 5.1(a) and (b) and
only for purposes of such Sections (and in no event for purposes of determining
compliance with any of the covenants contained in this Article V hereof). In no
event shall the Lessee include financial information of the Unrestricted
Subsidiaries for purposes of any determination of compliance with any of the
covenants contained in this Article V hereof.

Any documents required to be delivered pursuant to clauses (a), (b),  (c) or (e)
above may be delivered electronically (including by having been publicly filed
with the SEC) and if so delivered, shall be deemed to have been delivered to the
Administrative Agent and each of the Participants on the date (i) on which the
Lessee posts such documents or provides a link thereto on the Lessee’s website
on the Internet at www.cubic.com (or such other website address provided to the
Administrative Agent and each of the Participants in writing from time to time);
(ii) on which such documents are posted on the Lessee’s behalf on an Internet or
intranet website, if any, to which the Administrative Agent and each of the
Participants has access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent or any of the Participants); or (iii) if
publicly filed with the SEC, as of the date of such filing. Neither the
Administrative Agent nor any Participant shall have any obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Lessee with
any such request for delivery, and each of the Administrative Agent and each
Participant shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

SECTION 5.2.            Affirmative Covenants of the Lessee.

The Lessee covenants and agrees with the Lessor that the Agents and each of the
Participants shall comply with the following provisions of this Section 5.2 and
the covenants set forth in Sections 5.3 and 5.4.

(a)        Investigation and Litigation.  The Lessee shall deliver a written
notice to the Administrative Agent promptly upon the Lessee’s receiving notice,
or upon the Lessee’s obtaining Actual Knowledge, of the intent by an Authority
to (i) take an action which would constitute a Condemnation or Event of Taking,
(ii) investigate the Leased Property or the Site or other land on which any
portion of the Leased Property has been or is being constructed for a material
violation of any Applicable Laws and Regulations (including any Environmental
Law) on or in respect of the Facility or any portion thereof, or (iii)
investigate the Leased Property or the Site or other land on which any portion
of the Leased Property has been or is being constructed (other than routine
fire, occupational health and safety and similar inspections) for any violation
of Applicable Laws and Regulations under which civil liability in excess of
$500,000 or any criminal liability may be incurred or imposed upon the Agents,
 the Participants or the Lessee.





40

--------------------------------------------------------------------------------

 

 

 

(b)        Notices.  The Lessee shall provide prompt (but, other than as noted
clause (iii) below, in no event later than five  (5) Business Days after the
Lessee obtains Actual Knowledge thereof) telephonic (confirmed in writing) or
written notice to the Administrative Agent of:

(i)         the commencement of all proceedings and investigations by or before
any Authority and all actions and proceedings in any court or before any
arbitrator against or involving the Lessee or any of the Leased Property or the
Site or other land on which any portion of the Leased Property has been or is
being constructed (A) which in the reasonable judgment of the Lessee could
reasonably be expected to have a Material Adverse Effect or (B) with respect to
any Operative Document;

(ii)        the occurrence and continuation of any event which constitutes, or
which could reasonably be expected to result in, a Default, Event of Default,
Event of Loss, Event of Taking, Casualty (as required by Section 3.3 of the
Construction and Development Agreement or Section 13.4 of the Lease) or
Condemnation (as required by Section 3.3 of the Construction and Development
Agreement or Section 13.3 of the Lease); and

(iii)      any change or proposed change in Applicable Laws and Regulations
which would, if adopted, require that the Agents or any of the Participants pay
any amount in Taxes sufficient to cause the remaining Available Commitments of
the Lessor and Rent Assignees  to be insufficient to Complete the Facility on or
before the Construction Period Termination Date. Notice of any such change or
proposed change in Applicable Laws and Regulations shall be delivered within
thirty (30) days of the earliest date a Responsible Officer of the Lessee
obtains Actual Knowledge thereof.

(c)        Securities.  The Lessee shall not, nor shall it permit anyone (other
than the Arranger and the Participants) authorized to act on its behalf to, take
any action which would subject the issuance or sale of the Rent Assignment
Interests, the Leased Property or the Operative Documents, or any security or
lease the offering of which, for purposes of the Securities Act or any state
securities laws would be deemed to be part of the same offering as the offering
of the aforementioned items, to the registration requirements of Section 5 of
the Securities Act or any state securities laws.

(d)        Conduct of Business and Maintenance of Existence.  The Lessee will
(i) continue to engage in business of the same general type as now conducted by
the Lessee, (ii) preserve, renew and keep in full force and effect its existence
and (iii) preserve, renew and keep in full force and effect its rights,
privileges and franchises necessary or desirable (as determined in good faith by
the Lessee) in the normal conduct of business except (i) for any such rights,
privileges and franchises the failure of which to preserve, renew or keep in
full force and effect would not, individually or in the aggregate, have a
Material Adverse Effect, taken as a whole, and (ii) as permitted under Section
5.3 below.

(e)        Compliance with Laws.  The Lessee will comply with all applicable
laws and regulations (including ERISA and Environmental Laws), ordinances,
rules, regulations, and requirements of Authorities applicable to the Lessee
except where (a) the necessity of compliance therewith is contested by a
Permitted Contest in good faith by appropriate proceedings diligently





41

--------------------------------------------------------------------------------

 

 

 

prosecuted so long as such proceedings shall not involve any meaningful danger
of the sale, forfeiture, loss or diminution in value of, and shall not interfere
with the use, operation or disposition of, any part of the Leased Property or
the Site, the Lease or title thereto or any interest therein or the payment of
Rent or (b) noncompliance therewith would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(f)         Obligations to Rank Pari Passu. The obligations of the Lessee under
the Lease and other Operative Documents are and shall at all times rank at least
pari passu as against the assets of the Lessee with all other present and future
unsecured Indebtedness (actual or contingent) of the Lessee which is not
expressed to be subordinate or junior in rank to any other unsecured
Indebtedness of the Lessee.

(g)        Rates. With respect to each determination of Yield pursuant to this
Agreement, the Rent Assignment Agreement and of Basic Rent under the Lease, the
Lessee agrees to be bound by Sections 2.8,  2.9(d), 2.9(e), 2.11(d) and 2.12(d)
hereof and the applicable definitions in Appendix I with respect to such
determinations.

SECTION 5.3.            Consolidations, Mergers, Sales of Assets.

(a)        Except for a Permitted Acquisition, the Lessee shall not, and will
not permit any Restricted Subsidiary to, (i)  merge or consolidate with or into
any other Person (other than a Subsidiary) or (ii) convey, transfer, lease or
otherwise dispose of, or permit a Subsidiary to convey, transfer, lease, or
otherwise dispose of (whether in one transaction or in a series of related
transactions), all or substantially all of the assets, all or a substantial part
of, a business, division, brand or product line, or all or substantially all of
the stock of the Lessee and its Subsidiaries taken as a whole (whether now owned
or hereafter acquired), directly or indirectly, to any Person, including through
a merger or consolidation of a Subsidiary with an unaffiliated party, unless (A)
in each case of (i) or (ii), after giving effect to such proposed transaction,
no Default or Event of Default would exist and (B) in the case of clause (i),
the surviving corporation is the Lessee, provided the Lessee may engage in the
transactions contemplated by Section 5.3(b).

(b)        The Lessee will not, and will not permit any Restricted Subsidiary
to, sell, lease, transfer, abandon or otherwise dispose of assets (except as
provided in this Section 5.3); provided that the foregoing restrictions do not
apply to:

(i)         the sale, lease, transfer or other disposition of assets (x) of the
Lessee to a Restricted Subsidiary or (y) of a Restricted Subsidiary to the
Lessee or a Wholly-owned Restricted Subsidiary;

(ii)        the sale of inventory in the ordinary course of business and sales
of accounts receivable pursuant to the terms of a Permitted Factoring Program;
or

(iii)      the sale of assets for cash or other property to a Person or Persons
other than an Affiliate if all of the following conditions are met:

(1)        such assets (valued at net book value) do not, together with all
other assets (valued at book value) of the Lessee and its Restricted
Subsidiaries previously





42

--------------------------------------------------------------------------------

 

 

 

disposed of pursuant to this clause (b)(iii) during the immediately preceding
twelve calendar month period, exceed ten percent (10%) of Consolidated Total
Assets (determined by reference to Consolidated Total Assets as of the last day
of the most recently ended fiscal quarter of the Lessee for which financial
statements have been delivered (or, if prior to the date of the delivery of the
first financial statements to be delivered pursuant to Section 5.1(a) or (b),
the most recent financial statements referred to in Section 4.1(l)));

(2)        in the opinion of the Lessee’s Board of Directors, the sale is for
fair value and is in the best interests of the Lessee;

(3)        immediately after the consummation of the transaction and after
giving effect thereto, no Default would exist; and

(4)        in the case of any such sale of assets having a net book value in
excess of 1% of Consolidated Total Assets (determined by reference to
Consolidated Total Assets as of the last day of the most recently ended fiscal
quarter of the Lessee for which financial statements have been delivered (or, if
prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.1(a) or (b), the most recent financial
statements referred to in Section 4.1(l))), the Lessee prior to the consummation
of such sale, shall have delivered a certificate to the Administrative Agent to
the effect that the foregoing conditions of this clause (b)(iii) shall have been
met, including calculations evidencing compliance with clause (a) above.

SECTION 5.4.            Compliance with Laws and Approvals.

The Lessee shall observe and remain in compliance with all Applicable Laws and
Regulations and maintain in full force and effect all Governmental Actions, in
each case applicable to the conduct of its business except (x) where the failure
to observe or comply could not reasonably be expected to have a Material Adverse
Effect; or (y) where such obligations are being contested by the Lessee in good
faith in accordance with Section 9.5 of the Lease. The Lessee shall promptly
notify the Agents and each of the Participants should it or its parent companies
be named on the SDNL and shall promptly cause such entity to be removed from
such list.

SECTION 5.5.            [Intentionally Omitted.]

SECTION 5.6.            Financial Covenants of the Lessee.

(a)        Financial Ratios. The Lessee shall not permit:

(i)         the ratio determined at the end of each fiscal quarter on a rolling
four quarter basis of (x) Consolidated EBITDA to (y) Consolidated Cash Interest
Expense to be less than 3.00 to 1.00; or

(ii)        the Leverage Ratio at the end of any fiscal quarter ending on or
after December 31, 2017 to be greater than 3.50 to 1.00.





43

--------------------------------------------------------------------------------

 

 

 

Notwithstanding the foregoing, the Lessee shall be permitted at any time, but in
no event on more than two (2) occasions during the term of the Credit Agreement,
as in effect on the date hereof, to allow the Leverage Ratio permitted under
Section 5.6(a)(ii) to be increased to 4.00 to 1.00 for a period of four
consecutive fiscal quarters (such period, an “Adjusted Covenant Period”) in
connection with a Permitted Acquisition if the aggregate consideration paid or
to be paid in respect of such Permitted Acquisition exceeds $50,000,000 (and in
respect of which the Lessee shall provide notice in writing to the
Administrative Agent (for distribution to the Participants) of such increase and
a transaction description of such Permitted Acquisition (regarding the name of
the Person or summary description of the assets being acquired and the
approximate purchase price)), so long as the Lessee is in compliance on a pro
forma basis with the Leverage Ratio of 4.00 to 1.00 on the closing date of such
Permitted Acquisition immediately after giving effect (including pro forma
effect) to such Permitted Acquisition; provided that it is understood and agreed
that (x) the Lessee may not elect a new Adjusted Covenant Period for at least
two (2) fiscal quarters following the end of an Adjusted Covenant Period and (y)
with respect to the first fiscal quarter end following an Adjusted Covenant
Period, the Leverage Ratio permitted under Section 5.6(a)(ii) shall revert to
3.50 to 1.00 and thereafter until another Adjusted Covenant Period (if any) is
elected pursuant to the terms and conditions described above. Agents and the
Participants acknowledge that Lessee is in an Adjusted Covenant Period as of the
date hereof, having made a Permitted Acquisition in October 2018, and as a
result thereof, the Adjusted Covenant Ratio is effective as of the date hereof
through September 30, 2019.

(b)        Designation of Subsidiaries.  The Lessee may designate or redesignate
any Unrestricted Subsidiary as a Restricted Subsidiary and may designate or
redesignate any Restricted Subsidiary as an Unrestricted Subsidiary; provided,
that (a) any such designation of a Restricted Subsidiary (other than a
Restricted Subsidiary that is an SPE) as an Unrestricted Subsidiary shall be
subject to the prior written approval of the Required Participants when a
Default is continuing (or would arise immediately after giving effect on a pro
forma basis to such designation), any such Subsidiary designated as an
Unrestricted Subsidiary shall not, directly or indirectly, own any Indebtedness
or capital stock (or similar equity interests) of the Lessee or any Restricted
Subsidiary, the designation of such Restricted Subsidiary (other than a
Restricted Subsidiary that is an SPE) as an Unrestricted Subsidiary shall be
deemed to be a sale or other disposition of assets to be consummated within the
limitations of Section 5.3(b)(iii) and, immediately after giving effect to such
deemed sale or other disposition, the company would be in pro-forma compliance
with such Section, (b) immediately after giving effect to such designation as an
Unrestricted Subsidiary, the company would be in pro-forma compliance with
Section 6.11 of the Credit Agreement, as in effect on the date hereof, and (c)
no such designation or redesignation shall be effective unless the Lessee has
delivered to the Administrative Agent written notice thereof together with a
certification by a Responsible Officer of the Lessee that the requirements set
forth in this Section 5.6 have been satisfied. For the avoidance of doubt, upon
and following the designation of an Unrestricted Subsidiary as a Restricted
Subsidiary and after giving effect thereto, each Restricted Subsidiary so
designated shall be subject to the provisions of this Agreement which apply to
Restricted Subsidiaries.

(c)        Restricted Payments. The Lessee will not, and will not permit any of
its Restricted Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly (including, without limitation, on a synthetic basis
through Swap Agreements), any Restricted





44

--------------------------------------------------------------------------------

 

 

 

Payment, except (a) the Lessee may declare and pay dividends with respect to its
Equity Interests payable solely in additional Equity Interests, (b) Subsidiaries
may declare and pay dividends and other Restricted Payments ratably with respect
to their Equity Interests, (c) the Lessee may make Restricted Payments pursuant
to and in accordance with option plans or other benefit plans for management or
employees of the Lessee and its Subsidiaries, and (d) the Lessee may declare and
pay cash dividends on its Equity Interests, or make any payment on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests or any option, warrant or other right to acquire
any such Equity Interests (i) in an unlimited amount so long as the Leverage
Ratio as of the last day of the most recently ended fiscal quarter of the Lessee
for which financial statements have been delivered (and giving pro forma effect
to any such Restricted Payment) is less than or equal to 2.50 to 1.00, (ii) if
the Leverage Ratio as of the last day of the most recently ended fiscal quarter
of the Lessee for which financial statements have been delivered (and giving pro
forma effect to any such Restricted Payment) is greater than 2.50 to 1.00 but
less than or equal to 3.00 to 1.00, in an amount not to exceed, together with
all such Restricted Payments made during the current fiscal quarter and the
period of three consecutive complete fiscal quarters immediately preceding such
current fiscal quarter, ten percent (10%) of Consolidated Tangible Assets
(determined by reference to Consolidated Tangible Assets as of the last day of
the most recently ended fiscal quarter of the Lessee for which financial
statements have been delivered (or, if prior to the date of the delivery of the
first financial statements to be delivered pursuant to Section 5.1(a) or (b),
the most recent financial statements referred to in Section 4.1(l))) and (iii)
if the Leverage Ratio as of the last day of the most recently ended fiscal
quarter of the Lessee for which financial statements have been delivered (and
giving pro forma effect to any such Restricted Payment) is greater than 3.00 to
1.00, in an amount not to exceed, together with all such Restricted Payments
made during the current fiscal quarter and the period of three consecutive
complete fiscal quarters immediately preceding such current fiscal quarter, five
percent (5%) of Consolidated Tangible Assets (determined by reference to
Consolidated Tangible Assets as of the last day of the most recently ended
fiscal quarter of the Lessee for which financial statements have been delivered
(or, if prior to the date of the delivery of the first financial statements to
be delivered pursuant to Section 5.1(a) or (b), the most recent financial
statements referred to in Section 4.1(l))), in each case if, at the time thereof
and immediately after giving effect thereto, no Default shall be continuing.

(d)        Investments, Loans, Advances, and Guarantees. The Lessee will not,
and will not permit any of its Restricted Subsidiaries to, purchase, hold or
acquire any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
Unrestricted Subsidiary, except that the Lessee or any of its Restricted
Subsidiaries may (a) hold any such security, loan, Guarantee, investment or
other interest in an Unrestricted Subsidiary that exists on the date of this
Agreement, or (b) make or acquire any such security, loan, Guarantee, investment
or other interest in an Unrestricted Subsidiary (based on the amount of cash or
the fair market value of property originally transferred as consideration for
such investments less the amount of cash or the fair market value of property
received as a return on or repayment of such investments) (i) in an unlimited
amount so long as the Leverage Ratio as of the last day of the most recently
ended fiscal quarter of the Lessee for which financial statements have been
delivered (and giving pro forma effect to any such security, loan, Guarantee,
investment or interest (or, if made or





45

--------------------------------------------------------------------------------

 

 

 

acquired while such Unrestricted Subsidiary was designated a Restricted
Subsidiary, then at the time of designation as an Unrestricted Subsidiary and
immediately after giving effect thereto)) is less than 2.50 to 1.00, (ii) if the
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Lessee for which financial statements have been delivered (and giving pro
forma effect to any such security, loan, Guarantee, investment or interest (or,
if made or acquired while such Unrestricted Subsidiary was designated a
Restricted Subsidiary, then at the time of designation as an Unrestricted
Subsidiary and immediately after giving effect thereto)) is greater than or
equal to 2.50 to 1.00 but less than 3.00 to 1.00, in an amount not to exceed ten
percent (10%) of Consolidated Tangible Assets (determined by reference to
Consolidated Tangible Assets as of the last day of the most recently ended
fiscal quarter of the Lessee for which financial statements have been delivered
(or, if prior to the date of the delivery of the first financial statements to
be delivered pursuant to Section 5.1(a) or (b), the most recent financial
statements referred to in Section 4.1(l))) and (iii) if the Leverage Ratio as of
the last day of the most recently ended fiscal quarter of the Lessee for which
financial statements have been delivered (and giving pro forma effect to any
such security, loan, Guarantee, investment or interest (or, if made or acquired
while such Unrestricted Subsidiary was designated a Restricted Subsidiary, then
at the time of designation as an Unrestricted Subsidiary and immediately after
giving effect thereto)) is greater than or equal to 3.00 to 1.00, in an amount
not to exceed five percent (5%) of Consolidated Tangible Assets (determined by
reference to Consolidated Tangible Assets as of the last day of the most
recently ended fiscal quarter of the Lessee for which financial statements have
been delivered (or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.1(a) or (b), the most recent
financial statements referred to in Section 4.1(l))), in each case if, at the
time thereof and immediately after giving effect thereto, no Default shall be
continuing.

(e)        Limitations on Indebtedness.

(i)         The Lessee will not, and will not permit any Restricted Subsidiary
to, create, incur, assume or permit to exist any Indebtedness, unless if both
immediately before and immediately after giving effect to any such creation,
incurrence or assumption the Lessee is in compliance on a pro forma basis with
Section 5.6(a) hereof.

(ii)        The Lessee will not permit any Restricted Subsidiary to create,
incur, assume or permit to exist any Indebtedness, except:

(1)        Guarantees by any Restricted Subsidiary of Indebtedness of the Lessee
or any other Restricted Subsidiary otherwise permitted hereunder; and

(2)        other Indebtedness if, immediately after giving effect to any such
creation, incurrence or assumption, the aggregate amount of all such
Indebtedness then outstanding shall not exceed ten percent (10%) of Consolidated
Total Assets (determined by reference to Consolidated Total Assets as of the
last day of the most recently ended fiscal quarter of the Lessee for which
financial statements have been delivered (or, if prior to the date of the
delivery of the first financial statements to be delivered pursuant to Section
5.1(a) or (b), the most recent financial statements referred to in Section
4.1(l))). In the event of the acquisition or designation of any Restricted
Subsidiary, the pro forma Indebtedness of such Restricted Subsidiary





46

--------------------------------------------------------------------------------

 

 

 

outstanding after giving effect to such acquisition or designation shall be
deemed to have been incurred by it at the time of such acquisition or
designation.

(f)         Limitation on Liens. The Lessee will not, and will not permit any
Restricted Subsidiary to, create or incur, or suffer to be incurred or to exist,
any Lien on its or their property or assets, whether now owned or hereafter
acquired, or upon any income or profits therefrom, or transfer any property for
the purpose of subjecting the same to the payment of obligations in priority to
the payment of its or their general creditors, or acquire or agree to acquire,
or permit any Restricted Subsidiary to acquire, any property or assets upon
conditional sales agreements or other title retention devices, except:

(i)         Liens for property taxes and assessments or governmental charges or
levies and Liens securing claims or demands of mechanics and materialmen;
provided that payment thereof is not at the time required by Section 7.2(i);

(ii)        Liens of or resulting from any judgment or award, the time for the
appeal or petition for rehearing of which shall not have expired, or in respect
of which the Lessee or a Restricted Subsidiary shall at any time in good faith
be prosecuting an appeal or proceeding for a review and in respect of which a
stay of execution pending such appeal or proceeding for review shall have been
secured;

(iii)      Liens incidental to the conduct of business or the ownership of
properties and assets (including Liens in connection with worker’s compensation,
unemployment insurance and other like laws, warehousemen’s and attorneys’ liens
and statutory landlords’ liens) and Liens to secure the performance of bids,
tenders or trade contracts, or to secure statutory obligations, surety or appeal
bonds or other Liens of like general nature, in any such case incurred in the
ordinary course of business and not in connection with the borrowing of money;
provided in each case, the obligation secured is not overdue or, if overdue, is
being contested in good faith by appropriate actions or proceedings;

(iv)       minor survey exceptions or minor encumbrances, easements or
reservations, or rights of others for rights-of-way, utilities and other similar
purposes, or zoning or other restrictions as to the use of real properties,
which are necessary for the conduct of the activities of the Lessee and its
Restricted Subsidiaries or which customarily exist on properties of corporations
engaged in similar activities and similarly situated and which do not in any
event materially impair their use in the operation of the business of the Lessee
and its Restricted Subsidiaries;

(v)        Liens securing Indebtedness of a Restricted Subsidiary to the Lessee
or to another Wholly-owned Restricted Subsidiary;

(vi)       Permitted Liens;

(vii)      Liens on fixed or capital assets acquired, constructed or improved by
the Lessee or any Restricted Subsidiary; provided that (i) such security
interests secure





47

--------------------------------------------------------------------------------

 

 

 

Indebtedness permitted by Section 5.6(e), (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Lessee or any Subsidiary, other
than proceeds of such fixed or capital assets acquired, constructed or improved
by the Lessee or any Restricted Subsidiary;

(viii)    other Liens securing obligations of the Lessee and its Restricted
Subsidiaries other than as described in the foregoing clauses (i) through (vii)
above, provided that the obligations secured by all such other Liens do not
exceed at any time fifteen percent (15%) of Consolidated Total Assets
(determined by reference to Consolidated Total Assets as of the last day of the
most recently ended fiscal quarter of the Lessee for which financial statements
have been delivered (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.1(a) or (b), the most
recent financial statements referred to in Section 4.1(l))); and

(ix)       Liens on accounts receivable subject to a Permitted Factoring
Program, as well as supporting obligations and proceeds in respect thereof, and
other ancillary property and rights related to such accounts receivable.

(g)        Limitation on Sale and Leasebacks. The Lessee will not, and will not
permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby the Lessee or such Restricted Subsidiary shall in one or
more related transactions sell, transfer or otherwise dispose of any property
owned by the Lessee or such Restricted Subsidiary more than 180 days after the
later of the date of initial acquisition of such property or completion or
occupancy thereof, as the case may be, by the Lessee or such Restricted
Subsidiary, and then rent or lease, as lessee, such property or any part thereof
(a “Sale and Leaseback Transaction”); provided that the foregoing restriction
shall not apply to any Sale and Leaseback Transaction if immediately after the
consummation of such Sale and Leaseback Transaction and after giving effect
thereto and the application of the proceeds therefrom, no Default would exist
and either:

(i)                     the sale of property relating to such Sale and Leaseback
Transaction constitutes a sale of such property by a Restricted Subsidiary to
the Lessee or to a Wholly-owned Restricted Subsidiary or by the Lessee to a
Wholly-owned Restricted Subsidiary; or

(ii)                    the aggregate fair market value (as determined in good
faith by the Lessee) of all property of the Lessee and its Restricted
Subsidiaries disposed of in all such Sale and Leaseback Transactions consummated
and permitted by this clause (b) does not exceed $50,000,000 in the aggregate
during the term of the Credit Agreement, as in effect on the date hereof;
 provided that, if after giving effect (including giving effect on a pro forma
basis) to any such Sale and Leaseback Transaction the Leverage Ratio would be
greater than 3.00 to 1.00, the sale of such property is for cash consideration
which (after deduction of any expenses incurred by the Lessee or any Restricted
Subsidiary in connection with such Sale and Leaseback Transaction) equals or
exceeds the fair market value of the property so sold (as determined in good
faith by the board of directors of the Lessee) and the net proceeds from such
sale are applied to either (x) the purchase or acquisition (and, in the case of
real property, the construction) of





48

--------------------------------------------------------------------------------

 

 

 

fixed assets useful and intended to be used by the Lessee or a Restricted
Subsidiary in the operation of the business of the Lessee and its Restricted
Subsidiaries of the same general nature of the business engaged in by the Lessee
and its Restricted Subsidiaries on the date of this Agreement (provided; that in
any such event the Lessee and its Restricted Subsidiaries shall not then or
thereafter cause or permit or agree or consent to cause or permit such tangible
assets to be subject to any Lien) or (y) the prepayment with the applicable
prepayment premium, if any, on a pro rata basis, of Senior Funded Debt of the
Lessee;  provided that if any such Senior Funded Debt so prepaid constitutes
Indebtedness outstanding under any revolving credit or similar credit facility,
such prepayment shall result in a permanent reduction of the Indebtedness which
the Lessee and its Restricted Subsidiaries may incur thereunder by an amount at
least equal to the amount of the prepayment of such Senior Funded Debt.

 

(h)        Restrictive Agreements. The Lessee will not, and will not permit any
of its Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Lessee or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Subsidiary (other than an Unrestricted
Subsidiary that is an SPE) to pay dividends or other distributions with respect
to any shares of its capital stock (or similar equity interests) or to make or
repay loans or advances to the Lessee or any other Restricted Subsidiary or to
Guarantee Indebtedness of the Lessee or any other Subsidiary; provided; that (i)
the foregoing shall not apply to restrictions and conditions imposed by law or
by this Agreement, (ii) the foregoing shall not apply to such restrictions and
conditions contained in documents evidencing unsecured Indebtedness of the
Lessee so long as (x) such Indebtedness has a final maturity date after the date
that is 181 days after the Maturity Date, (y) any such Indebtedness that
requires scheduled amortization or other scheduled payments of principal shall
have a weighted average life to maturity after the date that is two years after
the Maturity Date (provided; that such Indebtedness in a principal amount not to
exceed $100,000,000 at any time outstanding may have a weighted average life to
maturity prior to the date that is two years after the Maturity Date but after
the date that is 181 days after the Maturity Date) and (z) the covenants
contained in such documents are not more onerous or more restrictive (taken as a
whole) than the applicable covenants under this Agreement, (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Restricted Subsidiary or any asset pending such sale,
provided such restrictions and conditions apply only to the Restricted
Subsidiary or asset that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to Liens permitted by this Agreement if such
restrictions or conditions apply only to the property or assets subject to such
permitted Lien and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases, licenses and other contracts restricting the assignment
thereof.

 





49

--------------------------------------------------------------------------------

 

 

 

ARTICLE VI

 

OTHER COVENANTS AND AGREEMENTS

SECTION 6.1.            Cooperation with the Lessee.

The Agents and each of the Participants shall, to the extent reasonably
requested by the Lessee (but without assuming additional liability on account
thereof), as a Transaction Cost (or as a Construction Cost before the Completion
Date) and at the Lessee’s expense thereafter, cooperate to allow the Lessee to
(a) perform its covenants contained in the Construction and Development
Agreement including, without limitation, at any time and from time to time, upon
the reasonable request of the Lessee, to promptly and duly execute and deliver
any and all such further instruments, documents and financing statements (and
continuation statements related thereto) as the Lessee may reasonably request in
order to perform such covenants and (b) further the Lessee’s requirements as
lessee of the Leased Property, including, without limitation, to file any
statement with respect to any tax abatements or other requirements; provided,
none of the foregoing expose the Administrative Agent or any Participant to
increased liability beyond that contemplated by the Operative Documents.

SECTION 6.2.            Covenants of the Agents and the Participants.

(a)        Discharge of Liens.  Each of the Rent Assignees covenants as to
itself, and not jointly with any other Rent Assignee, that it will not create or
permit to exist at any time, any Lessor Lien attributable to it and will, at its
own cost and expense, promptly take such action as may be necessary duly to
discharge, or to cause to be discharged, all Lessor Liens attributable to it and
will cause restitution to be made to the Lessor for the benefit of the Lessee
and the other Participants (as their interests may appear) in the amount of any
diminution of the value of the Leased Property or the Site as a result of its
failure to discharge or cause to be discharged all Lessor Liens attributable to
it pursuant to this Section 6.2(a). The Lessor will not create or permit to
exist at any time any Lessor Lien attributable to it, and will promptly take
such action as may be necessary duly to discharge, or to cause to be discharged,
all Lessor Liens attributable to it and will cause restitution to be made to the
Lessee and the Rent Assignees (as their interests may appear) in the amount of
any diminution of the value of the Leased Property or the Site as a result of
its failure to comply with its obligations under this Section 6.2(a). Each
Agent, in both its individual capacity and in its capacity as Agent, will not
create or permit to exist at any time any Lessor Lien attributable to it, and
will promptly take such action as may be necessary duly to discharge, or to
cause to be discharged, all Lessor Liens attributable to it and will cause
restitution to be made to the Lessor for the benefit of the Lessee and the
Participants (as their interests may appear) in the amount of any diminution of
the value of the Leased Property or the Site as a result of its failure to
comply with its obligations under this Section 6.2(a). Notwithstanding the
foregoing, none of the Participants and/or the Agents, as the case may be, shall
be required to so discharge any such Lessor Lien while the same is being
contested by a Permitted Contest in good faith by appropriate proceedings
diligently prosecuted so long as such proceedings shall not involve any
meaningful danger of the sale, forfeiture, loss or diminution in value of, and
shall not interfere with the use, operation or disposition of, any part of the
Leased Property or the Site, the Lease or title thereto or any interest therein
or the payment of Rent; provided, however, that each





50

--------------------------------------------------------------------------------

 

 

 

Participant and each Agent shall discharge any such Lessor Lien attributable to
it, whether or not subject to contest as provided above, upon the purchase of
the Leased Property by the Lessee pursuant to the Lease or a sale of the Leased
Property pursuant to the Return Option.

(b)        Other Lessor Covenants.  The Lessor shall not subject any of the
Leased Property or the Site to any mortgage, lien, security interest or other
claim or encumbrance, other than in favor of the Collateral Agent, the Lessee
and the Participants or transfer any interest in the Leased Property in each
case other than as contemplated by, arising from or related to the Operative
Documents.

(c)        Change of Information.  The Lessor shall give prompt notice to the
other Participants and the Lessee if any facts regarding it shall change where
such change might reasonably affect its interests in the Leased Property.

(d)        Depreciation. Prior to the termination of the Lease and the transfer
of the Leased Property to any Person other than the Lessee or its Affiliate or
its designee, none of the Participants shall claim any United States federal,
state, or local tax attributes or benefits (including depreciation) relating to
the Leased Property unless required to do so by an appropriate taxing Authority
or after a clearly applicable change in Applicable Laws and Regulations or as a
protective response to a proposed adjustment by an Authority; provided, however,
that if an appropriate taxing Authority shall require such Participant to claim
any such United States federal, state, or local tax attributes or benefits, such
Participant shall promptly notify the Lessee thereof and shall permit the Lessee
to contest such requirement in a manner similar to the contest rights provided
in, and subject to any applicable limitation to a contest contained in, Section
7.2(b) hereof.

(e)        Quiet Possession. If and so long as no Event of Default shall be
continuing, the Agents and each Participant, individually, and not severally,
agrees that it shall not interfere with the Lessee’s right to the use,
possession and quiet enjoyment of the Leased Property and the Site according to
the terms hereof and of the other Operative Documents.

(f)         Assignment of Warranties and Other Rights and Appointment of the
Lessee as Agent.

(i)         The Lessor hereby assigns to the Construction Agent, as its
construction agent, all of its rights, if any (including indemnification rights
and rights to receive payments), under any and all warranties of, and other
claims against, dealers, manufacturers, vendors, suppliers, installers,
contractors or subcontractors relating to the Leased Property. If the Lessor is
contractually or legally prohibited from so assigning any such warranty,
indemnity or claim, the Lessor hereby assigns to the Construction Agent, to the
extent permitted by Applicable Laws and Regulations, its beneficial interest in
such warranty, indemnity or claim. Except as set forth below, the Lessor hereby
irrevocably appoints the Construction Agent as its attorney-in-fact and agent
with full authority in its place and stead and in the Lessor or otherwise from
time to time to assert and enforce (including compromise, waiver or settlement
thereof) whatever claims and rights the Lessor may have against suppliers,
dealers, manufacturers, vendors, contractors and





51

--------------------------------------------------------------------------------

 

 

 

subcontractors relating to the Leased Property or any component thereof, whether
under warranty, product liability claim or otherwise.

(ii)        Upon the occurrence of (A) and during the continuation of an Event
of Default and (B) either (1) the Lessor’s election to take possession of the
Facility or (2) its express termination of the agency relationship between
itself and the Construction Agent, the power of attorney granted pursuant to
Section 6.2(f)(i) shall terminate and the Construction Agent shall, without
further act on its part, be deemed to have reassigned to the Lessor (A) all of
the rights and claims held by the Construction Agent under this subsection
relating to the Facility that arise after such taking of possession or
termination of the agency relationship and (B) a share of such rights and claims
held by the Construction Agent under this subsection relating to the Facility
that arise before such taking of possession or termination of the agency
relationship to the extent that the claims relate to effects that continue after
such taking of possession, apportioned by the parties on a reasonable basis
between the Construction Agent and the Lessor, taking all relevant factors into
account.

(iii)      Except during the continuance of an Event of Default, the Lessor
agrees to remit to the Lessee any rebates, refunds or like payments received
from dealers, manufacturers, vendors or suppliers of the Leased Property as and
when received from such Persons. Any such rebates, refunds or like payments
shall not affect in any manner the amounts owing or the payments to be made by
the Lessee hereunder.

(g)        Insurance Covenants.  The Agents and the Participants herewith accept
all covenants between the Lessee and each insurer made in accordance with the
terms of the Operative Documents for their respective benefit, including but not
limited to the naming of the Agents and the Participants as additional insureds
or as loss payees, as the case may be.

(h)        ERISA. No amount shall be funded or held by the Lessor or any
Participant with “plan assets,” as defined by 29 C.F.R. Section 2510.3-101, as
modified by Section 3(42) of ERISA, of any Employee Benefit Plan.

(i)         Further Assurances. Upon the written request of the Lessee delivered
at least thirty (30) days prior to the date specified in such request for a
restructuring of the Overall Transaction, as a result of a change or proposed
change in the applicable accounting rules, the Participants agree to cooperate
with the reasonable requests of the Lessee promptly and in good faith to
negotiate with a view toward causing a restructuring of the obligations
represented by the Lease and the other Operative Documents, provided the Lessee
shall reimburse the Participants for their respective expenses incurred in
connection with any such written request or restructuring including the
reasonable and properly documented fees and expenses of its legal counsel. In
the event any such restructuring involves a change in the nature and scope of
the Lessor’s obligations under the Operative Documents and does not involve a
transfer by the Lessor of its interest in the Facility and the Site, the Lessee
and the Lessor shall agree upon a reasonable and appropriate amount to be paid
to the Lessor as reimbursement for personnel expenses incurred by the Lessor in
such restructuring. Notwithstanding any of the foregoing negotiations, the
Lessor shall not be obligated to restructure the transaction.





52

--------------------------------------------------------------------------------

 

 

 

(j)         Notice of Change; Lessor Confirmation Letter.  The Lessor shall,
upon the request of the Lessee and, in any event, not more than on an annual
basis, provide to the Lessee a letter of the same tenor as the Lessor
Confirmation Letter. In the event the Lessor is not able to provide the Lessor
Confirmation Letter, then at the Lessee’s option, the Lessor shall, at the
Lessee’s expense, assign its interest in this Agreement, the other Operative
Documents and the Leased Property to a successor lessor designated by the Lessee
in accordance with Section 6.3(a).

(k)        Compliance with Operative Documents. The Participants agree to comply
with their obligations under the Operative Documents

SECTION 6.3.            Assignments.

(a)        Rent Assignee Assignments. Any Rent Assignee may, with the prior
written consent of the Lessee, which consent shall not be unreasonably withheld
or delayed at any time (it being agreed that it would be reasonable for the
Lessee to withhold such consent if, among other things, payments to any such
transferee would be subject to United States federal or state Withholding Tax,
or would be subject to an indemnity obligation under Section 7.2(a)(ii) or
related gross-up obligations which would not apply to the transferor), assign
and delegate all or a portion of its Rent Assignment Interest, Commitment and
its rights, obligations and interest in, to or under this Agreement, the
Operative Documents and the Leased Property to one or more Eligible Assignees,
subject to the following conditions:

(i)         if the assignment occurs prior to the end of the Commitment Period,
the assignor shall concurrently assign to the assignee that percentage of its
Commitment set forth in Schedule I-A hereto equal to the percentage of its Rent
Assignment Interest being assigned;

(ii)        each such assignment shall be of a constant, and not a varying,
percentage of the assigning Rent Assignee’s rights and obligations being
assigned;

(iii)      the aggregate principal amount of the Rent Assignment Advances and
Commitment assigned by any Rent Assignee shall be in a minimum amount equal to
the least of (A) $25,000,000 and integral multiples of $5,000,000 in excess
thereof, (B) any lower amount approved by the Lessee in its sole discretion, and
(C) the aggregate principal amount of all of such Rent Assignee’s Rent
Assignment Advances and Commitment; and

(iv)       after giving effect to any such assignment by a Rent Assignee, such
Rent Assignee holds an aggregate outstanding principal amount of Rent Assignment
Advances and Commitment equal to either zero or at least $25,000,000 or any
lower amount approved by the Lessee in its sole discretion.

(b)        Lessor Assignments.  Subject to Section 6.3(d), the Lessor shall not
directly or indirectly assign, convey or otherwise transfer in whole or in part
any of its right, title or interest in this Agreement, the Leased Property, the
Lease or any other Operative Document to any Person except upon compliance with
the conditions set forth in this Section 6.3(b); provided that without regard to
any of the restrictions contained in this Section 6.3(b) the Lessor may, prior
to the end





53

--------------------------------------------------------------------------------

 

 

 

of the Lease Term, agree to sell or otherwise dispose of its beneficial interest
in the Leased Property effective at or after the end of the Lease Term. The
Lessor shall not, without the prior written consent of the Lessee, transfer its
interests in the Facility and the Operative Documents to any entity that would
(i) be subject to United States federal or state Withholding Tax, if any (except
to the extent that the transferor at the time of such transfer is subject to
United States federal or state Withholding Tax subject to indemnification by the
Lessee pursuant to Section 7.2(a)(iii)), or (ii) as reasonably determined by the
Lessee and communicated in writing to the Lessor, result in consolidation of the
transferee to the balance sheet of the Lessee pursuant to ASC 810, as defined by
the Financial Accounting Standards Board. The Lessor shall have the right at any
time without the consent of the Lessee but with prior notice to the Lessee, at
the Lessor’s sole expense, to sell, assign or transfer in whole or in part such
right, title and interest to a transferee satisfying the conditions set forth
below (a “Permitted Transferee”) and, provided, further, that it shall also be a
condition to any such sale, assignment or transfer that:

(i)         such sale, assignment or transfer will not be in violation of the
registration requirements of the Securities Act of 1933, as amended or violate
the Patriot Act or otherwise cause Lessee to violate Section 4.1(g);

(ii)        the Permitted Transferee shall have the requisite power and
authority to enter into and carry out the transactions of the Lessor
contemplated hereby and by the Operative Documents to which the Lessor is then a
party;

(iii)      the Permitted Transferee shall execute an instrument, in form and
substance reasonably satisfactory to the Lessee, the Agents, the Lessor and the
other Participants, whereby such Permitted Transferee confirms for the benefit
of the Lessee,  the Agents, the Lessor and the other Participants, that it has
the requisite power and authority to enter into and to carry out the provisions
of this Agreement and the Operative Documents to which the Lessor is then a
party and agrees to be bound by all the terms of, and assumes all of the
liabilities and obligations of the Lessor contained in, this Agreement and each
of such Operative Documents;

(iv)       the Permitted Transferee shall be either (A) an Eligible Assignee,
(B) a subsidiary of any Person described in clause (A) above, or (C) a
corporation which is a member of the same consolidated group for Federal income
tax purposes as the Lessor, or another corporation owned and controlled by, or
under common control with, the Lessor, provided, that if the Permitted
Transferee is (x) a Person described in clause (B) above and not described in
clause (A) above, a Person described in clause (A) shall have executed and
delivered a guaranty in form and substance reasonably satisfactory to the
Lessee,  the Agents and the other Participants, or (y) a Person described in
clause (C) above and not described in clause (A) above, the Lessor shall
continue to be liable with respect to the obligations of the Permitted
Transferee and shall confirm such fact in writing to the Lessee,  the Agents and
the other Participants; and

(v)        if the Lessor proposes to transfer its interest hereunder at any time
pursuant to this Section 6.3(b), the Lessor shall give not less than ten (10)
days’ (or in the case of a transfer to a Person described in clause (B) or (C)
of clause (iv) above, five (5)





54

--------------------------------------------------------------------------------

 

 

 

days’) notice to the Lessee,  the Agents and the other Participants specifying
the name and address of the proposed Permitted Transferee and specifying the
facts necessary to determine compliance with this Section 6.3.

From and after any transfer effected in accordance with this Section 6.3(b), the
Permitted Transferee shall be deemed the “Lessor” for all purposes of the
Operative Documents and shall be deemed to have made the Lessor Investment in
the Leased Property previously made by the Lessor; and each reference contained
in the Operative Documents to the Lessor shall thereafter be deemed a reference
to the Permitted Transferee, as the Lessor shall have no further liability
hereunder or thereunder except (i) to the extent of claims relating to or
arising out of the period prior to such transfer or (ii) as otherwise provided
in this Section 6.3(b).

(c)        Required Deliveries. The Lessee,  the Agents and the other
Participants may continue to deal solely and directly with the assignor Lessor
in connection with any interest so assigned until (A) notice of such assignment
shall have been given to the Lessee,  the Agents and the other Participants by
such Lessor or its assignee; and (B) the assignor and assignee shall have
executed and delivered to the Lessee, the Administrative Agent and the other
Participants an instrument of assignment in the form attached hereto as Exhibit
B. When the relevant Persons have received the items listed in clauses (A) and
(B) of the preceding sentence, subject to subsection (a) or (b) above, as
applicable, the assignee shall be a party hereto and the other Operative
Documents to which the assignor was (or, in the case of a partial assignment,
is) a party and, to the extent of the rights and obligations so assigned to it,
shall have the rights and obligations of the Lessor hereunder and under such
other Operative Documents, and the assignor shall, to the extent that rights and
obligations hereunder and under such other Operative Documents have been
assigned by it, relinquish its rights and be released from its obligations
hereunder and under such other Operative Documents. The Commitment allocated to
an assignee shall reduce the Commitment of the assignor pro tanto.

(d)        Exceptions to Restrictions. Notwithstanding anything to the contrary
contained in this Section 6.3, (i) when an Event of Default is continuing, no
consent of the Lessee shall be required in respect of an assignment by any
Participant to any third party (whether or not an Eligible Assignee or a
Permitted Transferee) of all or any part of its rights and obligations under or
with respect to this Agreement and the other Operative Documents, (ii) without
the consent of the Lessee, any Participant may assign and pledge all or any
portion of its Commitment,  Rent Assignment Advance or Lessor Investment, as
applicable, owing to it to any Federal Reserve Bank, the European Central Bank
and the central bank of any country which is a member of the Organization for
Economic Cooperation and Development as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
Operating Circular issued by such Federal Reserve Bank or regulations of the
European Central Bank or other central bank of any country which is a member of
the Organization for Economic Cooperation and Development, as applicable,
provided that no such assignment shall release the assigning Participant from
its obligations under the Operative Documents, (iii) without the consent of the
Lessee, any Participant may assign all or any portion of its Commitment,  Rent
Assignment Advance or Lessor Investment, as applicable, owing to it (including
retention of the unfunded portion of its Commitment and assignment of the funded
portion of its Commitment and assignment of a portion of its Commitment or Rent
Assignment Advance for capital requirement





55

--------------------------------------------------------------------------------

 

 

 

purposes due to residual risk with respect thereto or otherwise) to any
affiliate or subsidiary of such Participant, another Participant or any
affiliate or subsidiary of such other Participant, provided that no such
assignment shall cause payments to such transferee to be subject to United
States federal or state Withholding Tax (except to the extent that the
transferor at the time of such transfer is subject to United States federal or
state Withholding Tax subject to indemnification by the Lessee pursuant to
Section 7.2(a)(iii)) and, provided further that, for the avoidance of doubt, no
change in the law, rules or regulations applicable to any Participant due solely
to any such assignment shall be deemed a “Change in Law” or a change in any
“regulatory requirement” as such terms are defined in Section 7.4 hereof, and
(iv) no consent of the Lessee shall be required in respect to an assignment by
any Participant to any third party (whether or not an Eligible Assignee or a
Permitted Transferee) of all or any part of the rights and obligations under or
with respect to this Agreement and the other Operative Documents, if such
assignment is required by Applicable Laws and Regulations or constitutes a
Permitted Lien.

(e)        Register. The Administrative Agent shall maintain a book-entry
register for the recordation of the names and addresses of the Participants that
own Rent Assignment Interests, and the Commitments of, and Advances and any
other amounts treated as principal or interest for United States Federal income
tax purposes owing to, each Participant pursuant to the terms hereof from time
to time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Lessee, the Agents and the Participants shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Participant hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Lessee and any Participant, at any reasonable
time and from time to time upon reasonable prior notice. The Administrative
Agent shall make payments only to persons named on the Register, and a
Participant may only transfer its right to receive payments in respect of its
Rent Assignment Interests by having the transfer recorded on the Register.

SECTION 6.4.            Participations.

Each of the Participants may sell, transfer or assign a participation in all or
a portion of the interests represented by its Rent Assignment Interests or the
interests represented by its Lessor Investment, as applicable, or any right to
payment thereunder (each such sale, transfer or assignment of a participation in
such interests or rights, a “Participation”), to any Person (such Person, a
“Participation Holder”) upon prior notice to the Lessee. In the event of any
such sale, transfer or assignment by a Rent Assignee or the Lessor of a
Participation to a Participation Holder, the rights and obligations of such
Participant under this Agreement and under the other Operative Documents shall
remain unchanged, such Participant shall remain solely responsible for the
performance thereof, such Participant shall remain the holder of its Rent
Assignment Interests or the Lessor Investment, as applicable, for all purposes
under this Agreement and under the other Operative Documents, and the Agents,
the Lessee and the other Participants shall continue to deal solely and directly
with such Participant in connection with such Participation Holder’s rights and
obligations under this Agreement and the other Operative Documents. Any
agreement pursuant to which any Rent Assignee or the Lessor may grant such a
Participation shall provide that such Participant shall retain the sole right
and responsibility to enforce the obligations of the Lessee under the Operative
Documents including, without limitation, the right to approve any amendment,
modification or waiver of any provision of the Operative Documents; provided,
that such





56

--------------------------------------------------------------------------------

 

 

 

agreement may require such Participant to obtain the consent of the
Participation Holder party thereto before such Participant enters into or
approves any amendment, modification or waiver of any provision of any Operative
Document that (i) extends any date upon which any payment of money is due to the
Participants, (ii) reduces the Yield on the Lease Balance, any fee or any other
payment obligation under the Operative Documents, (iii) releases any party from
any payment obligations, or (iv) releases any interest of Participants in the
Leased Property (except as otherwise expressly provided for in any Operative
Document). Any Participant that sells, transfers or assigns a Participation
pursuant hereto hereby agrees to indemnify, protect, defend and hold harmless
the Lessee, on a Grossed-Up Basis, against any United States federal or state
Withholding Tax which may arise solely from its Participation, except to the
extent (x) the Lessee is responsible for such Withholding Tax pursuant to
Section 7.2(a)(iii) or (y) such Withholding Tax is imposed on the Lessee as a
result of the fraud, gross negligence or willful misconduct of the Lessee. Each
Participant that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Lessee, maintain a register on which it enters the
name and address of each Participation Holder and information relating to the
Rent Assignment Interests of each Participation Holder (including information
relating to any amounts treated as principal or interest for United States
Federal income tax purposes) (the “Participant Register”); provided that no
Participant shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participation Holder or any
information relating to a Participation Holder’s Rent Assignment Interests) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Participant shall treat each Person whose name is
recorded in the Participant Register as the owner of such Participation for all
purposes of this Agreement notwithstanding any notice to the contrary. Each
Participant subject to this Section 6.4 shall make payments only to persons
named on the Participant Register, and any owner of a participation may only
transfer its right to receive payments in respect of its participation in Rent
Assignment Interests by having the transfer recorded on the Participant
Register.

SECTION 6.5.            Ground Lease.

The Lessor will, for the benefit of the Collateral Agent on behalf of the Rent
Assignees, pay and perform, or cause to be paid and performed, all obligations,
covenants and agreements to be performed by it as the lessee under the Ground
Lease including, without limitation, the payment of all rent and other amounts
due thereunder. The Lessor will notify, or will cause to be notified, the
Collateral Agent of all defaults (or alleged defaults) by any party under the
Ground Lease, or any claim, action or proceeding made by or involving any party
to the Ground Lease, in each case promptly after obtaining Actual Knowledge
thereof. The Lessor will not amend, modify, terminate or waive any of the
provisions of the Ground Lease without the prior written consent of the
Collateral Agent, and any attempt to so amend, modify, terminate or waive, or
approve or consent, shall be void. The Lessor will not surrender the leasehold
interest in the Ground Lease.

SECTION 6.6.            Amendments Related to Credit Facilities.

Following the Lessee’s written request, the Agents and the Participants each
agree to promptly evaluate in good faith and in its sole discretion any request
made by the Lessee to amend





57

--------------------------------------------------------------------------------

 

 

 

this Agreement (and the other Operative Documents) from time to time as may be
desirable in order to conform the operating covenants and negative covenants
regarding the business operations of Lessee to any new credit or other similar
facility to which the Lessee shall be subject from time to time.

ARTICLE VII

 

INDEMNIFICATION AND ADDITIONAL PAYMENTS

SECTION 7.1.            General Indemnification.

(a)        Subject to clauses (b) and (f) below, the Lessee will indemnify,
defend and hold each Indemnitee harmless, on a Grossed-Up Basis, from and
against any and all Claims (which may include the outstanding Lease Balance or
any portion thereof subject to any limitations set forth in the Operative
Documents, including, without limitation, payments limited to the Return Price
Recourse Deficiency Amount, the Recourse Deficiency Amount or Construction
Recourse Amount, as applicable) that directly or indirectly relate to, result
from or arise out of or are alleged by Persons other than any Indemnitee to
relate to, result from or arise out of any of the following (whether or not any
such Indemnitee is indemnified as to such matter by any other Person and whether
or not such Claim arises or accrues prior to the Closing Date, the Completion
Date or after the Maturity Date or the Lease Expiration Date):

(i)         the Leased Property, the Site, the Lessee Collateral or, in each
case, any part thereof;

(ii)        any of the Operative Documents or any of the transactions
contemplated thereby, or any investigation, litigation, enforcement or
proceeding in connection therewith, and any amendment, modification or waiver in
respect thereof;

(iii)      the regulation of the ownership, construction, installation, leasing,
use or operation of the Leased Property, the Site or any part thereof, but only
to the extent that the Indemnitee is subjected to such regulation as a result of
its being a party to or beneficiary of the Operative Documents or its
involvement in the transactions contemplated in the Operative Documents;

(iv)       the offer, financing, refinancing, inspection, mortgaging, pledging,
granting, of a security interest in, the design, manufacture, construction,
purchase, ownership, acquisition, acceptance, rejection, delivery, nondelivery,
redelivery, possession, transportation, lease, sublease, installation,
condition, transfer of title or other ownership interest, rental, use,
operation, storage, maintenance, modification, alteration, repair, assembly,
sale, return, abandonment or other application or disposition of all or any part
of the Leased Property or any product produced therewith, the Site or any
interest therein or improvements thereto or the imposition of any Lien thereon,
or the failure to perform or accomplish any of the foregoing in accordance with
the requirements of the Operative Documents, other agreements governing such
matters or Applicable Laws and Regulations including, without limitation: Claims
or penalties arising from any violation





58

--------------------------------------------------------------------------------

 

 

 

of law or in tort (strict liability or otherwise), latent or other defects,
whether or not discoverable, any Claim based upon a violation or alleged
violation of the terms of any restriction, easement, condition or covenant or
other matter affecting title to the Leased Property or the Site, the making of
any Alterations in violation of any standards imposed by any insurance policies
required to be maintained by the Lessee pursuant to the Lease which policies are
in effect at any time with respect to the Leased Property or any part thereof,
any Claim for patent, trademark or copyright infringement, and Claims arising
from any public improvements with respect to the Leased Property and the Site
resulting in any change or special assessments being levied against the Leased
Property or the Site or any plans to modify, widen or realign any street or
highway adjacent to the Leased Property or any Claim for utility “tap-in” fees;

(v)        a breach by the Lessee of any of its covenants under any Operative
Document, or a misrepresentation by the Lessee (including any omission that
makes any representation made by such party materially misleading) in any
Operative Document or in any certificate or other document delivered by such
party to the Agents or any Participant pursuant to any Operative Document, or
during the continuance of any Default or Event of Default, or the material
inaccuracy of any information provided by any such party to any third party in
connection with the preparation by such third party of a report or other
document required to be delivered pursuant to any Operative Document;

(vi)       other than the Lessor’s Liens, the existence of any Lien on or with
respect to the Leased Property, the Site, title thereto, any interest therein or
any Basic Rent or Supplemental Rent, including any Liens which arise out of the
possession, use, occupancy, construction, repair or rebuilding of the Leased
Property or the Site or by reason of labor or materials furnished or claimed to
have been furnished to the Lessee, or any of its contractors or agents or by
reason of the financing of any personality or equipment purchased or leased by
the Lessee or Alterations constructed by the Lessee, except Liens in favor of
the Lessee, the Collateral Agent or the Lessor;

(vii)      any Environmental Claim, including, without limitation, those
indemnified under Section 13.8 of the Lease and Section 3.4 of the Construction
and Development Agreement; and

(viii)    the offer, issuance, sale, transfer or delivery of the Lessor
Investments and the Rent Assignment Interests.

The Lessee shall be entitled to credit against any payments due to an Indemnitee
under this Section 7.1 both (x) any insurance recoveries received by such
Indemnitee in respect of the matters described herein under or from insurance
paid for by any Person other than the Indemnitee or an Affiliate thereof or
assigned to the Lessor by the Lessee and (y) any other indemnity amount received
by such Indemnitee in respect of such matters from a Person (other than the
Lessor) unrelated to such Indemnitee; provided, to the extent any such insurance
amounts or indemnity amounts referenced in the foregoing subsections (x) or (y)
are utilized for one purpose (for example, such as addressing a remediation
expense in the context of an Event of Loss), then such





59

--------------------------------------------------------------------------------

 

 

 

insurance amount or indemnity amount shall not be available, or deemed
available, for any other purpose (for example, such as rebuilding the Leased
Property in the context of an Event of Loss).

(b)        Exclusions. The provisions of Section 7.1(a) shall not apply to any
Claim:

(i)         with respect to any Indemnitee, to the extent attributable to the
willful misconduct or gross negligence of, or negligence in the handling of
funds by, such Indemnitee, its officers, agents, employees and Affiliates or the
breach in any material respect of any representation or warranty made by such
Indemnitee under the Operative Documents;

(ii)        to the extent attributable to acts or events that occur after the
commencement of day to day operation of the Facility by the Lessor or any Person
designated by the Lessor following an Event of Default or the return of the
Leased Property pursuant to the Return Option (except (A) to the extent fairly
attributable to circumstances existing or acts, events, liabilities or damages
occurring or accruing prior to such day to day operation, or (B) to the extent
relating to the acts or omissions of the Lessee or any other Cubic Person in
relation to, or liabilities arising out of, the location, structure,
installation, putting into service, operation, repair, servicing, maintenance,
replacement or dismantling of the Facility or remaining on or the entering onto
the Site or the Facility by any such Person); or

(iii)      in respect of Taxes, which are governed by Section 7.2, other than a
payment necessary to make payments under this Section 7.1 on a Grossed-Up Basis.

(c)        Contests. In respect of the indemnification provided under Section
7.1(a), promptly after receipt by an Indemnitee of notice of any pending or
threatened Claim, such Indemnitee shall, if a claim for indemnification in
respect thereof is to be made against the Lessee, give notice thereof to the
Lessee. So long as no Event of Default is continuing, the Lessee, at its own
expense, may elect to assume the defense of any such Claim through its own
counsel, which shall be subject to the reasonable approval of the Indemnitee, on
behalf of the Indemnitee (with full right of subrogation to the Indemnitee’s
rights and defenses). The Lessee must indicate its election to assume such
defense by written notice to the Indemnitee within forty-five  (45) days
following receipt of Indemnitee’s notice of the Claim, or in the case of a
third-party claim which requires a shorter time for response then within such
shorter period as specified in the Indemnitee’s notice of Claim; provided that
such Indemnitee has given the Lessee notice thereof. If the Lessee denies
liability or fails to respond to the notice within the time period set forth
above, the Indemnitee may defend or compromise the Claim as it deems appropriate
without prejudice to any of Indemnitee’s rights hereunder. If the Lessee shall
have elected to assume the defense of any such Claim, then upon the request of
the Lessee, the Indemnitee requesting payment of indemnity under Section 7.1(a)
shall promptly furnish the Lessee with copies of any records or documents
pertaining to the matter to be indemnified and, to the extent known by such
Indemnitee, a reasonably detailed explanation of the circumstances giving rise
to the claim of indemnification and the determination of the amount of the
requested indemnity payment. Upon payment in full to Indemnitee of any indemnity
pursuant to Section 7.1(a), the Lessee shall be subrogated to any right of
Indemnitee in respect of the matter against which such indemnity has been paid.
If the Lessee





60

--------------------------------------------------------------------------------

 

 

 

shall have elected to assume the defense of any such Claim, upon the written
request at any time and from time to time of the Lessee, Indemnitee shall, at
the expense of the Lessee, take such reasonable actions and execute such
documents as are necessary or reasonably appropriate to assist the Lessee in the
preservation and enforcement against third parties of the Lessee’s right of
subrogation hereunder. The Indemnitee may employ separate counsel in any such
Claim and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of the Indemnitee unless the Indemnitee and the
Lessee shall have been advised by counsel that there exists a conflict of
interest in such counsel’s representation of the Indemnitee and the Lessee in
which case the fees and expenses of such separate counsel shall be for the
account of the Lessee. All fees and expenses shall be paid periodically as
incurred. So long as no Default or Event of Default shall be continuing, the
Lessee shall not be liable for any settlement of any such Claim effected without
its consent unless the Lessee shall fail to, or elect in writing not to, assume
the defense thereof in which case the Indemnitee, without waiving any rights to
indemnification hereunder, may defend such Claim and enter into any good faith
settlement thereof without the prior written consent of the Lessee. The Lessee
shall not, without the prior written consent (not to be unreasonably withheld)
of the Indemnitee, effect any settlement of any such Claim unless such
settlement includes an unconditional release of the Indemnitee from all
liabilities that are the subject of such Claim. The parties agree to cooperate
in any defense or settlement of any such Claim and to give each other reasonable
access to all information relevant thereto subject to appropriate
confidentiality agreements. The parties will similarly cooperate in the
prosecution of any claim or lawsuit against any third party.

(d)        Subrogation. Upon the indefeasible payment in full of any Claim
pursuant to this Section 7.1, the Lessee, without any further action, shall be
subrogated to any claims the Indemnitee may have relating thereto. The
Indemnitee agrees, at the Lessee’s expense, to give such further assurances or
agreements and to cooperate with the Lessee to permit the Lessee to pursue such
claims, if any, to the extent reasonably requested by the Lessee. If the Lessee
shall have paid an amount to or for an Indemnitee pursuant to this Section 7.1,
and such Indemnitee subsequently shall be reimbursed in respect of such
indemnified amount from any other Person, such Indemnitee shall promptly pay the
Lessee, but not before the Lessee shall have made all payments then due to such
Indemnitee pursuant to this Section 7.1 and any other payments then due
hereunder and under any other Operative Document, the amount of such
reimbursement, including interest actually received attributable thereto, net of
Taxes required to be paid by such Indemnitee as a result of any refund received,
after giving effect to such payment to the Lessee.

(e)        Not Residual Guaranty. Nothing in this Section 7.1 shall be construed
as a guaranty of residual value of the Leased Property.

(f)         Limitation.

(i)         Prior to the Completion Date, the provisions of Sections 7.1, 7.2,
7.4, 7.5 and 7.6 shall be subject to the following provisions:

(A)       The term “Indemnitee” shall mean the Lessor and its successors and/or
assigns, and no other Person is entitled to the benefits of Section 7.1 from the
Lessee, provided, that this provision shall not limit the rights of
Administrative





61

--------------------------------------------------------------------------------

 

 

 

Agent, the Collateral Agent,  the Rent Assignees and other Persons against the
Lessor under clause (C) of this Section 7.1(f)(i).

(B)       The Lessee shall only be required to indemnify the Indemnitee for the
following, without duplication:

1.          Claims (including Rent Assignees’ Claims) caused by or resulting
from a Specified Event;

2.          Claims caused by or resulting from (a) the failure to Complete the
Facility when required or from the failure to otherwise pay or perform its other
obligations prior to the Construction Period Termination Date (other than caused
by or resulting from a Specified Event) or (b) actions or failures to act of any
Cubic Person; provided, however, that recourse to the assets of the Lessee for
any such Claims shall be limited to the extent recourse against assets of the
Lessee is limited by Section 18.5 of the Lease; and

3.          Claims (including Taxes and Rent Assignees’ Claims)  under Sections
7.2, 7.4, 7.5 and 7.6; provided, however, that such Claims under this clause (3)
will only be funded out of proceeds of Advances.

(C)       Subject to Section 9.11, the Lessor will, with respect to Claims of a
type described in clauses (B)(1)  through (B)(3) above, indemnify all Persons
who would have otherwise been indemnified by the Lessee, to the extent such
Persons would have been so indemnified, but for the foregoing provisions of
Section 7.1(f)(i)(A); provided, however, that any obligation of the Lessor
pursuant to this subsection shall be discharged solely and exclusively from
amounts received by the Lessor pursuant to this subsection or, in the case of
clause (B)(3) above, the proceeds of the applicable Advances.

(D)       The Lessee agrees that any claim for indemnification by any Person
against the Lessor pursuant to and permitted by clause (C) of this Section
7.1(f)(i) shall constitute a Claim entitling the Lessor to be indemnified by the
Lessee pursuant to Section 7.1 of this Agreement.

(ii)        The limitations set forth in Section 7.1(f)(i) shall continue to
apply on and after the Completion Date with respect to Claims accruing prior to
such Completion Date.

(iii)      Any Claims that are incurred by any Indemnitee (as such term is
defined during the Base Term, solely for the purposes of this clause (iii)) for
which the Lessee is not obligated to indemnify either the Lessor or such
Indemnitee pursuant to this Section by virtue of the provisions of Section
7.1(f)(i) (it being the understanding of the parties that if the Lessee is
obligated to indemnify the Lessor for any Claim incurred or





62

--------------------------------------------------------------------------------

 

 

 

arising during the Construction Period, with any other Indemnitee being
indemnified by the Lessor under clause (i)(C) above for the same Claim, the
applicable Claim will not be a Claim which is subject to this clause (iii))
shall, if requested in writing by the Required Participants to the
Administrative Agent in their sole and absolute discretion, be capitalized and
result in an increase to the Construction Costs (such claims herein called
“Funded Claims”). In the event Funded Claims are advanced by the Lessor or Rent
Assignees hereunder, any increase in Lessor Investment resulting therefrom shall
not be included for purpose of (but for no other purpose) (x) calculating
Eligible Construction Costs solely for purposes of calculating the Construction
Recourse Amount, (y) calculating Eligible Construction Costs solely for purposes
of calculating the Return Price Recourse Deficiency Amount payable by the Lessee
following an election to return the Leased Property at the end of the applicable
Lease Term and (z) calculating any Basic Rent that is to accrue thereon during
the Lease Term. The foregoing indemnities are in addition to, and not in
limitation of, the indemnities with respect to Sections 7.1 and 7.2 this
Agreement.

SECTION 7.2.            General Tax Indemnity.

(a)        (i)        Tax Indemnity.  The Lessee shall pay on a Grossed-up
Basis, and on written demand shall indemnify and hold each Indemnitee at all
times harmless from and against, any and all Taxes, howsoever imposed, on or
with respect to any Indemnitee, the Leased Property or the Lessee or any
sublessee or user of the Leased Property by any taxing Authority, in connection
with or in any way relating to: (A) the acquisition, mortgaging, design,
construction, preparation, installation, inspection, delivery, non-delivery,
acceptance, rejection, purchase, ownership, possession, rental, lease, sublease,
repossession, maintenance, repair, alteration, modification, addition,
substitution, storage, transfer of title, redelivery, use, financing,
refinancing, operation, condition, purchase, repurchase, sale, return or other
application or disposition of all or any part of the Leased Property or the
imposition of any Lien (or incurrence of any liability to refund or pay over any
amount as a result of any Lien) thereon; (B) the payment of Basic Rent or
Supplemental Rent or the receipts arising from or received with respect to the
Leased Property or any part thereof, or any interest therein; (C) the payment of
any other amount pursuant to the Rent Assignment Agreements or any other
Operative Documents, or the property or the income or other proceeds with
respect to the Facility; (D) the Leased Property or any part thereof or any
interest therein; (E) the execution, delivery, filing, registration or recording
of any of the Operative Documents and any amendments and supplements thereto;
and (F) otherwise with respect to or in connection with the transactions
contemplated by the Operative Documents or the enforcement thereof; provided,
however, that the indemnification obligation of this Section 7.2(a)(i) shall not
apply to:

(1)        Taxes (other than Taxes that are sales, use, rental, value added,
real estate transfer or similar Taxes that are not substitutes for income taxes)
based upon or measured by the Indemnitee’s gross or net income, gross or net
receipts or that are in the nature of, or are imposed with respect to, capital,
net worth, excess profits, accumulated earnings capital gains, franchise or
conduct of business of such Indemnitee except in the case of gross or net income
Taxes, to the extent necessary so that payments under this Section 7.2 are made
to an Indemnitee on a Grossed-Up Basis within the meaning of Section 7.6;





63

--------------------------------------------------------------------------------

 

 

 

(2)        Taxes that result from a transfer or other disposition by the
Indemnitee or any of its Affiliates of all or any portion of its interest in the
Leased Property, the Rent Assignment Agreements or the Operative Documents
(other than a transfer or disposition that occurs while an Event of Default is
continuing and is related to such Event of Default or that results from (a) the
Lessee’s exercise of the Return Option, the Early Termination Option or Purchase
Option under the Lease, (b) any other transfer to the Lessee under the Operative
Documents or which is contemplated by the Operative Documents or (c) any other
transfer made at the request of the Lessee in an effort to maintain or enhance
the accounting treatment of the Lessee with regard to the Overall Transaction);

(3)        Taxes imposed with respect to any period or portion thereof after the
expiration or earlier termination of the Lease (but not to the extent
attributable to events occurring on or prior to such date) (other than any Tax
that is attributable to (a) any Indemnitee exercising its remedies upon an Event
of Default, (b) any payment to, by or on behalf of the Lessee after such
termination, or (c) any party’s compliance with any obligation under the
Operative Documents that survives the termination of the Lease, except, in each
case, to the extent such Tax would otherwise be an excludable tax but for this
parenthetical);

(4)        Taxes resulting from (a) the gross negligence, willful misconduct or
fraud of the Indemnitee or any of its Affiliates, (b) any representation,
warranty, certification or statement of the Indemnitee under the Operative
Documents proving to have been incorrect in any material respect when made or
deemed to have been made, or (c) the breach of any covenant of the Indemnitee
under the Operative Documents;

(5)        Taxes imposed on the Agents, the Lessee or the Lessor, in each case
in their respective individual capacity, with respect to any fees received by it
for services rendered;

(6)        Withholding Taxes, indemnification for which shall be solely as
provided in Section 7.2(a)(iii) hereof;

(7)        Taxes while they are being contested in accordance with Section
7.2(b);

(8)        Taxes imposed on, or, in the case of value added taxes, not refunded
to, an Indemnitee that results from its failure to file tax returns properly or
timely, to claim a deduction or credit to which it is entitled, or to comply
with certification, reporting, or similar requirements of the jurisdiction
imposing the Tax, except to the extent caused by a failure of the Lessee to
comply with Section 7.2(d), provided that the foregoing exclusion shall apply
only if such Indemnitee is eligible to comply with such requirement and either
(A) such Indemnitee shall have been given timely written notice by the Lessee of
such requirement or (B) such Indemnitee’s officers or other employees having
primary responsibility for





64

--------------------------------------------------------------------------------

 

 

 

ensuring compliance with such requirement have actual and timely knowledge
(without any obligation of due inquiry and without any imputation of such
knowledge) of such requirement;

(9)        Taxes imposed on a transferee of any Participant’s interest hereunder
(other than a transferee who acquired such interest as a result of any transfer
or assignment in connection with the occurrence of an Event of Default) to the
extent of the excess of such Taxes over the total amount of the Taxes of the
same or similar nature that would have been imposed had there not been a
transfer by the initial Indemnitee of its interest after the Closing Date;

(10)      Taxes in the nature of intangible taxes or similar taxes upon or with
respect to the value of the interest of a  Rent Assignee or the Lessor in any of
the Rent Assignment Interests or the Lessor Investment, as applicable;

(11)      Taxes included in the cost of the Facility and funded by Advances; and

(12)      Taxes imposed by a taxing Authority that is not the United States or
any taxing Authority within the United States, except to the extent caused by
the Lessee making a payment from such jurisdiction.

(ii)        Additional Tax Indemnity. Notwithstanding any contrary provision in
Section 7.2(a)(i), the Lessee shall indemnify and hold harmless each Participant
Party for any Taxes that are described in Section 7.2(a)(i) without regard to
exclusions and that are imposed upon any Participant Party by the United States
or by any taxing Authority within the United States, but only to the extent that
such Taxes would not have been imposed on such Participant Party if, for
purposes of such Taxes, the Advance made on each Advance Date by a  Participant
Party had been in the form of a secured loan made directly to the Lessee, the
obligation to pay a proportionate part of Basic Rent were the obligation to pay
interest to such Participant Party, and the proportionate amount of the Lease
Balance were the principal amount owed to such Participant Party; provided,
however, that the indemnification obligation of this Section 7.2(a)(ii) shall
not apply to: (1) Taxes resulting from (a) the gross negligence, willful
misconduct, or fraud of the Lessor, such Participant Party (if different) or any
of their respective Affiliates,  (b) any representation, warranty, certification
or statement of the Lessor or such Participant Party (if different) under the
Operative Documents proving to have been incorrect in any material respect when
made or deemed to have been made, or (c) the breach of any covenant of the
Lessor or such Participant Party (if different) under the Operative Documents;
(2) Withholding Taxes, indemnification for which shall be solely provided in
Section 7.2(a)(iii); (3) Taxes while they are being contested in accordance with
Section 7.2(b); (4) Taxes imposed on such Participant Party that result from its
failure to file tax returns properly or timely, to claim a deduction or credit
to which it is entitled, or to comply with certification, reporting or similar
requirements of the jurisdiction imposing the Tax, in each case, in accordance
with the intent specified in Section 2.7 or as otherwise required by Applicable
Laws and Regulations with respect to such Participant Party, except to the





65

--------------------------------------------------------------------------------

 

 

 

extent such failure by such Participant Party is caused by a failure of the
Lessee to comply with Section 7.2(d), provided that the foregoing exclusion
shall apply only if such Participant Party is eligible to comply with such
requirement and either (A) such Participant Party shall have been given timely
written notice by the Lessee of such requirement or (B) such Participant Party’s
officer or other employees having primary responsibility for ensuring compliance
with such requirement have actual and timely knowledge (without any obligation
of due inquiry and without any imputation of such knowledge) of such
requirement; (5) Taxes imposed on a transferee of any Participant’s interest
hereunder (other than a transferee who acquired such interest as a result of any
transfer or assignment in connection with the occurrence of an Event of Default)
to the extent of the excess of such Taxes over the total amount of the Taxes of
the same or similar nature that would have been imposed had there not been a
transfer by the initial Participant of its interest after the Closing Date; (6)
Taxes included in the cost of the Facility and funded by Advances; (7) Taxes
imposed upon the Leased Property and indemnifiable pursuant to Section
7.2(a)(i); and (8) Delaware income, franchise, corporate or other similar taxes
imposed on an Indemnitee.

(iii)      Withholding Tax Indemnity. The Lessee shall not be required to make
any additional payment to or on behalf of an Indemnitee with respect to any
Withholding Tax, except that the Lessee agrees to indemnify, protect, defend and
hold harmless the Indemnitees, on a Grossed-Up Basis, against Withholding Taxes
described in paragraphs (A) and (B) of this Section 7.2(a)(iii). If any such
withholding is so required, the Lessee shall make the withholding and pay the
amount withheld to the appropriate taxing Authority before penalties attach
thereto or interest accrues thereon. The Lessee shall forthwith pay the relevant
Indemnitee an amount that, after making all required deductions (including
deductions applicable to additional sums payable under this Section), equals the
amount that would have been paid if such withholding had not been required.
Withholding Taxes referred to in the first sentence of this Section 7.2(a)(iii)
as indemnifiable are:

(A)       Withholding Taxes imposed under the laws of any jurisdiction other
than the United States and any taxing jurisdictions therein, if such Tax is
imposed solely as a result of the Lessee making the payment from such
jurisdiction;

(B)       Withholding Taxes imposed under the laws of the United States, or any
taxing jurisdiction therein, imposed solely as the result of a change in Tax
laws, regulations, rulings, interpretations or treaties after the Closing Date
(and, in the case of a Rent Assignee, after the date of the assignment pursuant
to which such Rent Assignee acquired an interest hereunder) other than a
Withholding Tax that results from a change in Tax law which is excluded from the
definition of Change in Law pursuant to Section 7.4(a)(i)(F).

Notwithstanding the foregoing, the Lessee shall not be required to make any
additional payment to or on behalf of an Indemnitee with respect to any
Withholding Tax to the extent result from the failure of such Indemnitee to
comply with Section 7.3(c).  If the Lessee pays any amount to an Indemnitee with
respect to Withholding Taxes required to be withheld





66

--------------------------------------------------------------------------------

 

 

 

by law but not subject to indemnity pursuant to this Section 7.2, such
Indemnitee shall reimburse the Lessee within fifteen (15) days of written demand
therefor for the amount so paid by the Lessee provided that if such Indemnitee
fails to reimburse the Lessee within such fifteen (15) days, such Indemnitee
shall thereafter be obligated to reimburse the Lessee for such amount together
with interest on such amount at the Overdue Rate from the date such
reimbursement was due until the date it is paid.

(iv)       Nothing contained in Section 7.2(a) shall entitle an Indemnitee to
indemnification of a Tax under more than one subsection of Section 7.2(a).

(b)        Contests. If any claim or claims is or are made against any
Indemnitee for any Tax which is subject to indemnification as provided in
Section 7.2(a), such Indemnitee shall as soon as practicable, but in no event
more than thirty (30) days after receipt of formal written notice of the Tax or
proposed Tax, notify the Lessee and if, in the reasonable opinion of the Lessee
there exists a reasonable basis to contest such Tax which satisfies the
requirements of ABA Formal Opinion 85-352 (and if the provisos of the definition
of “Permitted Contest” continue to be satisfied), the Lessee at its expense may,
to the extent permitted by Applicable Laws and Regulations and provided that it
has acknowledged in writing its liability for the Tax at issue if the contest is
not successful, contest such Tax, and subsequently may appeal any adverse
determination (other than to the United States Supreme Court), in the
appropriate administrative and legal forums; provided, that in all other
circumstances, upon notice from the Lessee to such Indemnitee that there exists
a reasonable basis to contest any such Tax which satisfies the requirements of
ABA Formal Opinion 85-352 (as supported by an opinion of tax counsel to the
Lessee reasonably acceptable to the Indemnitee), the Indemnitee, at the Lessee’s
expense, shall contest any such Tax (so long as the provisos of the definition
of “Permitted Contest” continue to be satisfied and, in the case of a Tax on
gross or net income, the aggregate amount of the Tax exceeds $100,000);
provided, further, that no contest by the Indemnitee shall be required, and no
contest by the Lessee shall be permitted,  so long as an Event of Default shall
be continuing, unless the Lessee shall have posted a bond or other security that
is reasonably satisfactory to the Participants in respect of (A) Taxes
reasonably expected to arise in connection with such contest that are
indemnifiable pursuant to Section 7.2(a)(i) (including any amount necessary to
make payment of such Taxes on a Grossed-up Basis) and (B) the Lessee’s
obligations pursuant to this Section 7.2(b) in connection with such contest.
 The Lessee shall pay all expenses incurred by the Indemnitee in contesting any
such Tax (including, without limitation, all reasonable attorney’s and
accountants’ fees and expenses), upon demand by the Indemnitee. The Lessee shall
have the right to participate in the conduct of any proceedings controlled by
the Indemnitee to the extent that such participation by the Lessee does not
interfere with the Indemnitee’s control of such contest and the Lessee shall in
all events be kept informed, to the extent practicable, of material developments
relative to such proceedings. The Indemnitee shall have the right to participate
in the conduct of any proceedings controlled by the Lessee to the extent that
such participation by the Indemnitee does not interfere with the Lessee’s
control of such contest, and the Indemnitee shall in all events be kept
informed, to the extent practicable, of material developments relative to such
proceedings. The Indemnitees agree that a contested claim for which the Lessee
would be required to make a reimbursement payment hereunder will not be settled
or compromised without the Lessee’s prior written consent or the Indemnitee
waives its right to indemnification hereunder and repays the Taxes advanced by
the Lessee as a non-interest bearing loan by the Lessee to such





67

--------------------------------------------------------------------------------

 

 

 

Indemnitee without interest. Indemnitee shall endeavor to settle or compromise
any such contested claim in accordance with written instructions received from
the Lessee; provided, that (i) the Lessee on or before the date the Indemnitee
executes a settlement or compromise pays the contested Tax to the extent agreed
upon or makes an indemnification payment to the Indemnitee in an amount
acceptable to the Indemnitee; and (ii) the settlement or compromise does not, in
the reasonable opinion of the Indemnitee materially adversely affect the right
of the Lessor or such Indemnitee to receive Rent or the Lease Balance or any
other payment pursuant to the Operative Documents, or involve a material risk of
sale, forfeiture or loss of the Leased Property or any interest therein or any
matter described in the provisos to the definition of “Permitted Contest.” The
failure of an Indemnitee to (x) notify the Lessee of the existence of any claim
against such Indemnitee of any Tax as required by the first sentence of this
Section 7.2(b) or (y) contest timely a claim against it for any Tax which is
subject to indemnification under Section 7.2(a) and for which it has an
obligation to the Lessee to contest under this Section 7.2(b) in the manner
required by Applicable Laws and Regulations where the Lessee has timely
requested (with regard to the time of the initial notification by Indemnitee)
that such Indemnitee contest such claim, in each case shall relieve the Lessee
of its obligations to such Indemnitee under Section 7.2(a) with respect to such
claim only to the extent such failure results in the loss of an effective
contest. If Applicable Laws and Regulations require the payment of a contested
Tax as a condition to, or regardless of, its being contested, and the Lessee
chooses to contest such Tax or to direct the Indemnitee to contest such Tax in
accordance with this Section, then the Lessee shall provide the Indemnitee with
the funds to pay such Tax, such provision of funds to be deemed a non-interest
bearing loan by the Lessee to the Indemnitee to be repaid by any recovery of
such Tax (including the amount of any interest received by reason of payment or
deposit of the Tax claimed with funds advanced by the Lessee to the Indemnitee
with respect to such recovered Tax, payable on a net after-tax basis to the
Indemnitee) from such contest and any remaining unpaid amount not recovered to
offset the Lessee’s obligation to indemnify the Indemnitee for such Tax. The
Lessee shall indemnify the Indemnitee on a Grossed-Up Basis in accordance with
Section 7.6 for and against any adverse consequences of any such interest-free
loan.

(c)        Payments. Any Tax indemnifiable under Section 7.2(a) shall be paid by
the Lessee directly when due to the applicable taxing Authority if direct
payment is practicable and permitted. If direct payment to the applicable taxing
Authority is not permitted or is otherwise not made, any amount payable to an
Indemnitee pursuant to Section 7.2(a) shall be paid within thirty (30) days
after receipt of a written demand therefor from such Indemnitee accompanied by a
written statement describing in reasonable detail the amount so payable, but not
before the date that the relevant Taxes are due or, in the case of taxes that
are contested under Section 7.2(b), the contest is finally resolved. Any
payments made pursuant to Section 7.2(a) directly to the Indemnitee entitled
thereto or the Lessee, as the case may be, shall be made in immediately
available funds at such bank or to such account as specified by the payee in
written directions to the payor, or, if no such direction shall have been given,
by check of the payor payable to the order of the payee by certified mail,
postage prepaid at its address as set forth in this Agreement. Upon the request
of any Indemnitee with respect to a Tax that the Lessee is required to pay, the
Lessee shall furnish to such Indemnitee the original or a certified copy of a
receipt for the Lessee’s payment of such Tax or such other evidence of payment
as is reasonably acceptable to such Indemnitee.





68

--------------------------------------------------------------------------------

 

 

 

(d)        Ownership. The Lessee represents that it is wholly owned by
shareholders of its publicly traded stock and covenants that it shall remain (i)
organized under the laws of the United States or any state thereof, and (ii)
wholly owned by shareholders of its publicly traded stock; it being understood
that the sole remedy of an Indemnitee for a breach by the Lessee of the
foregoing representation and covenant shall be the right of such Indemnitee to
indemnification by the Lessee on an after-tax basis for any incremental tax
liability of such Indemnitee that would not have been imposed but for such
breach.

(e)        Calculation of Payments. Any payment that the Lessee shall be
required to make to or for the account of any Indemnitee with respect to any Tax
that is subject to indemnification under this Section 7.2 shall be paid on a
Grossed-Up Basis under Section 7.6 of this Agreement. If an Indemnitee or any
Affiliate of such Indemnitee who files any tax return on a combined,
consolidated, unitary or similar basis with such Indemnitee shall actually
realize any saving of any Tax not indemnifiable by the Lessee pursuant to the
Operative Documents (by way of credit (including any foreign tax credit),
deduction, exclusion from income or otherwise) by reason of any amount with
respect to which the Lessee has indemnified such Indemnitee pursuant to this
Section 7.2, and such tax saving was not taken into account in determining the
amount payable by the Lessee on account of such indemnification, such Indemnitee
shall promptly pay to the Lessee the amount of such saving together with the
amount of any tax saving resulting from any payment pursuant to this sentence
(provided that such payments by such Indemnitee shall not exceed the amount of
the payments made by the Lessee to or for such Indemnitee which gave rise to
such savings and payment by such Indemnitee). Each Indemnitee agrees to make, at
the Lessee’s expense, good-faith efforts to claim any such tax saving that may
reasonably be available and to provide promptly thereafter to the Lessee written
notification of any action, proceeding or decision with respect to such claim.

(f)         Refund. If an Indemnitee shall receive a refund of (or receive a
credit against or any other current reduction in, any Tax not indemnified by the
Lessee under this Section 7.2, in respect of) all or part of any Taxes which the
Lessee shall have paid on behalf of such Indemnitee or for which the Lessee
shall have reimbursed, advanced funds to or indemnified such Indemnitee, such
Indemnitee shall promptly pay or repay to the Lessee an amount equal to the
amount of such refund, plus any net tax benefit (taking into account any Taxes
incurred by such Indemnitee by reason of the receipt of such refund, credit or
reduction) realized by such Indemnitee as a result of any payment by such
Indemnitee made pursuant to this sentence (provided that such payments by such
Indemnitee shall not exceed the amount of the payments made by the Lessee to or
for such Indemnitee which gave rise to such refund and payment by such
Indemnitee). If, in addition to such refund, credit or reduction, as the case
may be, such Indemnitee shall receive an amount representing interest on the
amount of such refund, credit or reduction, as the case may be, such Indemnitee
shall promptly pay to the Lessee that proportion of such interest that shall be
fairly attributable to Taxes paid, reimbursed or advanced by the Lessee prior to
the receipt of such refund. If an Indemnitee loses the benefit of any refund for
which it has made a payment pursuant to this Section 7.2(f), such loss shall be
treated as a Tax indemnifiable hereunder without regard to exclusions. Each
Indemnitee agrees to make, at the Lessee’s expense, good-faith efforts to claim
any such refund, credit or reduction that may reasonably be available and to
provide promptly thereafter to the Lessee written notification of any action,
proceeding or decision with respect to such claim.





69

--------------------------------------------------------------------------------

 

 

 

(g)        Restructuring for Withholding Taxes. Each party covered by this
Section 7.2 agrees to use reasonable efforts to investigate alternatives for
reducing any Withholding Taxes that are indemnified against hereunder or imposed
on Rent, or Yield on the Lease Balance (whether or not indemnifiable hereunder)
and to use reasonable efforts to reduce any Withholding Taxes that are
indemnified against hereunder, including, without limitation, negotiating in
good faith to restructure the Advance (which restructuring shall be at the
Lessee’s expense in the case of indemnifiable Withholding Taxes), but no party
shall be obligated to take any such action as such party determines will be
adverse to its business or financial or commercial interests.

(h)        Tax Ownership. Each Indemnitee represents and warrants that it will
not, prior to the termination of the Lease and the transfer of the Leased
Property to any Person other than the Lessee or its Affiliates, claim ownership
of (or any tax benefits, including depreciation, with respect to) the Leased
Property for any income tax purposes (unless required to do so by a taxing
Authority) with respect to the period prior to the termination of the Lease, it
being understood that it is the intention of all parties to this transaction
that the Lessee is and will remain the owner of the Leased Property for such
income tax purposes until the termination of the Lease and such transfer.

(i)         Preparation and Filing of Tax Returns.  The Lessee shall be
responsible for preparing and filing on its behalf (i) any real and personal
property or ad valorem Tax returns in respect of the Leased Property and (ii)
any other Tax returns required of any Participant Party respecting the
transactions described in the Operative Documents applicable to the Lessee (but
in the case of Tax returns described in clause (ii), other than returns with
respect to Taxes excluded from indemnification pursuant to Section 7.2(a)(i)).
In case any report or Tax return shall be required to be made with respect to
any Tax indemnified by the Lessee under Section 7.2(a)(i), the Lessee, at its
sole cost and expense, shall notify the relevant Participant Party of such
requirement and reasonably cooperate with such Participant Party in the filing
of such return.

SECTION 7.3.            Withholding Tax Documentation.

(a)        Reserved.

(b)        At least five (5) Business Days prior to the first payment date with
respect to a payment under the Operative Documents that is subject to a
Withholding Tax on interest or yield that is indemnifiable under Section
7.2(a)(iii) and that is imposed by a jurisdiction outside the United States, the
Indemnitee shall have complied with certification, information, documentation,
reporting, filing, or other similar requirements concerning the nationality,
residence, identity, or connection with the jurisdiction imposing such
Withholding Taxes or any other similar matters that are required by law as a
condition to total exemption or total relief from such Withholding Taxes to the
extent it is legally entitled to do so and shall have notified the Lessee in
writing of such compliance. The Indemnitee shall further timely comply with all
requirements for keeping any such exemption in full force and effect, unless a
change in treaty, law, or regulation has occurred that would prevent the
Indemnitee from complying and the Indemnitee promptly advises the Lessee in
writing that it is not capable of receiving payments without withholding. Each
of the Participants that is not a U.S. Person represents and warrants that





70

--------------------------------------------------------------------------------

 

 

 

it qualifies for portfolio interest exemption contained in Section 871(h) or
Section 881(c) of the Code. Each of the parties hereto agrees that on the
Closing Date, no certification, documentation, reporting or similar confirmation
is required of an Indemnitee to establish total exemption from Withholding Taxes
on interest, yield or any other amounts relevant to this transaction in any
applicable jurisdiction other than Internal Revenue Service Forms W-8BEN,
W-8BEN-E, W-8ECI or W-8IMY and any required attachments (in the case of an
Indemnitee that is not a U.S. Person) or Internal Revenue Service Form W-9 (in
the case of an Indemnitee that is a U.S. Person), in each case as required by
Section 7.3(c).

(c)        At least five (5) Business Days prior to the first date on which any
payment is due with respect to the Rent Assignment Agreement or Lessor
Investment for the account of any Participant, such Participant shall have
delivered to each of the Lessee, Lessor and Administrative Agent, (i) in the
case of a Participant that is a U.S. Person, two duly completed copies of United
States Internal Revenue Service form W-9, certifying that such Participant is
exempt from United States backup withholding tax, and (ii) in the case of a
Participant that is not a U.S. Person, two duly completed copies of United
States Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI or W-8IMY and any
required attachments, in any case with taxpayer identifying numbers, certifying
that such Participant is entitled to receive payments of Yield and a return of
principal of its Lease Balance, as applicable, including Capitalized Yield,
under the Operative Documents without deduction or withholding of any United
States Federal income taxes. In delivering any such form or any successor or
replacement form, a Participant shall be entitled to assume that the payor of
such Yield or return of principal is organized under the laws of the United
States or any state thereof. Each Participant which so delivers Internal Revenue
Service Form W-9 or Internal Revenue Service Form W-8BEN, W-8BEN-E, W-8ECI or
W-8IMY and any required attachments shall further deliver to each of the Lessee,
Lessor and Administrative Agent, two additional copies of such form (or a
successor form) on or before the date that such form expires or becomes obsolete
or within thirty (30) days after the occurrence of any event requiring a change
in the most recent forms so delivered by it, and, as may be reasonably requested
by the Lessee, the Lessor or the Administrative Agent such amendments thereto or
extensions or renewals thereof, in each case certifying that such Participant is
entitled to receive payments under the Operative Documents without deduction or
withholding of any United States Federal income taxes, unless a change in
treaty, law or regulation has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Participant from duly completing and delivering any
such form with respect to it and such Participant promptly advises the Lessee,
Lessor and Administrative Agent in writing that it is not capable of receiving
payments without any withholding of United States Federal income tax.

(d)        If any payment made to an Indemnitee hereunder would be subject to
U.S. federal withholding Tax imposed by FATCA if such Indemnitee were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Indemnitee shall deliver to the Lessee, Lessor and Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Lessee or the other Participants such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
as may be necessary for the Lessee, Lessor and Administrative Agent to comply
with their respective obligations, if any, under





71

--------------------------------------------------------------------------------

 

 

 

FATCA and to determine that such Indemnitee has complied with such Indemnitee’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

SECTION 7.4.            Increased Costs.

(a)        If on or after the date hereof, the adoption of any applicable law,
rule or regulation, or any change in any applicable law, rule or regulation, or
any change in the interpretation or administration thereof (each such event
being a “Change in Law”) by any Authority, central bank or comparable agency
charged with the interpretation or administration thereof, or compliance by any
Participant (or its applicable lending office) with any request or directive
(whether or not having the force of law) of any such Authority, central bank or
comparable agency:

(i)         shall subject any Participant (or its applicable lending office) to
any Tax with respect to its Rent Assignment Advance or Lessor Investment or its
obligation to make an additional Advance, or shall change the basis of taxation
of payments to any Participant (or its applicable lending office) of the
principal of or yield on its obligations hereunder or any other amounts due
under the Operative Documents in respect of its obligations hereunder or
thereunder (except for (A) franchise taxes or Taxes related to the general
authority of such Participant (or its applicable lending office) to do business,
(B) Taxes imposed other than by way of withholding from payments under this
Agreement on the gross income of such Participant (or its applicable lending
office), (C) Taxes imposed by the jurisdiction where such Participant is
incorporated (or any political subdivision thereof) or where it is managed or
controlled or where its applicable lending office is located, (D) Taxes that
would not have been imposed but for the failure to provide an Internal Revenue
Service Form W-9 or applicable Internal Revenue Service Form W-8 or such other
certification that may reasonably be requested in order to avoid, eliminate or
reduce any Taxes (or the withholding thereof) to the extent such Participant is
legally entitled to provide such certification, (E) withholding taxes imposed
under the laws of any jurisdiction other than the United States or any State
thereof, unless imposed solely as a result of the Lessee making a payment from
such jurisdiction, or (F) U.S. withholding Taxes imposed pursuant to FATCA); or

(ii)        shall impose, modify or deem applicable any reserve (including,
without limitation, any such requirement imposed by the Board of Governors of
the Federal Reserve System, but excluding, with respect to any Rent Assignment
Advance or Lessor Investment, the Yield on which is determined on a LIBOR Rate
basis, any such requirement with respect to which such Participant is entitled
to compensation pursuant to clause (d) below), special deposit, insurance
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Participant (or its applicable lending
office) or shall impose on any Participant (or its applicable lending office) or
on the London interbank market any other condition affecting its Rent Assignment
Advance or Lessor Investment or its obligation to make an additional Advance;





72

--------------------------------------------------------------------------------

 

 

 

and the result of any of the foregoing is to increase the cost to such
Participant (or its applicable lending office) of making, acquiring or
maintaining any Rent Assignment Advance or Lessor Investment or to reduce the
amount of any sum received or receivable by such Participant (or its applicable
lending office) under this Agreement or the Rent Assignment Agreements by an
amount deemed by such Participant to be material, then, within fifteen (15) days
after demand by such Participant (with a copy to the Administrative Agent), the
Lessee shall pay to such Participant such additional amount or amounts as will
compensate such Participant for such increased cost or reduction; provided that
no such amount shall be payable with respect to any such increased costs or
reductions incurred more than one hundred eighty (180) days before the date such
Participant first notifies the Lessee of its intention to demand compensation
under this Section 7.4(a); provided further that if the Change in Law that gives
rise to such increased cost or reduction is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(b)        If any Participant shall have determined that any applicable law,
rule, guideline or regulation regarding capital adequacy, or any change therein,
or any change in the interpretation or administration thereof by any Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such Authority, central bank or
comparable agency (a “regulatory requirement”), has or would have the effect of
reducing the rate of return on capital of such Participant (or its parent) as a
consequence of such Participant’s obligations under the Operative Documents to a
level below that which such Participant (or its parent) could have achieved but
for such regulatory requirement (taking into consideration its policies with
respect to capital adequacy) by an amount deemed by such Participant to be
material, then from time to time, within fifteen (15) days after demand by such
Participant (with a copy to the Administrative Agent), the Lessee shall pay to
such Participant such additional amount or amounts as will compensate such
Participant (or its parent) for the portion of any such reduction which is
reasonably allocable to the Operative Documents.

(c)        Each Participant will promptly notify the Lessee and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Participant to compensation pursuant to
this Section and will designate a different applicable lending office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Participant, result in any economic or
regulatory or other disadvantage to such Participant. A certificate of any
Participant claiming compensation under this Section and setting forth the
additional amount or amounts to be paid to it hereunder, accompanied by a
computation in reasonable detail of such amount or amounts, shall be conclusive
if prepared in good faith and on a reasonable basis. In determining such amount,
such Participant may use any reasonable averaging and attribution methods;
provided that such methods shall not be inconsistent with the methods used by
such Participant in calculating the reduction in return allocable to other
similar investments or commitments to other companies.

(d)        For so long as a Participant shall be required pursuant to the
requirements of the Board of Governors of the Federal Reserve System to maintain
reserves with respect to liabilities or assets consisting of or including
“Eurocurrency liabilities” (or any other category of liabilities which includes
deposits by reference to which the rate on the Rent Assignment Advances





73

--------------------------------------------------------------------------------

 

 

 

or Lessor Investment, the Yield on which is determined on a LIBOR Rate basis, is
determined or any category of extensions of credit or other assets which
includes loans by a non-United States office of any Participant to United States
residents), then such Participant may require the Lessee to pay,
contemporaneously with each payment of Yield on such Rent Assignment Advances or
Lessor Investment, additional yield on the related Rent Assignment Advances or
Lessor Investment of such Participant at a rate per annum determined by such
Participant up to but not exceeding the excess of (a) (i) the applicable LIBOR
Rate divided by (ii) one minus the LIBOR Reserve Percentage over (b) the
applicable LIBOR Rate. Any Participant wishing to require payment of such
additional yield (x) shall so notify the Lessee and the Administrative Agent, in
which case such additional yield on the Rent Assignment Advances or Lessor
Investment of such Participant shall be payable to such Participant at the place
indicated in such notice with respect to each Payment Period commencing at least
four (4) Business Days after the giving of such notice and (y) to the extent
possible, shall notify the Lessee at least four (4) Business Days prior to each
date on which yield is payable on the Rent Assignment Advances or Lessor
Investment of such Participant of the amount then due it under this clause.

SECTION 7.5.            Funding Losses.

The Lessee shall pay to the Lessor, as Supplemental Rent, such amounts as may be
necessary to reimburse any Participant for any loss or expense incurred
(including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Participant to make,
continue or maintain any portion of its Rent Assignment Advance or Lessor
Investment on a LIBOR Rate basis but excluding any loss of margin included
therein) as a result of (i) any payment of all or any portion of the Lease
Balance for any reason on a date other than a Payment Date, including, without
limitation, by reason of acceleration, or (ii) any Funding or Advance not being
made due to the Construction Agent canceling a request previously made by it
for, or not satisfying the conditions precedent to, such Funding or Advance,
including with respect to the actions or inactions of the Administrative Agent
(the amount of such loss or expense, the “Break Amount”). Any Participant shall
promptly notify the Lessee, the Lessor and the Administrative Agent in writing
of the amount of any claim under this Section 7.5, the reason or reasons
therefor and the additional amount required fully to compensate such Participant
for such loss or expense. Such written notice (which shall include calculations
in reasonable detail) shall, in the absence of manifest error, be conclusive and
binding on the Lessee.

SECTION 7.6.            Gross Up.

If an Indemnitee shall not be entitled to a corresponding and equal deduction
with respect to any payment or Tax which the Lessee is required to pay or
reimburse under any other provision of this Article VII (each such payment or
reimbursement under this Article VII, an “original payment”) and which original
payment constitutes income to such Indemnitee when accrued or received, then the
Lessee shall pay to such Indemnitee on demand the amount of such original
payment on a grossed-up basis such that, after subtracting all Taxes imposed on
such Indemnitee with respect to such grossed-up payment by the Lessee (including
any Taxes otherwise excluded by Section 7.2(a)(i) and assuming for this purpose
that such Indemnitee was subject to taxation at the highest United States
Federal, state and local marginal rates applicable to corporations and, in the
case of Withholding Taxes subject to indemnification pursuant to Section
7.2(a)(iii), the





74

--------------------------------------------------------------------------------

 

 

 

marginal rates actually applicable to the Indemnitee for the year in which such
income is taxable), such amount (i.e., the grossed-up payment minus the taxes
thereon) shall be equal to the original payment to be received or reimbursed
(net of any credits, deductions or other tax benefits then actually recognized
that arise from the payment by such Indemnitee of any amount, including taxes,
for which the payment to be received is made) (“Grossed-Up Basis”).

SECTION 7.7.            Leased Property Indemnity.

Notwithstanding any provision to the contrary in this Article VII, in the event
that (a) the Lessee elects the Return Option and (b) after paying to the Lessor,
for the benefit of the Participants, any amounts due under Article XXII of the
Lease, the Lease Balance shall not have been reduced to zero, then, except to
the extent such amounts represent amounts due in respect of a Default or Event
of Default, the Lessee shall promptly pay over to the Lessor on the Return Date,
the shortfall between the Fair Market Value of the Leased Property as of the
Return Date, and an amount up to but not to exceed the outstanding Lease
Balance, unless an appraisal  establishing the Fair Market Value of the Leased
Property confirms that the reason such Fair Market Value is less than the
outstanding Lease Balance is not due to any of the following events,
circumstances or conditions, whether or not permitted under the Lease: (i) the
failure to maintain the Leased Property as required by the Lease and the other
Operative Documents, and in at least as good a condition as it was in on the
Completion Date, ordinary wear and tear excepted; (ii) the carrying out of or
the failure to complete any modifications, improvements or Alterations; (iii)
any change or modification to the Plans and Specifications in violation of
Section 3.2 of the Construction and Development Agreement; (iv) the existence of
any environmental condition at or affecting the Leased Property that did not
exist on the Closing Date (subject, in the case of any environmental condition
arising prior to the Base Term Commencement Date, to the limitations set forth
in Section 7.1(f) hereof); (v) any defect, exception, easement, restriction or
other encumbrance on or title to the Leased Property not existing on the Closing
Date and not consented to by the Lessor; or (vi) any other cause or condition
within the power of the Lessee to control or affect (other than ordinary wear
and tear) that did not exist on the Closing Date (subject, in the case of any
cause or condition arising prior to the Base Term Commencement Date, to the
limitations set forth in Section 7.1(f) hereof).

ARTICLE VIII

 

AGENCY

SECTION 8.1.          Appointment of Administrative Agent and Collateral Agent;
Powers and Authorization to Take Certain Actions.

(a)        Each of the Participants irrevocably appoints and authorizes MUFG
Bank, Ltd. to act as its Administrative Agent (and MUFG Bank, Ltd. hereby
consents to such appointment and authorization) and the Lessor irrevocably
appoints and authorizes MUFG Union Bank, N.A. to act as its Collateral Agent
(and MUFG Union Bank, N.A. hereby consents to such appointment and
authorization), in each case hereunder and under the other Operative Documents,
with such powers as are specifically delegated to the Administrative Agent or
the Collateral Agent by the terms hereof and thereof, together with such other
powers as are reasonably incidental





75

--------------------------------------------------------------------------------

 

 

 

thereto. Each Participant and the Lessor authorizes and directs the
Administrative Agent or the Collateral Agent, as the case may be, to, and each
of the Agents agrees for the benefit of the Participants and the Lessor and, as
the case may be, that, on the Closing Date it will accept the documents
described or referred to in Article III of this Agreement. Each of the Agents
accepts the agency hereby created applicable to it and agrees to receive all
applicable payments and proceeds pursuant to the Operative Documents and
disburse such payments or proceeds in accordance with the Operative Documents to
which it is a party.

(b)        Neither the Administrative Agent nor the Collateral Agent shall have
any duties or responsibilities except those expressly set forth in the Operative
Documents. Neither the Administrative Agent nor the Collateral Agent shall be
responsible to any Participant (or to any other Person): (i) for any recitals,
statements, representations or warranties of any party contained in any
Operative Document or in any certificate or other document referred to or
provided for in, or received by it under, the Operative Documents, other than
the representations and warranties made by each of the Agents in Section 4.4,
(ii) for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of the Leased Property, the Site or the title thereto or (iii) for
any failure by the Lessee, the Lessor, or any other Person (other than each of
the Agents, as applicable) to perform any of its obligations under any Operative
Document. Each of the Agents may, in fulfilling its obligations, employ agents,
trustees or attorneys-in-fact, may vest any of them with any property, title,
right or power deemed necessary for the purposes of such appointment and shall
not be responsible for the negligence or misconduct of any of them selected by
it with reasonable care.

(c)        Neither the Administrative Agent nor the Collateral Agent shall have
any duty or obligation to manage, control, use, operate, store, lease, sell,
dispose of or otherwise deal with the Lease and, with respect to the Collateral
Agent, any other easement granted to it pursuant to the Operative Documents, the
Leased Property or the Site, or to otherwise take or refrain from taking any
action with respect thereto, except as expressly provided by the terms of the
Operative Documents, and no implied duties of any kind shall be read into any
Operative Document against each of the Agents. The permissive right of each of
the Agents to take actions enumerated in this Agreement or any other Operative
Document shall never be construed as a duty, unless it is instructed or directed
to exercise, perform or enforce one or more rights by the Required Participants
(provided that each of the Agents has received indemnification reasonably
satisfactory to it). Subject to Section 8.1(d) below, no provision of the
Operative Documents shall require the Administrative Agent or the Collateral
Agent to expend or risk its own funds or otherwise incur any financial liability
in the performance of any of its obligations under the Operative Documents, or
in the exercise of any of its rights or powers thereunder. It is understood and
agreed that the duties of each of the Agents are ministerial in nature.

(d)        Except as specifically provided herein, each of the Agents is acting
hereunder solely as agent and, except as specifically provided herein, is not
responsible to any party hereto in its individual capacity, except with respect
to any claim arising from its own gross negligence or willful misconduct, or its
negligence in the handling of funds or any breach of a representation or
covenant made in its individual capacity.





76

--------------------------------------------------------------------------------

 

 

 

(e)        Each of the Agents may accept deposits from, lend money to and
otherwise deal with the Lessee or any of its Affiliates with the same rights as
it would have if it were not the named the Administrative Agent or the
Collateral Agent hereunder.

SECTION 8.2.            Reliance.

Each of the Agents may rely upon, and shall not be bound or obligated to make
any investigation into the facts or matters stated in, any certificate, notice
or other communication (including any communication by telephone, telecopy,
telex, telegram or cable) reasonably believed by it to be genuine and correct
and to have been made, signed or sent by or on behalf of the proper Person or
Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by each of the Agents with due care
(including any expert selected by each of the Agents to aid it in any
calculations, if any, required in connection with its duties under the Operative
Documents).

SECTION 8.3.            Action Upon Instructions Generally.

(a)        Subject to Sections 8.4 and 8.6, upon written instructions of the
Required Participants if so required hereunder or pursuant to any other
Operative Document, each of the Agents shall, solely in the furtherance of its
duties as Administrative Agent or the Collateral Agent, as applicable, on behalf
of the Participants or the Lessor, as the case may be, give such notice,
consent, approval or direction, exercise such right, remedy or power hereunder
or under the other Operative Documents or in respect of the Leased Property or
the Site, and enter into such amendment to any document to which it is a party
as the Administrative Agent or the Collateral Agent, as applicable, as may be
specified in such instructions. The Administrative Agent shall deliver to each
Participant a copy of each notice, demand, report and certificate received by it
pursuant to the Operative Documents, and the Collateral Agent shall deliver to
the Lessor a copy of each notice, demand, report and certificate received by it
pursuant to the Operative Documents. Neither the Administrative Agent nor the
Collateral Agent shall have any obligation to investigate or determine whether
there has been an Event of Default or Default. Neither the Administrative Agent
nor the Collateral Agent shall be deemed to have any notice or knowledge of an
Event of Default or Default unless a Responsible Officer of it is notified in
writing of such Event of Default or Default; provided that the Administrative
Agent shall be deemed to have been notified in writing of any failure of the
Lessee to pay Rent in the amounts and at the times set forth in Article IV of
the Lease. If either the Administrative Agent or the Collateral Agent receives
notice of an Event of Default, it shall give prompt notice thereof, at the
Lessee’s expense, to each Participant, and if either the Administrative Agent or
the Collateral Agent receives notice of an Event of Default, it shall give
prompt notice thereof, at the Lessor’s expense, to each Rent Assignee.

(b)        Subject to Sections 8.4 and 8.6,  each of the Agents shall take
action or refrain from taking action with respect to an Event of Default as
directed by the Required Participants; provided that, unless and until it
receives such directions, each of the Agents may refrain from taking any action
with respect to such Event of Default; provided, further, that the Agents, in
their individual capacity or any other capacity, covenants for the benefit of
the Lessor and the Rent Assignees only, that it shall not exercise, or attempt
to exercise, any right of setoff, banker’s lien or the like against any deposit
account or property of the Lessee or any of its Affiliates





77

--------------------------------------------------------------------------------

 

 

 

held or maintained by any Agent without the prior written consent of the
Participants. Prior to the date the Lease Balance shall have become due and
payable by acceleration pursuant to Section 18.1 of the Lease, the Required
Participants may deliver written instructions to the Agents to waive, and each
of the Agents, respectively, shall waive pursuant thereto, any Event of Default
and its consequences; provided that in the absence of written instructions from
all of the Participants,  neither the Administrative Agent nor the Collateral
Agent shall waive any payment default. As to any matters not expressly provided
for by this Agreement, each of the Agents shall in all cases be fully protected
in acting, or in refraining from acting, hereunder in accordance with
instructions signed by the Required Participants and such instructions of the
Required Participants and any action taken, and any action taken or failure to
act pursuant thereto shall be binding on all Participants.

SECTION 8.4.            Indemnification.

Each Rent Assignee and the Lessor shall reimburse and hold each of the Agents
harmless, ratably in accordance with its Commitment at the time the
indemnification is required to be given (but only to the extent that any such
indemnified amounts have not in fact been paid to each of the Agents by, or on
behalf of, the Lessee in accordance with Section 7.1), from any and all claims,
losses, damages, obligations, penalties, liabilities, demands, suits, judgments,
or causes of action, and all legal proceedings, and any reasonable costs or
expenses in connection therewith, including allocated charges, costs and
expenses of internal counsel of each of the Agents and all other reasonable
attorneys’ fees and expenses incurred by each of the Agents, in any way relating
to or arising in any manner out of (i) any Operative Document, the enforcement
thereof or the consummation of the transactions contemplated thereby, (ii)
instructions from the Required Participants (in the case of the Administrative
Agent) or the Lessor (in the case of the Collateral Agent) or all Participants
or the Lessor, as the case may be, if so required hereunder or pursuant to any
other Operative Document (including, without limitation, the costs and expenses
that the Lessee is obligated to and does not pay hereunder, but excluding normal
administrative costs and expenses incident to the performance by each of the
Agents of its agency duties hereunder other than materially increased
administrative costs and expenses incurred as a result of an Event of Default);
provided that no Rent Assignee shall be liable for any of the foregoing to the
extent they arise from (a) the gross negligence or willful misconduct of either
of the Administrative Agent or the Collateral Agent, (b) the inaccuracy of any
representation or warranty or breach of any covenant given by the Administrative
Agent or the Collateral Agent in Section 4.4 or in the Rent Assignment
Agreement, (c) in the case of the Administrative Agent’s handling of funds, the
failure to act with the same care as the Administrative Agent uses in handling
its own funds, or (d) any taxes, fees or other charges payable by each of the
Agents based on or measured by any fees, commissions or compensation received by
it for acting as Administrative Agent or the Collateral Agent, as applicable, in
connection with the Overall Transaction.

SECTION 8.5.            Independent Credit Investigation.

Each Participant, by entering into this Agreement agrees that it has,
independently and without reliance on each of the Agents, the Arranger or any
other Participant and based on such documents and information as it has deemed
appropriate, made its own credit analysis of the Lessee and its own decision to
enter into this Agreement and each of the other Operative





78

--------------------------------------------------------------------------------

 

 

 

Documents to which it is a party and that it will, independently and without
reliance upon the Administrative Agent or the Collateral Agent, the Arranger or
any other Participant and based on such documents and information as it shall
deem appropriate at the time, continue to make its own analysis and decisions in
taking action under this Agreement and any related documents to which it is a
party. Neither the Administrative Agent nor the Collateral Agent shall be
required to keep itself informed as to the performance or observance by the
Lessee of any other document referred to (directly or indirectly) or provided
for herein or to inspect the properties or books of the Lessee. Except for
notices or statements which the Administrative Agent or the Collateral Agent is
expressly required to give under this Agreement and for notices, reports and
other documents and information expressly required to be furnished to the
Administrative Agent or the Collateral Agent alone (and not also to each
Participant, it being understood that each of the Agents shall forward copies of
same to each of the other Participants or the Rent Assignees, as the case may
be) hereunder or under any other Operative Document, neither the Administrative
Agent nor the Collateral Agent shall have any duty or responsibility to provide
any Participant with copies of notices or with any credit or other information
concerning the affairs, financial condition or business of the Lessee (or any of
its Affiliates) that may come into the possession of the Administrative Agent or
the Collateral Agent or any of their respective Affiliates. Notices, reports and
other documents and information expressly required to be furnished to the
Collateral Agent are being provided to the Collateral Agent for file-keeping
purposes only and unless otherwise expressly provided herein, the Collateral
Agent shall have no obligation to review or be familiar with the contents
thereof or provide copies to any other person.

SECTION 8.6.            Refusal to Act.

Except for notices and actions expressly required of each of the Agents
hereunder and except for the performance of expressed obligations under the
Operative Documents as the Administrative Agent or the Collateral Agent, each of
the Agents shall in all cases be fully justified in failing or refusing to act
unless (a) it is indemnified to its reasonable satisfaction by the Participants
or the Lessor, as applicable, against any and all liability and reasonable
expense which may be incurred by it by reason of taking or continuing to take
any such action (provided that such indemnity shall be subject to each of the
limitations set forth in Section 8.4, including clauses (a) through (d) of
Section 8.4, it being understood that no action taken by the Administrative
Agent or the Collateral Agent in accordance with the instructions of the
Required Participants (in the case of the Administrative Agent) or of the Lessor
(in the case of the Collateral Agent) shall be deemed to constitute any such
matter) and (b) it is reasonably satisfied that such action is not contrary to
any Operative Document or to any Applicable Laws and Regulations.

SECTION 8.7.            Resignation or Removal of Administrative Agent,
Collateral Agent; Appointment of Successor.

Subject to the appointment and acceptance of a successor Administrative Agent or
Collateral Agent as provided below, each of the Administrative Agent and
Collateral Agent may resign at any time by giving notice thereof to the other
and to each Participant and the Lessee, and may be removed from such position at
any time by written notice from the Required Participants or the Lessor, as
applicable. Upon any such resignation or removal of the Administrative Agent or
Collateral Agent, the Required Participants or the Lessor, as applicable, at the
time of the





79

--------------------------------------------------------------------------------

 

 

 

resignation or removal shall have the right to appoint a successor
Administrative Agent or Collateral Agent, as applicable, which shall be a
financial institution having (i) a long-term credit rating no lower than
investment grade as rated by Moody’s and S&P and (ii) a combined capital and
surplus of not less than $100,000,000. If, within thirty (30) days after the
retiring Administrative Agent’s or Collateral Agent’s giving of notice of
resignation or receipt of a written notice of removal, a successor
Administrative Agent or Collateral Agent is not so appointed and does not accept
such appointment, then the retiring or removed Administrative Agent or
Collateral Agent may appoint a successor to itself meeting the requirements in
the prior sentence and transfer to such successor all of its rights and
obligations. Upon the acceptance of any appointment as the Administrative Agent
or Collateral Agent hereunder, such successor Administrative Agent or Collateral
Agent, as applicable, shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent and Collateral Agent, respectively, and the retiring or removed
Administrative Agent or Collateral Agent, as applicable, shall be discharged
from duties and obligations as Administrative Agent and Collateral Agent,
respectively, thereafter arising hereunder and under any related document. If
the retiring Administrative Agent or Collateral Agent does not appoint a
successor, any Participant or the Lessor, as applicable, shall be entitled to
apply to a court of competent jurisdiction for such appointment, and such court
may thereupon appoint a successor to act until such time, if any, as a successor
shall have been appointed as above provided.

SECTION 8.8.            Separate Agent.

Subject to any Applicable Laws and Regulations, the Required Participants or the
Lessor, as applicable, may, and if they fail to do so at any time when they are
so required, each of the Agents may, for the purpose of meeting any legal
requirements of any jurisdiction in which the Leased Property may be located,
appoint one or more Persons either to act as co-agent jointly with the
Administrative Agent or the Collateral Agent, as applicable, or to act as
separate agent of all or any part of the Leased Property or the Site, and vest
in such individuals or corporations, in such capacity, such rights to such
Leased Property or the Site or any part thereof, and such other rights or duties
as each of the Agents may consider necessary or desirable. Each of the Agents
shall execute, acknowledge and deliver all such instruments as may be required
by any such co-agent or separate agent more fully confirming such title, rights
or duties to such co-agent or separate agent. Upon the acceptance in writing of
such appointment by any such co-agent or separate agent, it shall be vested with
such interest in the Leased Property or any part thereof, and with such rights
and duties, not inconsistent with the provisions of the Operative Documents, as
shall be specified in the instrument of appointment, jointly with each of the
Agents (except insofar as local law makes it necessary for any such co-agent or
separate agent to act alone), subject to all terms of the Operative Documents.
Any co-agent or separate agent, to the fullest extent permitted by legal
requirements of the relevant jurisdiction, at any time, by an instrument in
writing, shall constitute the Administrative Agent or the Collateral Agent, as
applicable, pursuant to its appointment, its attorney-in-fact and agent, with
full power and authority to do all acts and things and to exercise all
discretion on its behalf and in its name. If any co-agent or separate agent
shall become incapable of acting, resign or be removed, the interest in the
Leased Property and all rights and duties of such co-agent or separate agent
shall, so far as permitted by law, vest in and be exercised by the
Administrative Agent or the Collateral Agent, respectively, without the
appointment of a successor to such co-agent or separate agent.





80

--------------------------------------------------------------------------------

 

 

 

SECTION 8.9.            Termination of Agency.

The agency created hereby shall terminate upon the final disposition by each of
the Agents of all Leased Property and each of the Administrative Agent’s and the
Collateral Agent’s interest in the Site and the final distribution by each of
the Agents of all monies or other property or proceeds received pursuant to the
Operative Documents in accordance with their terms; provided, that at such time
the Lessee shall have complied fully with all the terms hereof.

SECTION 8.10.          Compensation of Administrative Agent and Collateral
Agent.

The Lessee shall pay each of the Agents the annual fee as set forth in Section
2.13(e) hereof and including after an Event of Default, any other fees, costs
and expenses for the performance by each of the Administrative Agent and
Collateral Agent of its respective obligations hereunder (including the
reasonable fees and expenses of its counsel) (collectively, “Agency Fees”).

SECTION 8.11.          Limitations.

It is expressly understood and agreed by and among the parties hereto that,
except as otherwise provided herein or in the other Operative Documents: (a) to
the extent each of the Agents is entering into such documents and agreements as
the Administrative Agent or the Collateral Agent, this Agreement and the other
Operative Documents to which each of the Agents is a party are executed by each
of the Administrative Agent or the Collateral Agent in its capacity as
Administrative Agent or Collateral Agent, as applicable, under the Operative
Documents in the exercise of the power and authority conferred and vested in it
as such Administrative Agent or Collateral Agent; (b) each of the undertakings
and agreements herein made on the part of each of the Agents are each and every
one of them made and intended not as personal undertakings and agreements by
each of the Agents, or for the purpose or with the intention of binding each of
the Agents personally, but are made and intended for the purpose of binding only
the Leased Property unless expressly provided otherwise; (c) actions to be taken
by each of the Agents pursuant to its obligations under the Operative Documents
may, in certain circumstances, be taken by each of the Agents only upon specific
authority of the Participants or the Rent Assignees, as further set forth herein
an in the other Operative Documents; (d) nothing contained in the Operative
Documents shall be construed as creating any liability on either of and the
Agents, individually or personally, or any incorporator or any past, present or
future subscriber to the capital stock of, or stockholder, officer or director,
employee or agent of, each of the Agents to perform any covenants either express
or implied contained herein, all such liability, if any, being expressly waived
by the other parties hereto and by any Person claiming by, through or under
them; and (e) so far as each of the Agents, individually or personally, is
concerned, the other parties hereto and any Person claiming by, through or under
them shall look solely to the Leased Property and the Lessee for the performance
of any obligation under any of the instruments referred to herein, provided,
however, that nothing in this Section 8.11 shall be construed to limit in scope
or substance the general corporate liability of each of the Agents in respect of
its gross negligence or willful misconduct, negligence in the handling of funds
or for those representations, warranties and covenants of each of the Agents, as
applicable, in its individual capacity set forth herein, in the other Operative
Documents or in any of the other agreements contemplated hereby or thereby.





81

--------------------------------------------------------------------------------

 

 

 

ARTICLE IX

 

MISCELLANEOUS

SECTION 9.1.            Survival of Indemnities.

The indemnities of the parties provided for in the Operative Documents shall
survive the execution and delivery and the termination or expiration of this
Agreement and any of the Operative Documents, the transfer of the interest in
the Leased Property as provided herein or in any other Operative Documents, any
disposition of any interest of the Lessor or the Collateral Agent in the Leased
Property,  the purchase and sale of the Rent Assignment Interests,  payment
therefor and any disposition thereof and shall continue in effect
notwithstanding that any party hereto may waive compliance with any of the other
terms, provisions or conditions of any of the Operative Documents.

SECTION 9.2.            No Broker, etc.

Except for the Lessee’s dealings with the Arranger (for which the Lessee shall
be responsible) each of the parties hereto represents to the others that it has
not retained or employed any arranger, broker, finder or financial advisor to
act on its behalf in connection with this Agreement, nor has it authorized any
arranger, broker, finder or financial adviser retained or employed by any other
Person so to act, nor has it incurred any fees or commissions to which the
Agents or any Participant might be subjected by virtue of its entering into the
transactions contemplated by this Agreement. Any party who is in breach of this
representation shall indemnify and hold the other parties harmless from and
against any liability arising out of such breach of this representation.

SECTION 9.3.            Notices.

Unless otherwise specified herein, all notices, requests, demands or other
communications to or upon the respective parties hereto in connection with the
Operative Documents shall be in writing (including bank wire, transmission,
electronic mail or similar writing) and shall be effective given to such party:
(i) if given by electronic mail transmission, when transmitted to the e-mail
address specified on Schedule II during the recipient’s normal business hours
and confirmation of receipt is received or (ii) if given by any other means,
when delivered during the recipient’s normal business hours at the address
specified on Schedule II; provided that notices under Article II or Sections
7.4, 7.5 or 7.6 hereof shall not be effective until received.

SECTION 9.4.            Counterparts.

This Agreement and each of the other Operative Documents may be executed by the
parties hereto and thereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute but one and the same agreement.





82

--------------------------------------------------------------------------------

 

 

 

SECTION 9.5.            Amendments.

No Operative Document nor any of the terms thereof may be terminated, amended,
supplemented, waived or modified without the written agreement or consent of the
Lessor, the Administrative Agent (as directed by the Required Participants), the
Lessee, the Collateral Agent (as directed by the Lessor), the Required
Participants and the Lessor; provided, however, that Section 9.15 hereof and the
other Sections referenced therein may not be terminated, amended, supplemented,
waived or modified without the written consent of the Arranger; provided,
further, that such termination, amendment, supplement, waiver or modification of
any Operative Document shall require the written agreement or consent of each
Participant if such termination, amendment, supplement, waiver or modification
would:

(a)        modify any of the provisions of this Section 9.5, change the
definition of “Required Participants”, or modify or waive any provision of any
Operative Document requiring action by the Required Participants or all of the
Participants such that such provision no longer requires such action, or release
any collateral (except in connection with a transaction permitted by the
Operative Documents);

(b)        reduce the amount or change the time of payment of any amount of
principal owing or payable with respect to any Rent Assignment Advances,  Lessor
Investment, or Yield owing or payable with respect thereto or Fees, or modify
any of the provisions of Article X or Sections 2.11  or 2.12  hereof, or modify
the definition of “Yield Rate” or the other defined terms contained in such
definitions;

(c)        reduce, modify, amend or waive any Excluded Amounts in favor of any
Participant;

(d)        reduce the amount or change the time of payment of any Rent, the
Lease Balance, Purchase Amount, Sale Proceeds, Deficiency payments, Construction
Recourse Deficiency Amount, the Recourse Deficiency Amount or the Return Option
Construction Recourse Amount;

(e)        modify any provision of any Operative Document that expressly
requires the unanimous consent of the Participants;

(f)         consent to releasing the Lessee from its obligations to pay any
Rent, the Lease Balance, Purchase Amount, Sale Proceeds, Deficiency payments,
the Construction Recourse Amount, the Recourse Deficiency Amount or the Return
Price Recourse Deficiency Amount or changing the absolute and unconditional
character of such obligations;

(g)        permit the creation of any Lien on the Leased Property, the Site, the
Lessee Collateral or any part thereof, except as permitted by the Operative
Documents;

(h)        modify the definition of “Maturity Date” or “Lease Expiration Date”
or otherwise extend either such date other than as permitted by Section 2.17
provided, however, for purposes of clarity, that any extension of either such
date permitted under Section 2.17 shall





83

--------------------------------------------------------------------------------

 

 

 

require the unanimous vote of each Participant (including any Replacement
Participant which replace the non-consenting Participants in accordance with the
terms thereof); and

(i)         waive, amend or otherwise modify any of the provisions contained in
Section 2.2(d).

SECTION 9.6.            Headings, etc.

The Table of Contents and headings of the various Articles and Sections of this
Agreement are for convenience of reference only and shall not modify, define,
expand or limit any of the terms or provisions hereof.

SECTION 9.7.            Parties in Interest.

Except as expressly provided herein, none of the provisions of this Agreement is
intended for the benefit of any Person except the parties hereto and their
respective successors and permitted assigns.

SECTION 9.8.            Governing Law.

THIS AGREEMENT HAS BEEN DELIVERED IN, AND SHALL IN ALL RESPECTS BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF, THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES OF SUCH STATE (EXCEPT SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW) EXCEPT TO THE EXTENT THAT THE
LAWS OF THE STATE WHERE THE SITE IS LOCATED ARE REQUIRED TO APPLY.

SECTION 9.9.            Payment of Transaction Costs and Other Costs.

(a)        Transaction Costs and Fees. As and when any portion of Transaction
Costs, including, without limitation, any Fees becomes due and payable, such
Transaction Costs, including, without limitation, any Fees shall be paid by the
Lessee as Supplemental Rent; provided, that with respect to Transaction Costs,
including, without limitation, any Fees which are due and payable before the
Completion Date, the Lessee’s obligation to pay such Transaction Costs
including, without limitation, any Fees is subject to the provisions of Section
2.13.

(b)        Continuing Expenses.  The continuing fees, expenses and disbursements
(including reasonable counsel fees) of (i) the Lessor set forth by the Lessor
and agreed in writing by the Lessee, (ii) the Administrative Agent and
Collateral Agent, as set forth in Section 2.13, and (iii) the Participants, in
each case as set forth in Section 2.13, shall be included in Advance Requests
and paid for out of Advances before the Completion Date and, following the
Completion Date, paid directly by the Lessee as Supplemental Rent.

(c)        Amendments, Supplements, etc. Without limitation of the foregoing,
the Lessee agrees to pay to the Agents and the Participants (i) all costs and
expenses (including reasonable and properly documented legal fees and expenses
of counsel to the Agents and the Participants) incurred by any of them in
connection with: (A) the considering, evaluating,





84

--------------------------------------------------------------------------------

 

 

 

investigating, negotiating and entering into or giving or withholding of any
amendments or supplements or waivers or consents with respect to any Operative
Document requested by the Lessee; or (B) the negotiation and documentation of
any restructuring or “workout,” whether or not consummated, of any Operative
Document; and (ii) all costs and expenses (including properly documented legal
fees and expenses of counsel to the Agents and the Participants) incurred by any
of them in connection with: (A) the enforcement of the rights or remedies under
the Operative Documents; or (B) any sale, assignment or transfer by a
Participant of any interest in the Operative Documents during the continuance of
an Event of Default.

SECTION 9.10.          Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

SECTION 9.11.          Limited Liability of the Lessor.

The parties hereto agree that except as specifically set forth herein or in any
Operative Document, no Representatives (other than Affiliates of the Lessor to
the extent that funds are received by the Lessor and not applied in accordance
with the terms of the Operating Documents) of the Lessor shall have personal
liability whatsoever to the Lessee or its successors and assigns for any claim
or obligation based on or in respect of this Agreement or any of the other
Operative Documents (including the construction of the Facility or for the
accuracy, sufficiency or adequacy of any of the information or documents
submitted in connection with each Advance or upon Completion of the Facility) or
arising in any way from the transactions contemplated hereby or thereby, except
to the extent attributable to the willful misconduct or gross negligence of, or
negligence in the handling of funds by, Lessor, its officers, agents, employees
and Affiliates or the breach in any material respect of any representation or
warranty made by the Lessor under the Operative Documents or a breach or
violation of the terms and conditions of this Agreement or any Operative
Document. Anything in this Agreement or the other Operative Documents to the
contrary notwithstanding, none of the Lessee, any Agent, any Rent Assignee and
any other holder of Rent Assignment Interests (and the successors or assigns of
any of said Persons) shall have any claim, remedy or right to proceed against
the Lessor or any past, present or future stockholder, subscriber of capital
stock, officer, director, incorporator or partner of the Lessor, whether by
virtue of any statute or rule of law or by enforcement of any penalty or
assessment or otherwise, for the payment of any amount owing under this
Agreement or any other Operative Documents or any deficiency or any other sum
owing on account of the indebtedness evidenced by the Rent Assignment Interests
or for the payment of any other unpaid Obligations or any liability resulting
from the breach of any representation, agreement or warranty of any nature
whatsoever in this Agreement or any other Operative Document; and the parties
hereto, by their execution and delivery of this Agreement, waive and release any
liability of the Lessor or any past, present or future stockholder, subscriber
of capital stock, officer, director, incorporator or partner of the Lessor for
and on account of such amounts, deficiencies, sums, payments or such liability;
 provided,  however, that nothing herein contained shall limit, restrict or
impair the rights of a party





85

--------------------------------------------------------------------------------

 

 

 

hereto to bring suit and obtain a judgment against the Lessor under this
Agreement or any other Operative Documents or to exercise all rights and
remedies provided under the Lease.

SECTION 9.12.          Liabilities of the Participants.

No Participant shall have any obligation to the Agents or any other Participant
or to the Lessee with respect to the Overall Transaction except those
obligations of such Participant expressly set forth in the Operative Documents
or except as set forth in the instruments delivered in connection therewith, and
no Participant shall be liable for performance by any other party hereto of such
other party’s obligations under the Operative Documents except as otherwise so
set forth.

SECTION 9.13.          Submission to Jurisdiction; Waivers.

(a)        EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY:

(i)         SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE SOLE,
EXCLUSIVE GENERAL JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK OR OF ANY NEW YORK STATE COURT SITTING IN THE
BOROUGH OF MANHATTAN, AND APPELLATE COURTS FROM ANY THEREOF;

(ii)        CONSENTS THAT ANY SUCH ACTION OR PROCEEDINGS MAY BE BROUGHT TO SUCH
COURTS, AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

(iii)      AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY
BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SET FORTH ON SCHEDULE II OR AT SUCH OTHER ADDRESS OF WHICH THE OTHER
PARTIES HERETO SHALL HAVE BEEN NOTIFIED PURSUANT TO SECTION 9.3; AND

(iv)       AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE
OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

(b)        EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL
BY JURY IN ANY LEGAL ACTION OR





86

--------------------------------------------------------------------------------

 

 

 

PROCEEDING RELATING TO THE OPERATIVE DOCUMENTS AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 9.14.          Reproduction of Documents.

Subject to Section 9.19, this Agreement, all documents constituting an Appendix,
Schedule or Exhibit hereto, and all documents relating hereto received by a
party hereto, including, without limitation: (a) consents, waivers and
modifications that may hereafter be executed; (b) documents received by the
Agents or any Participant in connection with the receipt and/or acquisition of
the Leased Property; and (c) financial statements, certificates and other
information previously or hereafter furnished to the Agents or any Participant
may be reproduced by the party receiving the same by any photographic,
photostatic, microfilm, micro-card, miniature photographic or other similar
process. Each of the parties hereto agrees and stipulates that, to the extent
permitted by law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by such
party in the regular course of business) and that, to the extent permitted by
law, any enlargement, electronic copy, or further reproduction of such
reproduction shall likewise be admissible in evidence.

SECTION 9.15.          Role of Arranger.

Each party hereto acknowledges hereby that it is aware of the fact that the
Arranger has acted as an “arranger” with respect to the transactions
contemplated by the Operative Documents. The parties hereto acknowledge and
agree that the Arranger and its Affiliates have not made any representations or
warranties concerning, and that they have not relied upon the Arranger as to,
the tax, accounting or legal characterization or validity of (i) the Operative
Documents or (ii) any aspect of the Overall Transaction. The parties hereto
acknowledge and agree that the Arranger has no duties, express or implied, under
the Operative Documents in its capacity as the Arranger. The parties hereto
further agree that Section 2.1(l), Section 2.8, Section 2.13(a), Section 8.5,
Section 9.2, Section 9.5, Section 9.9(a) and this Section 9.15 are for the
express benefit of the Arranger, in such capacity, and the Arranger shall be
entitled to rely thereon as if it were a party hereto.

SECTION 9.16.          Rights Under Rent Assignment Agreements.

The Lessee acknowledges the sales and assignments by the Lessor under the Rent
Assignment Agreements, expressly consents to the sales and assignments thereof
regarding the Lessee and agrees to pay and deliver to the Rent Assignees the
sums and materials set forth therein as they relate to the Lessee.

SECTION 9.17.          Limitation on Recourse Liability During Construction
Period.

Nothing herein contained shall affect the applicability of the provisions of
Section 18.5 of the Lease.





87

--------------------------------------------------------------------------------

 

 

 

SECTION 9.18.          Payments in Dollars.

All payments to be made by the Lessee hereunder shall be made in Dollars in
immediately available and freely transferable funds at the place of payment, all
such payments to be paid without setoff, counterclaim or reduction.

SECTION 9.19.          Confidentiality.

In connection with the Overall Transaction and the Lessee’s compliance with the
Operative Documents, the Agents and the Participants may be receiving certain
information (whether in written or electronic form, or if oral, confirmed in
writing as confidential information) which is non-public, confidential or
proprietary in nature. Such information and any other non-public, confidential
or proprietary information concerning the Plans and Specifications, the
Facility, the Lessee and/or its Subsidiaries (the Lessee and/or its Subsidiaries
being collectively referred to as the “Cubic Companies”) furnished by or on
behalf of the Cubic Companies to the Agents or the Participants in connection
with the Overall Transaction (at any time on, before or after the date hereof),
together with any other documents prepared by the Cubic Companies or by any of
their respective agents, Affiliates, representatives (including attorneys,
accountants and financial advisors) or employees which contain or otherwise
reflect such information is hereinafter referred to as the “Information”.

The Agents and each of the Participants hereby severally agrees, as to itself
only, subject to the exclusions set forth elsewhere in this Section 9.19, that
the Information shall be kept confidential and shall not, without the prior
written consent of relevant Cubic Company, be disclosed by such Person or by any
of its Affiliates, directors, officers, employees, attorneys and agents
(“Representatives”) in any manner whatsoever, in whole or in part, and shall not
be used by such Person or its Representatives other than in connection with
monitoring the progress of the construction of the Facility and the compliance
by the Cubic Companies with the terms of the Operative Documents, provided,
however, that such Person may reveal the Information (i) to its Representatives
solely for the purpose of evaluating or managing such Person’s investment in the
Overall Transaction if the recipients of the Information are informed by such
Person of the confidentiality obligations with respect to the Information and
such recipients agree to be bound by the terms and conditions of this Section or
are otherwise bound by an obligation of confidentiality with respect thereto or
(ii) to applicable regulatory Authorities having jurisdiction.

The provisions of this Section shall be inoperative as to such portions of the
Information that (i) are or become generally available to the public on a
non-confidential basis through no fault of or action by the Agents or the
Participants or by any of their respective Representatives, (ii) become
available to the Agents or any of the Participants on a non-confidential basis
from a source other than the Cubic Companies or their representatives or agents,
so long as the Person to whom such portions of Information have been made
available has no knowledge that the source of such Information is prohibited
from disclosing such portions by a contractual, legal or fiduciary obligation to
the Cubic Companies, (iii) was heretofore independently developed or compiled by
the Agents, or any of the Participants or their respective Representatives, as
evidenced by records of such Person, without the use of the Information, or (iv)
are provided to any court or tribunal in connection with the exercise or
enforcement of any rights under this Agreement or other Operative





88

--------------------------------------------------------------------------------

 

 

 

Document. In addition, the Agents and the Participants may disclose such
Information to potential transferees of its interest, provided such potential
transferee has entered into a confidentiality agreement containing provisions
substantially similar to the provisions of this Section.

In the event that the Agents or any of the Participants or anyone to whom any
such Person transmits the Information pursuant to this Section 9.19, becomes
required by Applicable Laws and Regulations or Governmental Action to disclose
any of the Information, the Person so required (if a party to this Agreement) or
the Person that transmitted the Information to the Person so required (if the
Person so required is not a party to this Agreement) if legally permitted shall
provide the Lessee with notice of such event promptly upon obtaining knowledge
thereof so that the Lessee or the applicable Cubic Company may seek a protective
order or other appropriate remedy against such disclosure. In the event that no
protective order or other remedy is obtained, the Person so required to disclose
such Information (if a party to this Agreement) or the Person that transmitted
the Information to the Person so required to disclose such Information (if the
Person so required is not a party to this Agreement) shall have the right to
disclose such information to the appropriate Authority. Notwithstanding such
right, such Person shall, at the Lessee’s expense, cooperate to the extent
reasonable with the Lessee’s or such Cubic Company’s instructions to disclose,
only that portion of the Information that is required to be disclosed in
accordance with Applicable Laws and Regulations and shall do so in a manner
reasonably designed to preserve the Information’s confidential nature.
Notwithstanding anything to the contrary in this Section 9.19,  the Agents and
each of the Participants may disclose the Information as requested by any
Authority to whose jurisdiction such Person is subject or in connection with an
examination of such Person by regulatory examiners or independent auditors. In
addition, to the extent not contrary to the foregoing, the Lessor shall use
reasonable efforts to comply with written instruction from the Lessee to such
Person or, at the Lessee’s expense, return confidential information to the
Lessee; provided, however, that the Lessor may retain one (1) file copy of such
Information, documents, memoranda, notes and other writings for regulatory and
audit purposes and for the purposes of defending or maintaining any proceedings
relating to this Agreement, and any such materials so retained shall remain
subject to the provisions of this Section 9.19.

The agreements of the Agents and each of the Participants in this Section shall
survive the termination of any of the Operative Documents to which any such
Person is a party and the payment of all or any part of the Lease Balance or the
Purchase Amount and the repayment of all or any part of the Advances or Fundings
made by the Agents or any of the Participants in respect thereof.

SECTION 9.20.          Entire Agreement.

This Agreement (together with the other Operative Documents) constitutes the
entire agreement between the parties hereto with respect to the matters covered
hereby and supersedes all prior agreements and understandings, written or oral,
with respect to such matters between the parties. The parties hereto shall not
have any duties or obligations, except those expressly set forth herein, and no
implied duties or obligations shall be read into this Agreement.





89

--------------------------------------------------------------------------------

 

 

 

SECTION 9.21.          UCC Filings and Other Matters.

The Lessee hereby grants to the Collateral Agent (or Lessor or its counsel on
its behalf) the permission and right to file, without the signature of the
Lessee, any financing statements, amendment statements and continuation
statements under the Uniform Commercial Code necessary to perfect the Collateral
Agent’s security interest in the Lessee Collateral under the Memorandum and
Security Documents. The Lessee shall attend to the filing of any necessary UCC
amendment statements and continuation statements in order to maintain the
perfection of its security interest as set forth in the Memorandum of Lease
perfected by the UCC Financing Statements filed on or about the Closing Date and
referencing the Lessee as the secured party.

SECTION 9.22.          Existence and Continuation of an Event of Default.

Notwithstanding any other provision of any Operative Document to the contrary,
if an Event of Default shall have occurred then following the giving of any
required notice and the expiration of any applicable cure period, such Event of
Default shall continue in existence unless and until such time that such Event
of Default is expressly and specifically waived in writing by the Administrative
Agent or the Participants, as applicable, in accordance with the requirements of
the Operative Documents.

SECTION 9.23.          USA PATRIOT Act.

The Lessee acknowledges that the Administrative Agent and the Participants may
be required, pursuant to the USA PATRIOT Act, to obtain, verify, record and
disclose to law enforcement authorities information that identifies the Lessee,
including the name and address of the Lessee. Consistent with Section 5.1(g)
hereof, the Lessee will provide to the Administrative Agent and the Participants
any such information they may request pursuant to the USA PATRIOT Act, and the
Lessee agrees that the Administrative Agent and the Participants may disclose
such information to law enforcement authorities if the authorities make a
request or demand for disclosure pursuant to the USA PATRIOT Act. The Lessee
also acknowledges that, in such event the Administrative Agent and the
Participants may not be required or even permitted by the USA PATRIOT Act to
notify the Lessee of the request or demand for disclosure.

SECTION 9.24.          Certifications from the Construction Consultant.

Notwithstanding any other provision of any Operative Document to the contrary,
any certification or other reporting required to be made by the Construction
Consultant pursuant to any Operative Document shall be required only to the
extent the Administrative Agent and the Participants determines such
certification or reporting to be necessary or appropriate at the applicable
time, such determination to be made by the Administrative Agent and the
Participants in its sole and absolute discretion.

SECTION 9.25.          Substitution of a Participant; Change in Lending Office.

(a)        If any Indemnitee has demanded indemnification under Sections 2.9(b),
7.2(a)(ii), 7.2(a)(iii) or 7.4 hereof and such demand for indemnification or
compensation by Indemnitee has been made to other similarly situated companies
with LIBOR based pricing and





90

--------------------------------------------------------------------------------

 

 

 

similar terms, then, if no Default or Event of Default is continuing, the Lessee
shall have the right, with or without the assistance of the Administrative
Agent, but subject to Section 6.3 hereof and the provisos below, to seek a
substitute financial institution or institutions to purchase the Rent Assignment
Advances or Lessor Investment, as applicable, from such Indemnitee making such
demand and to instruct such Indemnitee to, and such Indemnitee shall, promptly
upon the identification by the Lessee of such substitute financial institution
or financial institutions, assign its Rent Assignment Interests or Lessor
Investment, as applicable, and all of its rights and obligations under the
Operative Documents to such substitute financial institution or financial
institutions, subject to Section 6.3 hereof, provided, that such Indemnitee
shall have been paid in full in immediately available funds for all amounts due
hereunder or under any other Operative Document. The Lessee shall exercise its
rights under this Section 9.25 if at all, within ten (10) days of receipt of any
claim by an Indemnitee under Sections 2.9(b), 7.2(a)(ii), 7.2(a)(iii) or 7.4
hereof, as applicable, and, provided further that such substitute institution or
institutions will not make any similar demand.

(b)        If any Indemnitee requests compensation under Section 2.9(b), then
such Indemnitee shall use reasonable efforts to designate a different lending
office for funding or booking its Rent Assignment Interests or Lessor Investment
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Indemnitee, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.9(b) in the future and (ii) would not subject such Indemnitee to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Indemnitee. The Lessee hereby agrees to pay all reasonable costs and
expenses incurred by any Indemnitee in connection with any such designation or
assignment.

SECTION 9.26.          Collateral Agent Statements

To the extent amounts are held and/or invested by the Collateral Agent under the
Operative Documents including, without limitation, under Section 23.13 of the
Lease, the Collateral Agent shall furnish the Lessee periodic cash transaction
statements which shall include detail for all investment transactions effected
by the Collateral Agent. Upon the Lessee’s election, such statements will be
delivered via the Collateral Agent providing the Lessee with online access to
the Collateral Agent’s system with respect to this Participation Agreement and
upon electing such service, paper statements will be provided only upon request.
The Lessee waives the right to receive brokerage confirmations of security
transactions effected by the Collateral Agent as they occur, to the extent
permitted by law. The Lessee further understands that trade confirmations for
securities transactions effected by the Collateral Agent will be available upon
request and at no additional cost and other trade confirmations may be obtained
from the applicable broker.





91

--------------------------------------------------------------------------------

 

 

ARTICLE X

 

RECEIPT, DISTRIBUTION AND APPLICATION OF RECEIPTS

SECTION 10.1.          Receipt, Distribution and Application of Receipts;  Rent
Distribution.

The parties hereto agree that the payments specified in this Section 10 will be
distributed pursuant to the applicable subsections of this Section 10 and, with
respect to payments required in this Section 10 below to be made to the Rent
Assignees, in accordance with the Rent Assignment Agreement.

 

(a)        Except as otherwise provided in Section 10.1(b) and Section 10.3,
each payment of Basic Rent under the Lease as well as any payment of interest on
overdue installments of Basic Rent under the Lease, and any other monies paid
over by the Lessee to Administrative Agent which shall be remitted to
Administrative Agent on behalf of the Lessor, shall be distributed by
Administrative Agent as promptly as possible (it being understood that any
payments of Basic Rent received by Administrative Agent under the Lease on a
timely basis and in accordance with the provisions of the Lease shall be
distributed by Administrative Agent on the date received in the funds so
received) to the Rent Assignees and the Lessor, pro rata, without priority of
one such Person over the other, with the Rent Assignees to be paid in accordance
with such Rent Assignee’s Commitment Percentage and the remainder to be paid to
the Lessor; provided,  however, that such payment of interest on overdue
installments of Basic Rent shall be paid to the Rent Assignees and the Lessor,
without priority of one such Person over the other, in accordance with the ratio
of the portion of such installment due to such Person over the total amount of
such installment.

(b)        Except as otherwise provided in Section 10.3, if any payment of Basic
Rent shall be insufficient to pay in full the amounts set forth in Section
10.1(a), then such payment of Basic Rent as well as any payment in respect of
interest on such payment of Basic Rent and any other monies paid over by the
Lessee to the Lessor or any party hereto in respect thereof, shall be remitted
to Administrative Agent and distributed as promptly as possible (it being
understood that any payments of Basic Rent received by Administrative Agent
under the Lease on a timely basis and in accordance with the provisions of the
Lease shall be distributed by the Administrative Agent on the date received in
the funds so received) to the Rent Assignees and the Lessor, pro rata, without
priority of one such Person over the other, with the Rent Assignees to be paid
in accordance with such Rent Assignee’s Commitment Percentage and the remainder
to be paid to the Lessor. Any payment of interest at the Overdue Rate shall be
paid to the Participants still due their full payment of Yield, without priority
of one such Person over the other, in such proportions as such amount due and
unpaid to such Participant bears to the total amount of Basic Rent remaining
unpaid.

SECTION 10.2.         Distribution of Certain Other Payments. (a) Except as
otherwise provided in Sections 10.3 and 10.5, the amount of any payment of
Purchase Amount, Lease Balance, Deficiency, Recourse Deficiency Amount, Sale
Proceeds and any other amounts received





92

--------------------------------------------------------------------------------

 

 

 

as a result of the termination of the Lease due to a purchase of the Leased
Property by the Lessee, an election to return the Leased Property pursuant to
Section 21.1(b) of the Lease,  an Event of Loss or an Event of Taking
(including, without limitation, any insurance proceeds, condemnation awards or
payments by any Authority) under the Lease, in each case, with respect to which
the Lessor, Agents or Rent Assignee shall have the right to receive and apply
such amounts, shall, in each case be distributed and/or paid by Administrative
Agent, in the following order of priority:

(i)         first, so much of such payments, proceeds and/or amounts as shall be
required to reimburse the Agents for services in their capacities as such as
provided in the Operative Documents for any Tax or other Claim incurred by such
Persons (to the extent not previously reimbursed and to the extent incurred in
connection with their administrative duties under the Operative Documents duties
as Agents) and any such unpaid ongoing administrative fees owing to such Persons
shall be retained by the Person due such amounts;

(ii)        second, the balance of such payments, proceeds and/or amounts shall
be distributed to the Rent Assignees and Lessor, pro rata, without priority of
one such Person over the other, with the Rent Assignees to be paid in accordance
with such Rent Assignee’s Commitment Percentage and the remainder to be paid to
the Lessor until payment in full of the outstanding Lease Balance with respect
to the Rent Assignee Advances and the Lessor Investment together with all
accrued and unpaid Yield thereon and all other amounts payable to the Rent
Assignees and the Lessor under the Operative Documents;

(iii)      third, the balance thereof shall be distributed to the Rent Assignees
and Lessor, pro rata, without priority of one such Person over the other, with
respect to all other amounts payable to the Rent Assignees and the Lessor under
the Operative Documents; and

(iv)       fourth, the balance, if any, shall be paid to the Lessee or such
other Person as the Lessee may designate in writing.

(b)        Any payment received as a result of a Casualty or Condemnation that
does not result in the termination of the Lease and/or the Construction and
Development Agreement (including, without limitation, any insurance proceeds,
condemnation awards or payments by any Authority), shall be paid to the Lessee
in accordance with the Lease or the Construction and Development Agreement, as
applicable, if the Lessee or the Construction Agent, as applicable, is entitled
thereto pursuant to the terms of the Operative Documents and, if the Lessee or
the Construction Agent, as applicable, is not entitled thereto, such payment
shall be remitted to Administrative Agent and distributed and paid in accordance
with Section 10.3.

(c)        Any payment received as a result of a payment of holdback amounts or
unused contingency amounts pursuant to Section 3.3(g) hereof shall be applied in
accordance with Section 10.2(a) hereof.





93

--------------------------------------------------------------------------------

 

 

 

SECTION 10.3.          Distribution of Payments After Event of Default.  Except
as otherwise provided in Section 10.5:

(a) All payments received and amounts realized by the Lessor and the Agents
after the Lease shall have been declared in default in accordance with Article
XVII of the Lease following an Event of Default shall be continuing, as well as
all payments or amounts then held or thereafter received (other than Excluded
Amounts) by the Lessor and the Agents while such Event of Default shall be
continuing, shall be remitted to Administrative Agent, and forthwith
distributed, in each case, with respect to which the Lessor, the Agents or the
Rent Assignees shall have the right to receive and apply such amounts, in the
following order of priority:

(i)         first, so much of such payments or amounts as shall be required to
reimburse the Agents for services in their capacities as such as provided in the
Operative Documents for any Tax or other Claim incurred by such Persons (to the
extent not previously reimbursed and to the extent incurred in connection with
their administrative duties under the Operative Documents duties as Agents) and
any such unpaid ongoing administrative fees owing to such Persons shall be
retained by the Person due such amounts;

(ii)        second,  so much of such payments or amounts as shall be required to
reimburse the then existing or prior Rent Assignees or Lessor for payments made
by them pursuant to this Agreement or other Operative Documents in connection
with such Event of Default (to the extent not previously reimbursed), excluding
payments in respect of Yield, Rent Assignee Advance or Lessor Investment and any
such unpaid payments or amounts owing to such Rent Assignees or Lessor shall be
distributed to each such Rent Assignee or Lessor, pro rata, without priority of
one over the other, in proportion to the amount of such payment or payments
payable to each such Rent Assignee and Lessor;

(iii)      third,  the balance of such payments and amounts shall be distributed
to the Rent Assignees and the Lessor, pro rata, without priority of one such
Person over the other, with the Rent Assignees to be paid in accordance with
such Rent Assignee’s Commitment Percentage and the remainder to be paid to the
Lessor until payment in full of the outstanding principal amount with respect to
the Rent Assignee Advances and the Lessor Investment together with all accrued
and unpaid Yield thereon and all other amounts payable to the Rent Assignees and
the Lessor under the Operative Documents;

(iv)       fourth, so much of the remainder thereof provision for the
application of which is contained in the Lease or any of the Operative Documents
shall be applied and distributed in accordance with the terms of the Lease or
such Operative Document; and

(v)        fifth,  the balance, if any, shall be paid to the Lessee or such
other Person as the Lessee may designate in writing.

SECTION 10.4.          Other Payments. (a) Except as otherwise provided in
Sections 10.1, 10.2, 10.3 and 10.5 and paragraph (b) below:





94

--------------------------------------------------------------------------------

 

 

 

(i)         any payments received by the Lessor (or Administrative Agent or
Collateral Agent) no provision for the application of which is made in the
Operative Documents or elsewhere in this Section 10, and

(ii)        all payments received and amounts realized by the Lessor (or
Administrative Agent or Collateral Agent) under the Lease or otherwise with
respect to the Leased Property to the extent received or realized at any time
after payment in full of the outstanding Lease Balance with respect to the Rent
Assignee Advances and the Lessor Investment together with all accrued and unpaid
Yield thereon and all other amounts payable to the Rent Assignees and the Lessor
under the Operative Documents, shall be remitted to the Administrative Agent and
distributed forthwith in the order of priority set forth in Section 10.2, if the
Lease shall not have been declared in default in accordance with Article XVII of
the Lease during the continuance of an Event of Default, and Section 10.3(a), if
the Lease shall have been declared in default in accordance with Article XVII of
the Lease during the continuance of an Event of Default.

(b) Any payment received by the Lessor (or the Administrative Agent or the
Collateral Agent) provision for the application of which is made in an Operative
Document but not elsewhere in this Section 10 shall be remitted to the
Administrative Agent and distributed forthwith to the Person for the purpose for
which such payment was made in accordance with the terms of such Operative
Document.

SECTION 10.5.        Distribution of Excluded Amounts and Supplemental Rent. All
amounts constituting Excluded Amounts or Supplemental Rent received by the
Lessor (or Administrative Agent) shall be remitted to Administrative Agent and
paid to or upon the order of the Person entitled thereto pursuant to the
Operative Documents.

[Signature Pages Follow]

 

 



95

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

 

CUBIC CORPORATION,

 

AS THE LESSEE AND THE CONSTRUCTION AGENT

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





[Participation Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

BANKERS COMMERCIAL CORPORATION,

 

AS THE LESSOR

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





[Participation Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

MUFG UNION BANK, N.A.,

 

AS COLLATERAL AGENT

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





[Participation Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

MUFG BANK, LTD.,

 

AS THE ADMINISTRATIVE AGENT

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 





[Participation Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

BA LEASING BSC, LLC

 

AS A RENT ASSIGNEE

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 



[Participation Agreement]

--------------------------------------------------------------------------------

 

 

Schedule I-A

Rent Assignee Commitments

 

Institution

    

Commitment Amount

    

Commitment Percentage

 

 

 

 

 

 

 

BA Leasing BSC, LLC

 

$ 


52,400,000

 


50

%

 

 

 

 

 

 

 

Aggregate Rent Assignee Commitments:

 

$ 


52,400,000

 


50

%

 





 

--------------------------------------------------------------------------------

 

 

Schedule I-B

Lessor Commitment

 

 

 

 

 

 

 

 

Institution

    

Commitment Amount

    

Commitment Percentage

 

 

 

 

 

 

 

Bankers Commercial Corporation

 

$

 52,400,000

 


50

%

 

 

 

 

 

 

 

Aggregate Lessor Commitment:

 

$


52,400,000

 


50

%

 





 

--------------------------------------------------------------------------------

 

 

Schedule III

Liens

None

 

 



 

--------------------------------------------------------------------------------

 

 

Schedule IV

Description of Site Owned by Lessor

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SAN DIEGO, IN THE
COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:

 

PARCEL 2 OF PARCEL MAP NO. 21650, IN THE CITY OF SAN DIEGO, COUNTY OF SAN DIEGO,
STATE OF CALIFORNIA, ACCORDING TO MAP THEREOF FILED IN THE OFFICE OF THE COUNTY
RECORDER OF SAN DIEGO COUNTY, DECEMBER 21, 2018 AS DOCUMENT NO. 2018-7000508 OF
OFFICIAL RECORDS.

 

EXCEPTING THEREFROM ALL BUILDING IMPROVEMENTS LOCATED ON SAID LAND.

 

APN: PORTIONS 369-163-05-00 AND 369-170-18-00

 





A-1

--------------------------------------------------------------------------------

 

 

Schedule 2.9(f)

 

Draw Date

Cumulative
Advance

2/5/19

$ 0

2/25/19

$ 7,969,283

3/25/19

$ 8,574,833

4/25/19

$ 11,822,855

5/28/19

$ 14,314,140

6/25/19

$ 16,963,615

7/25/19

$ 19,585,891

8/26/19

$ 23,318,875

9/25/19

$ 25,967,102

10/25/19

$ 29,863,643

11/25/19

$ 34,397,595

12/26/19

$ 38,878,560

1/27/20

$ 44,422,822

2/25/20

$ 49,164,724

3/25/20

$ 54,915,988

4/27/20

$ 60,910,737

5/26/20

$ 67,754,792

6/25/20

$ 75,451,966

7/27/20

$ 83,125,570

8/25/20

$ 90,830,508

9/25/20

$ 97,788,179

10/26/20

$ 103,781,989

11/25/20

$ 104,800,000

12/28/20

$ 104,800,000

1/25/21

$  104,800,000

 





A-2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A
TO PARTICIPATION AGREEMENT

Form of Advance Request

________________, 20__

 

To:

Bankers Commercial Corporation, in its capacity as the Lessor (the “Lessor”)

MUFG Bank, Ltd., in its capacity as Administrative Agent (the “Administrative
Agent”)

CBRE Global Investors, LLC, in its capacity as Construction Consultant

From:

Cubic Corporation, as Construction Agent

Re:

Advance for $ [_________________] pursuant to the Participation Agreement dated
as of February 5, 2019 (as may be amended, the “Participation Agreement”), among
Cubic Corporation, as the Lessee (the “Lessee”) and the Construction Agent, MUFG
Union Bank, N.A., as Collateral Agent (the “Collateral Agent”), the
Administrative Agent, the Rent Assignee(s) named on Schedule I-A thereto from
time to time, and the Lessor.

 

1.         All capitalized terms used but not defined herein shall have the
meanings as set forth in Annex I of the [__,  2019, draft of the]1 Participation
Agreement.

2.         The proposed Advance Date is __________ __, 20__ (the “Advance
Date”), provided that the Lessor is hereby directed and authorized by the
Construction Agent to wire the Advance directly to the Administrative Agent on
the proposed Advance Date2.

3.         The Lessee hereby requests that the Advance be made in an aggregate
amount of $[_________________].

4.         $[_________________] of the Advance is to fund Construction Costs
other than Carrying Costs.

5.         $[_________________] of the Advance is to fund Carrying Costs other
than Capitalized Yield and Transaction Costs.

6.         $[_________________] of the Advance is to fund Capitalized Yield.

7.         $[_________________] of the Advance is to fund Upfront Fees.3

--------------------------------------------------------------------------------

1  Use for initial Advance only.

2  The Monthly Date which will be the same date each month.

3  Initial Advance Request only.





A-3

--------------------------------------------------------------------------------

 

 

8.         $[_________________] of the Advance is to fund Non-Use Fees.

9.         $[_________________] of the Advance is to fund Transaction Costs
other than Upfront Fees and Non-Use Fees.

10.       The initial Payment Period for the Advance commences on the Advance
Date and shall end on [the next Monthly Date/the Base Term Commencement Date].

11.       [The Lessee agrees that it shall pay to the Lessor and Rent Assignees
 such amounts as may be necessary to reimburse the Lessor and Rent Assignees for
any loss or expense incurred (including any loss or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by the
Lessor or Rent Assignees  to make, continue or maintain any portion of its
investment in any Rent Assignment Interests or Lessor Investment, as applicable,
on a LIBOR Rate basis) as a result of the Advance not being made on the Advance
Date due to the Lessee cancelling or rescinding this Advance Request, or not
satisfying the conditions precedent to, the Advance on the Advance Date or
otherwise with respect to the actions or inactions of the Administrative Agent
such that the Lessor or Rent Assignees are not able, in light of internal
funding procedures or otherwise, to deliver or release its portion of the
Advance on the Advance Date. The Lessor and Rent Assignees shall promptly notify
the Lessee in writing of the amount of any claim under this paragraph, the
reason or reasons therefore and the additional amount required fully to
compensate the Lessor and Rent Assignees for such loss or expense. Such written
notice (which shall include calculations in reasonable detail) shall, in the
absence of manifest error, be conclusive and binding upon the Lessee. The
indemnity set forth herein shall survive the Advance Date and the execution and
delivery hereof.]4

12.       The undersigned requests that disbursements be sent by wire transfer
in accordance with the wire instructions of the Lessee set forth in Schedule II
to the Participation Agreement.

13.       [The notice provisions set forth in Section 9.3 of the Participation
Agreement are hereby incorporated by reference as if fully set forth herein. Any
notices delivered hereunder in accordance with such Section shall be deemed
validly given to such other Person.]5

14.       [In addition, the provisions set forth in Sections 9.8, 9.10, 9.13,
and 9.17 of the [__], 2019 draft of Participation Agreement shall be
incorporated herein by reference.]6

--------------------------------------------------------------------------------

4   Only to be made in connection with initial Advance Request.

5   Only to be made in connection with initial Advance Request.

6   Only to be made in connection with initial Advance Request.





A-4

--------------------------------------------------------------------------------

 

 

15.       Each addressee hereof shall be entitled to rely on this Advance
Request and the undersigned agree that such addressees shall have third-party
beneficiary rights, all as if such addressees were signatories hereto.

16.       Pursuant to Section 3.1(e) of the Participation Agreement, the
undersigned hereby certifies that:

(i) the remaining Available Commitments of the Lessor and the Rent Assignees
 are sufficient to Complete the Facility and to pay all Construction Costs;

(ii) Completion can be achieved before the Construction Period Termination Date;

(iii) the Facility is being constructed on the Site substantially in accordance
with the Plans and Specifications and in accordance with the Construction Budget
(in each case, as supplemented or amended pursuant to Section 3.2 of the
Construction and Development Agreement);

(iv) all Change Orders which have not previously been certified in a prior
Advance Certificate are attached hereto as Exhibit A (the “Current Change
Orders”), together with reasonably sufficient detail thereof, including of the
change and cost of the change for all such Change Orders;

(v) the Current Change Orders, individually and in the aggregate, after giving
effect thereto, will not (A) materially diminish: (1) the utility, useful life
or functional capability of the Facility as Class A office buildings when
Completion has been effected; (2) the expected Fair Market Value of the Facility
as of the Construction Period Termination Date; or (3) the Fair Market Value as
of the Maturity Date; (B) cause the remaining Available Commitments of the
Lessor and the Rent Assignees  to be insufficient to Complete the Facility; or
(C) delay Completion beyond the Construction Period Termination Date;

(vi) funds for the Current Change Orders are available from the unused Aggregate
Contingency Amount (subject to the requirement for Lessor’s and Rent Assignees’
consent, if applicable, as referenced in subsection (viii) below);

(vii) in the aggregate respecting any particular Major Construction Document,
the cost of all Current Change Orders under such Major Construction Document,
when aggregated with the cost of all prior Change Orders under such Major
Construction Document, does not exceed the higher of $200,000 and ten percent
(10%) of the original total amount payable under such Major Construction
Document (in the aggregate with all prior and concurrent Change Orders with
respect to such Construction Document);

(viii) in the aggregate respecting all Construction Documents, the Construction
Budget and the Plans and Specifications, the cost of all Current Change Orders,
when aggregated with the cost of all prior Change Orders, does not exceed an
amount equal to the Permitted Excess Amount, unless the Lessor and Rent





A-5

--------------------------------------------------------------------------------

 

 

Assignees have provided their prior written consent to each such additional
Current Change Order causing such amount to exceed the Permitted Excess Amount;

(ix) a true, correct and complete reconciliation of the Construction Budget is
attached hereto as Exhibit B-1 and, to the extent completed since the prior
Advance, a true, correct and complete copy of the Plans and Specifications are
attached hereto as Exhibit B-2 and the Offsite Plans and Specifications are
attached hereto as Exhibit B-3;

(x) all representations and warranties of the Lessee and the Construction Agent
contained in the Operative Documents are true and correct in all material
respects;

(xi) no Construction Event of Default or Construction Default is continuing;

(xii) all necessary or advisable Governmental Actions, and all consents,
approvals and authorizations of Persons, required in connection with the Overall
Transaction, have been obtained or made and are in full force and effect and are
not subject to any pending procedures or appeals, whether administrative,
judicial or otherwise, except for (A) any Governmental Actions that are not
required with respect to the current status of the construction of the Facility;
(B) any other Governmental Action, consent, approval or authorization the
failure to obtain which, or the appeal of or further procedures with respect to
which, would not reasonably be expected to have a Material Adverse Effect; and
(C) the execution of those Construction Documents not required with respect to
the current status of the construction of the Facility;

(xiii) all Major Construction Documents which have been entered into by the
Construction Agent prior to the Advance Date have been assigned to the Lessor
pursuant to an Assignment of Contracts and the applicable Consent and
Acknowledgments have been delivered to Lessor, the Rent Assignees and the
Administrative Agent;

(xiv) the proceeds of the Advance will be used solely to pay for accrued and
unpaid Construction Costs previously performed or contracted for and then due or
payable, or that have been invoiced (or in the case of costs incurred by the
Construction Agent using its own resources, that have been described in writing
to the Lessor in reasonable detail) and will be come due and payable in the
month immediately following the Advance Date, or materials previously purchased
or contracted for, together with all Carrying Costs and that all invoices for
the foregoing costs have been (or will be with the proceeds of such Advance)
paid in full;

(xv) none of such costs specified in clause (xiv) have been reimbursed or paid
pursuant to a previous Advance;

(xvi) the costs being funded with the Advance are as set forth in Schedule 1
attached hereto;

(xvii) all conditions precedent to the Advance have been satisfied, and





A-6

--------------------------------------------------------------------------------

 

 

(xviii) no Major Construction Documents have been entered into since the Closing
Date or the most recent prior Advance Date, as applicable[, except for those
attached hereto as Exhibit C].

17.       $250 of the Advance is to fund the Construction Fee.

[Signature page follows]

 

 



A-7

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Advance Request to be duly
executed and delivered by its proper and duly authorized officers as of the day
and year first above written.

 

 

 

 

CUBIC CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

TO PARTICIPATION AGREEMENT

FORM OF ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Assignment Agreement”) is made and entered into
as of ____________, _______, by and between [NAME OF ASSIGNOR] (the “Assignor”)
and [NAME OF ASSIGNEE] (the “Assignee”).

RECITALS

A.         Reference is made to the Participation Agreement, dated as of
February 5, 2019, by and among Cubic Corporation, a Delaware corporation, as the
Lessee and the Construction Agent, Bankers Commercial Corporation, as the
Lessor, MUFG Union Bank, N.A., as the Collateral Agent, MUFG Bank, Ltd. as the
Administrative Agent and the Rent Assignee(s) named on Schedule I-A thereto from
time to time (as the same may be amended, supplemented or otherwise modified
from time to time, the “Participation Agreement”). Capitalized terms used herein
that are defined in the Participation Agreement shall have the meanings therein
defined.

B.         Pursuant to the Participation Agreement and the other Operative
Documents and subject to the limitations set forth therein, (i) the Rent
Assignees agreed to acquire the Rent Assignment Interests from the Lessor which
are to be sold by Lessor under each Rent Assignment Agreement and (ii) the
Lessor agreed to make the Lessor Investment.

C.         The Assignor’s Commitment (without giving effect to the assignment
effected hereby or to other assignments thereof which have not yet become
effective) in respect of Rent Assignment Interests and Lessor Investment is
specified in Item 1 of Schedule I hereto. The outstanding principal amount of
the Rent Assignment Interests corresponding to Assignor’s Rent Assignment
Interests and/or the outstanding principal amount of the Lessor Investment of
the Assignor (without, in both cases, giving effect to the assignment effected
hereby or to other assignments thereof which have not yet become effective) are
specified in Item 2 of Schedule 1 hereto.

D.         The Assignor wishes to sell and assign to the Assignee, and the
Assignee wishes to purchase and assume from the Assignor, (i) the portion of the
Assignor’s rights and obligations under the Operative Documents, including its
Commitment specified in Item 3 of Schedule 1 hereto (collectively, the “Assigned
Commitment”) and (ii) the portion of the Assignor’s Rent Assignment Interests,
and/or outstanding Lessor Investment specified in Item 4 of Schedule 1 hereto
(the “Assigned Property”).

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:





A-2

--------------------------------------------------------------------------------

 

 

1.          Assignment

Subject to the terms and conditions set forth herein and in the Participation
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, without recourse, on
the date first set forth above (the “Assignment Date”), (i) all right, title and
interest of the Assignor to the Assigned Property and (ii) all obligations of
the Assignor under the Operative Documents with respect to the Assigned
Commitment. The Assignor shall at the cost and expense of the Assignee take such
steps as may be necessary to fully effect legally or commercially such sale. As
full consideration for the sale of the Assigned Property and the Assigned
Commitment, the Assignee shall pay to the Assignor on the Assignment Date the
purchase price agreed to between such parties (the “Purchase Price”).

2.          Representations, Warranties [and Comments]

(a)        Each of the Assignor and the Assignee represents and warrants to the
other that (i) it has full power and legal right to execute and deliver this
Assignment Agreement and to perform the provisions of this Assignment Agreement;
(ii) the execution, delivery and performance of this Assignment Agreement have
been authorized by all necessary action, corporate or otherwise, and do not
violate any provisions of its organizational documents or any contractual
obligations or requirement of law binding on it; and (iii) this Assignment
Agreement constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms. The Assignor further represents to the
Assignee that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim created by the Assignor.

(b)        The Assignee represents and warrants to the Assignor, the Lessee, the
Administrative Agent and the Lessor that it is an Eligible Assignee or, in the
case of an assignment made by the Lessor pursuant to Section 6.3(b) of the
Participation Agreement, that it is a Permitted Transferee and that the
conditions of assignment set forth in Section 6.3 of the Participation Agreement
have been satisfied.

(c)        The Assignee represents and warrants to the Lessee, upon consummation
of the assignment and assumption contemplated hereby, that it will not be
subject to United States federal or state Withholding Tax on payments of yield
under the Operative Documents.

(d)        [The Assignee agrees to deliver a lessor confirmation letter to the
Lessee].1

3.          Conditions Precedent

The obligations of the Assignor and the Assignee hereunder shall be subject to
the fulfillment of the conditions that the Assignor shall have (i) received
payment in full of the Purchase Price, and (ii) complied with the other
applicable provisions of Section 6.3 of the Participation Agreement.

--------------------------------------------------------------------------------

1   Applicable only to Lessor.





A-3

--------------------------------------------------------------------------------

 

 

4.          Notice of Assignment

The Assignor agrees to give notice of the assignment and assumption of the
Assigned Property and the Assigned Commitment in accordance with Section
6.3(c)(A) of the Participation Agreement and hereby instructs the Administrative
Agent, the Lessee and the Lessor to make all payments with respect to the
Assigned Property and the Assigned Commitment directly to the Assignee at the
applicable offices specified on Schedule 2 hereto; provided, however, that the
Administrative Agent, the Lessee and the Lessor shall be entitled to continue to
deal solely and directly with the Assignor in connection with the interests so
assigned until (i) the Agents,  the other Participants and the Lessee shall have
received notice of the assignment and (ii) the Lessee shall have consented in
writing thereto to the extent required by Section 6.3 of the Participation
Agreement. From and after the date (the “Assignment Effective Date”) on which
the Administrative Agent shall notify the Lessee and the Assignor that the
requirements set forth in the foregoing sentence shall have occurred and all
consents (if any) required shall have been given, (x) the Assignee shall be
deemed to be a party to the Operative Documents and, to the extent that rights
and obligations thereunder shall have been assigned to Assignee as provided in
such notice of assignment to the Administrative Agent, shall have the rights and
obligations of a Rent Assignee and/or the Lessor, as applicable, under the
Operative Documents, and (y) the Assignee shall be deemed to have appointed and
the Agents to take such action as agent on its behalf and to exercise such
powers under the Operative Documents as are delegated to the Administrative
Agent or the Collateral Agent, as applicable, by the terms thereof, together
with such powers as are reasonably incidental thereto. After the Assignment
Effective Date, the Administrative Agent and the Lessee shall make all payments
in respect of the interest assigned hereby (including payments of principal on
the Rent Assignment Interests,  Lessor Investment, Yield, Fees and other
amounts) to the Assignee. The Assignor and the Assignee shall make all
appropriate adjustment in payments under the Assigned Property and the Assigned
Commitment for periods prior to the Assignment Effective Date hereof directly
between themselves. If the Assignee is not a United States Person as defined in
Section 7701(a)(30) of the Code, the Assignee (if legally entitled to do so)
shall deliver to the Administrative Agent and the Lessor and the Lessee herewith
the forms required by Section 7.3 of the Participation Agreement to evidence the
Assignee’s complete exemption from United States withholding taxes with respect
to payments under the Operative Documents. If the Assignee is a United States
Person, the Assignee (if legally entitled to do so) shall deliver to the
Administrative Agent and the Lessor and the Lessee herewith an Internal Revenue
Service Form W-9 evidencing the Assignee’s exemption from United States backup
withholding taxes and any other forms required by Section 7.3 of the
Participation Agreement.

5.          Independent Investigation

The Assignee acknowledges that it is purchasing the Assigned Property and the
Assigned Commitment from the Assignor totally without recourse and, except as
provided in Section 2 hereof, without representation or warranty. The Assignee
further acknowledges that it has made its own independent investigation and
credit evaluation of the Lessee in connection with its purchase of the Assigned
Property and the Assigned Commitment. Except for the representations or
warranties set forth in Section 2, the Assignee acknowledges that it is not
relying on any representation or warranty of the Assignor, expressed or implied,
including without limitation, any representation or warranty relating to the
legality, validity, genuineness,





A-4

--------------------------------------------------------------------------------

 

 

 

enforceability, collectibility, yield rate, repayment schedule or accrual status
of the Assigned Property or the Assigned Commitment, the legality, validity,
genuineness or enforceability of the Operative Documents, or the financial
condition or creditworthiness of the Lessee or any other Person. The Assignor
has not and will not be acting as the representative, agent or trustee of the
Assignee with respect to matters arising out of or relating to the Operative
Documents or this Assignment Agreement. From and after the Assignment Effective
Date, except as set forth in Section 4 above, the Assignor shall have no rights
or obligations with respect to the Assigned Property or the Assigned Commitment.

6.          Consents

Pursuant to the provisions of Section 6.3 of the Participation Agreement and to
the extent required thereby, the Lessee, by signing below, consents to this
Assignment Agreement and to the assignment contemplated herein.

7.          Method of Payment

All payments to be made by either party hereunder shall be in funds available at
the place of payment on the same day and shall be made by wire transfer to the
account designated by the party to receive payment.

8.          Integration

This Assignment Agreement shall supersede any prior agreement or understanding
between the parties (other than the Participation Agreement and the other
Operative Documents) as to the subject matter hereof.

9.          Counterparts

This Assignment Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original and shall be binding upon all parties,
their successors and assigns.

10.        Headings

Section headings have been inserted herein for convenience only and shall not be
construed to be a part hereof.

11.        Amendments; Waivers

This Assignment Agreement may not be amended, changed, waived or modified except
by a writing executed by the parties hereto, and may not be amended, changed,
waived or modified in any manner inconsistent with Section 6.3 of the
Participation Agreement without the prior written consent of the Administrative
Agent and the Lessee.





A-5

--------------------------------------------------------------------------------

 

 

12.        Governing Law

This Assignment Agreement shall be governed by, and construed and interpreted in
accordance with, the internal laws of the State of New York, without regard to
principles of conflict of laws (except Section 5-1401 of the New York General
Obligations Law).

13.        Beneficiaries

To the extent not a party hereto, the Agents,  the Lessor and the Lessee shall
be third party beneficiaries of this Assignment Agreement with respect to the
representations and warranties applicable to such parties as set forth in
Sections 2(b), (c) and/or (d) hereof.

*      *





A-6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

 

 

 

 

 

[NAME OF ASSIGNOR], as Assignor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[NAME OF ASSIGNEE], as Assignee

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Consented to by2:

 

 

 

 

 

Cubic Corporation, as Lessee

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

2   To the extent required under Section 6(a) hereof.

 

 



A-7

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

TO

ASSIGNMENT AGREEMENT,

dated as of _________, 20___,

between [Name of Assignor], as Assignor and

 [Name of Assignee], as Assignee

 

 

 

 

Item 1           Assignor’s Commitment:

 

 

 

 

 

 

 

Rent Assignment Interests

$____________

 

 

Lessor Investment

$____________

 

 

 

 

Item 2           Outstanding principal amount of:

 

 

 

 

 

 

 

Rent Assignment Interests

$____________

 

 

Lessor Investment

$____________

 

 

 

 

 

Item 3           Assigned Commitment:

$____________

 

 

 

 

 

Item 4           Outstanding amount of Assigned Property:

 

 

 

 

 

Rent Assignment Interests

$____________

 

 

Lessor Investment

$____________

 

 





 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

TO

ASSIGNMENT AGREEMENT

dated as of _________ ___, 20___,

between [Name of Assignor], as Assignor and

[Name of Assignee], as Assignee

 

DOMESTIC LENDING OFFICE

 

LIBOR LENDING OFFICE

 

 

 

 

 

 

 

 

 

Attention:

 

Attention:

Telephone: (___) ____-_________

 

Telephone: (___) ____-_________

Telecopy: (___) ____-_________

 

Telecopy: (___) ____-_________

 

 

 

ADDRESS FOR NOTICES

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

 

Telephone: (___) ____-__________

 

 

Telecopy: (___) ____-_________

 

 

 

 

WIRING INSTRUCTIONS FOR ASSIGNEE:

 

 

 

Bank:

 

Account Number:

 

ABA Number:

 

Attention:

 

Ref:

 

 

 



 

--------------------------------------------------------------------------------

 

 

APPENDIX I

TO

PARTICIPATION AGREEMENT

In the Participation Agreement and each other Operative Document, unless the
context otherwise requires:

(b)        any term defined below by reference to another instrument or document
shall continue to have the meaning ascribed thereto whether or not such other
instrument or document remains in effect;

(c)        words importing the singular include the plural and vice versa;

(d)        words importing a gender include any gender;

(e)        a reference to a part, clause, section, article, exhibit or schedule
is a reference to a part, clause, section and article of, and exhibit and
schedule to, such Operative Document;

(f)         a reference to any statute, regulation, proclamation, ordinance or
law includes all statutes, regulations, proclamations, ordinances or laws
amending, supplementing, supplanting, varying, consolidating or replacing them,
and a reference to a statute includes all regulations, proclamations and
ordinances issued or otherwise applicable under that statute;

(g)        a reference to a document includes any amendment, modification or
supplement to, or replacement, restatement or novation of, that document;

(h)        a reference to a party to a document includes that party’s successors
and assigns;

(i)         all accounting terms not specifically defined herein shall be
construed in accordance with GAAP; and

(j)         references to “including” shall mean including without limiting the
generality of any description preceding such term and for purposes hereof the
rule of ejusdem generis shall not be applicable to limit a general statement
followed by or referable to an enumeration of specific matters to matters
similar to those specifically mentioned.

Further, each of the parties to the Operative Documents and their counsel have
reviewed and revised the Operative Documents, or requested revisions thereto,
and the usual rule of construction that any ambiguities are to be resolved
against the drafting party shall be inapplicable in construing and interpreting
the Operative Documents.

“Acquisition” shall mean any acquisition by the Lessee or any of its
Subsidiaries of all or substantially all of the capital stock of, or all or a
substantial part of the assets of, or of a business unit or division of, any
Person.





A-3

--------------------------------------------------------------------------------

 

 

 

“Actual Knowledge” shall mean, as to any matter with respect to any Person, the
actual knowledge of such matter by a Responsible Officer of such Person.

“Additional Costs” shall mean the amounts payable by the Lessee pursuant to
Sections 7.2(a)(iii), 7.4, 7.5 and 7.7 of the Participation Agreement.

“Administrative Agent” shall mean MUFG Bank, Ltd. in its capacity as
Administrative Agent under the Operative Documents.

“Adjusted Covenant Period” shall have the meaning set forth in Section 5.6 of
the Participation Agreement.

“Advance” shall mean an advance of funds by the Lessor pursuant to Article II of
the Participation Agreement comprised of Rent Assignment Advances made by the
Rent Assignees and an advance of a portion of the Lessor Investment made by the
Lessor.

“Advance Certificate” shall have the meaning set forth in Section 3.1(e) of the
Participation Agreement.

“Advance Date” shall mean the actual date on which an Advance occurs in
accordance with the terms of Section 2.5 of the Participation Agreement.

“Advance Request” shall have the meaning provided in Section 2.5 of the
Participation Agreement.

“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such first Person or any of its
subsidiaries. The term “control” shall mean the possession, directly or
indirectly, of any power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.

“Agency Fees” shall have the meaning provided in Section 8.10 of the
Participation Agreement.

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Aggregate Contingency Amount” shall mean an amount equal to $10,000,000.

“Alterations” shall have the meaning provided in Section 9.2(a) of the Lease.

“Alternate Base Rate” shall mean for any day, a rate per annum equal to the
higher of (a) the MUFG Base Rate for such day, (b) the sum of 0.50% per annum
plus the Federal Funds Rate for such day, and (c) the LIBOR Rate on such day
plus 1.00%. Any change in the Alternate Base Rate due to a change in the MUFG
Base Rate, the Federal Funds Rate or the LIBOR Rate shall be effective as of the
opening of business on the day of such change in the MUFG Base Rate, the Federal
Funds Rate or the LIBOR Rate, respectively.

“A.M. Best’s” shall mean A.M. Best Company or any successor thereto.





A-4

--------------------------------------------------------------------------------

 

 

 

“Applicable Laws and Regulations” shall mean as of any date all applicable laws,
rules, regulations (including Environmental Laws), statutes, treaties, codes,
ordinances, permits, certificates, orders and licenses of and interpretations
by, any Authority, and applicable judgments, decrees, injunctions, writs, orders
or like action of any court, arbitrator or other administrative, judicial or
quasi-judicial tribunal or agency of competent jurisdiction (including those
pertaining to health, safety or the environment and those pertaining to the
construction, use, occupancy or subdivision of the Leased Property and the Site)
and any restrictive covenant or deed restriction or easement of record affecting
the Leased Property or the Site (including the Appurtenant Service Rights).

“Applicable Margin” shall mean [***] basis points.

“Appraisal” shall have the meaning provided in Section 2.1(h) of the
Participation Agreement.

“Appraiser” shall mean CBRE Group, Inc., or such other appraiser or appraisal
firm that is reasonably satisfactory to the Lessor.

“Appurtenant Service Rights” shall mean all rights and easements appurtenant to
the Site which are necessary to provide the Facility with all utility services
necessary for construction and use of the Facility (including without
limitation, electric, gas, telephone, water and sewer service) to be transmitted
into the Facility and out of the Facility which the Ground Lessor, as fee owner,
has the right to grant and connect.

“Arrangement Fee” shall have the meaning provided in Section 2.13(a) of the
Participation Agreement.

“Arranger” shall mean Bankers Commercial Corporation.

“ASC” shall have the meaning provided in Section 2.14(a) of the Participation
Agreement.

“Assignment Agreement” shall mean an Assignment Agreement substantially in the
form of Exhibit B to the Participation Agreement.

“Assignment of Contracts” shall have the meaning provided in Section 2.4(a) of
the Construction and Development Agreement, which shall include, without
limitation, the following, each of which is dated as of the Closing Date: (1)
Developer Consent Agreement, by and among the Construction Agent and the
Developer for the benefit of the Lessor, (2) General Contractor Assignment and
Consent Agreement, by and among the Construction Agent and the Developer for the
benefit of the Lessor, and acknowledged and consented to by the General
Contractor, (3) General Contractor Consent Agreement, by and between the
Construction Agent and the Lessor, and (4) Subcontractor Assignment and Consent
Agreement, by and among the Construction Agent, the Developer and the General
Contractor for the benefit of Lessor, and acknowledged and consented to by the
subcontractor and suppliers listed on Exhibit A thereto from time to time.





A-5

--------------------------------------------------------------------------------

 

 

 

“Authority” shall mean the government of the United States, any other nation, or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Available Commitment” shall mean, as to any Participant, an amount equal to the
difference, if any, of (a) the aggregate Commitment of such Participant minus
(b) the aggregate outstanding amount of such Participant’s Rent Assignment
Advances (in the case of the Rent Assignees) or Lessor Investment (in the case
of the Lessor).

“Bankruptcy Code” shall mean the United States Bankruptcy Code as set forth in
Title 11 of the United States Code, as amended from time to time and any
successor provision.

“Base Term” shall have the meaning provided in Section 2.2 of the Lease.

“Base Term Commencement Date” shall have the meaning provided in Section 2.2 of
the Lease.

“Base Term Commencement Date Notice” shall mean an Officer’s Certificate of the
Lessee that shall set forth:  (a) the aggregate principal amount of the Rent
Assignment Advances made by the Rent Assignees, (b) the aggregate Lessor
Investment made by the Lessor, and (c) the date of the Base Term Commencement
Date.

“Basic Rent” shall mean the sum of the Basic Rent (Facility) and the Basic Rent
(Land).

“Basic Rent (Facility)” shall mean for any period of determination, an amount
equal to the aggregate amount of Yield payable on the last day of such period on
the Lease Balance.

“Basic Rent (Land)” shall mean for any period of determination, an amount equal
to $750,000, per annum, payable in advance on the Closing Date and on the first
Advance Date after the one year anniversary of the Closing Date.

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230

“Bill of Sale” shall mean any Bill of Sale, dated on or after the Closing Date,
from a vendor, as grantor, to the Lessor, as grantee, with respect to any
Equipment.

“Board of Directors” shall mean, with respect to any Person, (a) in the case of
any corporation, the board of directors of such Person, (b) in the case of any
limited liability company, the board of managers of such Person, (c) in the case
of any partnership, the Board of Directors of the general partner of such Person
and (d) in any other case, the functional equivalent of the foregoing.

“Break Amount” shall have the meaning provided in Section 7.5 of the
Participation Agreement.





A-6

--------------------------------------------------------------------------------

 

 

 

“Building 1” shall have the meaning provided in the definition of Existing
Buildings.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York and San Diego, California (and,
solely with respect to definition of LIBOR Rate and the payment of any Yield
calculated on the basis of the LIBOR Rate, London, England) are authorized or
required by law to close.

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Capital Lease” shall mean all leases that have been or should be, in accordance
with GAAP, recorded as capital leases.

“Capitalized Rentals” shall mean, with respect to any Person and as of the date
of any determination thereof, the amount at which the aggregate Rentals due and
to become due under all Capital Leases under which such Person is a lessee would
be reflected as a liability on a consolidated balance sheet of such Person.

“Capitalized Yield” shall mean, with respect to the Lessor Investment and Rent
Assignment Advances, the aggregate amount of all Yield accruing thereon
attributable to Advances made during and for any Payment Period ending on or
before the Base Term Commencement Date. Yield accruing during such Payment
Periods on the Advances shall be treated as Capitalized Yield pursuant to
Section 2.10 of the Participation Agreement, except to the extent that such
amount is not to be capitalized because such amount exceeds the Available
Commitment for the Lessor or Rent Assignee, as applicable.

“Carrying Costs” shall mean, carrying and closing costs incurred in connection
the Overall Transaction including Transaction Costs (except any amounts
constituting indemnification that are payable by the Lessee directly prior to
the Construction Period Termination Date and not through Advances) and
Capitalized Yield on prior unpaid Advances, Taxes, insurance premiums and other
similar budget items.

“Casualty” shall mean an event of damage or casualty relating to any portion or
all of the Leased Property which does not constitute an Event of Loss.

“Change in Law” shall have the meaning provided in Section 7.4(a) of the
Participation Agreement.

“Change Order” shall mean any amendment, modification, supplement, replacement,
restatement or novation regarding any Construction Document, the Construction
Budget and/or the Plans and Specifications, including any component part or line
item of any Construction Document, the Construction Budget and/or the Plans and
Specifications.





A-7

--------------------------------------------------------------------------------

 

 

 

“Claims” shall mean liabilities, obligations, damages, losses, demands,
penalties, fines, claims, actions, suits, judgments, settlements, charges,
costs, fees, expenses and disbursements (including, without limitation,
out-of-pocket legal fees and expenses and costs of investigation which, in the
case of counsel or investigators retained by an Indemnitee, shall be reasonable)
of any kind and nature whatsoever including (except where specifically noted
otherwise) but not limited to the outstanding Lease Balance or any part thereof.

“Closing” shall have the meaning provided in Section 2.1 of the Participation
Agreement.

“Closing Date” shall mean February 5, 2019.

“Code” shall mean the Internal Revenue Code of 1986 and the rules and
regulations thereunder, each as amended, supplemented or otherwise modified from
time to time.

“Collateral Agent” shall mean MUFG Union Bank, N.A., in its capacity as
Collateral Agent under the Operative Documents.

“Commitment” shall mean (i) as to any Rent Assignee, its obligation to acquire
Rent Assignment Interests from the Lessor which are to be sold by the Lessor
under each Rent Assignment Agreement and to make Rent Assignment Advances
available to the Escrow Agent (for the account of Lessor) in an aggregate amount
not to exceed at any one time outstanding the amount set forth opposite such
Rent Assignee’s name on Schedule I-A to the Participation Agreement, and (ii) as
to the Lessor, its obligation to fund Advances from proceeds of its Lessor
Investment in an aggregate amount not to exceed at any one time outstanding the
amount set forth on Schedule I-B to the Participation Agreement, in each case as
such schedule may be amended pursuant to Section 2.2(d) or Section 9.5 of the
Participation Agreement.

“Commitment Amount” shall mean $104,800,000.

“Commitment Percentage” shall mean as to any Participant, the percentage set
forth opposite such Person’s name under the heading “Commitment Percentage” on
Schedule I-A to the Participation Agreement with respect to the Rent Assignees
or on Schedule I-B to the Participation Agreement with respect to the Lessor or
the percentage obtained by dividing (x) the amount of the Commitment assumed by
such Participant pursuant to the Participation Agreement or the Assignment
Agreement by (y) the aggregate amount of the Commitments of the Participants.

“Commitment Period” shall mean the period of time beginning on the Closing Date
and ending on the earlier of (i) the Construction Period Termination Date and
(ii) the date upon which the Commitments are otherwise terminated pursuant to
the terms of the Operative Documents.

“Commodity Hedging Agreement” shall mean any agreement (including any master
agreement or master netting agreement) that evidences or provides for a swap,
cap, collar, floor, put, call, option, future, other derivative, spot purchase
or sale, forward purchase or sale, supply or off-take, transportation agreement,
storage agreement or other commercial or trading agreement in or involving crude
oil, natural gas, any feedstock, blendstock, intermediate product, finished
product, refined product or other hydrocarbons product, carbon credit, pollution
credits





A-8

--------------------------------------------------------------------------------

 

 

 

and/or any other “cap and trade” assets or any other energy, weather or
emissions related commodity (including any crack spread), or any prices or price
indices relating to any of the foregoing commodities, or any economic index or
measure of economic risk or value, or other benchmark against which payments or
deliveries are to be made (including any combination of such transactions).

“Complete” shall mean to cause Completion to occur.

“Completion” shall mean Substantial Completion of the Facility substantially in
accordance with the Plans and Specifications and in accordance with the
Construction Budget (in each case, as supplemented or amended pursuant to
Section 3.2 of the Construction and Development Agreement, but without regard to
whether the Facility has been subjected to any post-construction testing
requirements called for under any Construction Document).

“Completion Date” shall mean the date on which Completion has occurred.

“Condemnation” shall mean any condemnation, requisition, confiscation, seizure
or other taking or sale of the use, occupancy or title to the Leased Property or
the Site or any part thereof in, by or on account of any eminent domain
proceeding or other action by any Authority or other Person under the power of
eminent domain or otherwise or any transfer in lieu of or in anticipation
thereof, which in any case (a) does not constitute an Event of Taking and (b) in
any event, unlike an Event of Taking, does not result in the loss of use or
possession of substantially all or a material portion of the Leased Property or
the Site as reasonably determined in good faith by the Board of Directors of the
Lessee, with any such determination of an Event of Taking to be made promptly
after the occurrence of such event and to be evidenced by an Officer’s
Certificate of the Lessee delivered promptly after the occurrence of such event
to the Administrative Agent and each of the Participants. A Condemnation shall
be deemed to have “occurred” on the earliest of the dates that use, occupancy or
title is taken. For clarification, a Condemnation shall not constitute an Event
of Taking.

“Consent and Acknowledgment” shall mean each Joinder to Subcontractor Assignment
and Consent Agreement, in form and substance reasonably acceptable to Lessor, to
be entered into by a subcontractor or a supplier, pursuant to which such
subcontractor or supplier will consent to, among other things, the Assignment of
Contracts to the Lessor related to the Major Construction Document applicable to
such subcontractor or supplier.

“Consolidated Cash Interest Expense” shall mean, with respect to the Lessee and
its Restricted Subsidiaries for any period, the cash interest expense of the
Lessee and its Restricted Subsidiaries during such period determined on a
consolidated basis in accordance with GAAP.

“Consolidated EBITDA” shall mean, with respect to the Lessee and its Restricted
Subsidiaries for any period (a) the sum of (i) Consolidated Net Income for such
period, (ii) Consolidated Interest Expense (to the extent deducted in
determining Consolidated Net Income), (iii) income tax expense (to the extent
deducted in determining Consolidated Net Income), (iv) depreciation and
amortization expense (to the extent deducted in determining Consolidated Net
Income) and (v) non-cash stock compensation and other non-cash expense items (to
the extent deducted in determining Consolidated Net Income), calculated on a
consolidated basis in





A-9

--------------------------------------------------------------------------------

 

 

 

accordance with GAAP, (b) plus, (i) enterprise resource planning expense not to
exceed (A) $12,500,000 with respect to the four consecutive fiscal quarter
measurement period ending on December 31, 2018, (B) $7,500,000 with respect to
the four consecutive fiscal quarter measurement period ending on March 31, 2019
or (C) $2,500,000 with respect to the four consecutive fiscal quarter
measurement period ending on June 30, 2019 and (ii) the following one-time
non-recurring expense items in connection with any acquisition or disposition,
including, without limitation, the GATR Acquisition and the acquisition of
TeraLogics: (A) options expense, (B) deal bonuses, (C) earn outs and purchase
price allocations relating to options, (D) expense in respect of inventory in
finished goods, (E) retention expense, (F) legal, accounting, tax and other
consulting expense, (G) integration expense, (H) director & officer and
representation & warranty insurance expense, (I) fees and expenses in respect of
the financing of any acquisition and (J) solely in connection with any
disposition: (1) severance and relocation costs and expenses, and (2) legal and
investment banking fees and expenses and restructuring costs, charges, or
expenses, minus (c) non-cash items of gain or revenue (to the extent added in
determining Consolidated Net Income), calculated on a consolidated basis in
accordance with GAAP.

“Consolidated Indebtedness” shall mean, as the context requires, (a) all
Indebtedness of the Lessee and its Restricted Subsidiaries or (b) all
Indebtedness of the Lessee and its Subsidiaries, in either case determined on a
consolidated basis eliminating intercompany loans; provided that,
notwithstanding anything to the contrary in the definition of the term
“Indebtedness”, for purposes of this definition, “Indebtedness” shall include
all non-contingent liabilities in respect of letters of credit or instruments
serving a similar function, in each case which have been drawn upon by the
beneficiary thereof and which were issued or accepted for the account of the
Lessee or any Restricted Subsidiary (in the case of clause (a)) or the Lessee or
any Subsidiary (in the case of clause (b)), as applicable, by banks or other
financial institutions, whether or not representing obligations for borrowed
money.

“Consolidated Interest Expense” shall mean, with respect to the Lessee and its
Restricted Subsidiaries for any period, the interest expense of the Lessee and
its Restricted Subsidiaries during such period determined on a consolidated
basis in accordance with GAAP, and shall in any event include, without
limitation, (i) the amortization of debt discounts, (ii) the amortization of all
fees payable in connection with the incurrence of Indebtedness to the extent
included in interest expense and (iii) the portion of any Capital Lease
allocable to interest expense.

“Consolidated Net Income” shall mean, for any period, consolidated net income or
net earnings (or any comparable line item) of the Lessee and its Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, but excluding extraordinary items and gains or losses resulting from
changes in accounting principles.

“Consolidated Tangible Assets” shall mean, as of any date of determination
thereof, Consolidated Total Assets minus the Intangible Assets of the Lessee and
its Restricted Subsidiaries on such date.

“Consolidated Total Assets” shall mean, as of the date of any determination
thereof, total assets of the Lessee and its Restricted Subsidiaries calculated
in accordance with GAAP on a consolidated basis as of such date.





A-10

--------------------------------------------------------------------------------

 

 

 

“Construction” shall mean the razing of Building 1, preparation of the Site,
remediation of the Site pursuant to the Remediation Plan and design and
construction of the entire Facility on the Site, including engineering
(including front-end loading and detailed engineering), mechanical construction
and procurement procedures.

“Construction Agent” shall mean Cubic in its capacity as the “Construction
Agent” under the Operative Documents.

“Construction and Development Agreement” shall mean the Construction and
Development Agreement dated as of the Closing Date, between the Owner and the
Construction Agent.

“Construction Budget” shall mean the construction budget delivered pursuant to
Section 2.1(j)(ii) of the Participation Agreement, which Construction Budget
shall (i) specify the Construction Costs allocable to Completion of the Facility
and (ii) set forth as separate line items the portion of the Contingency Reserve
allocated by the Construction Agent and which, as modified, shall be subject to
the reasonable satisfaction of the Participants and the Construction Consultant.

“Construction Consultant” shall mean CBRE Global Investors, LLC, or such other
construction consultant services firm reasonably satisfactory to the
Participants.

“Construction Costs” shall mean the amounts (including Carrying Costs during the
Construction Period) required to (i) construct the Facility (including Soft
Costs) substantially in accordance with the Plans and Specifications (as
supplemented or amended pursuant to Section 2.7(o) or 3.2 of the Construction
and Development Agreement) and the Operative Documents, (ii) pay Transaction
Costs, (iii) pay Fees, (iv) pay utility charges pursuant to Article VI of the
Lease, (v) pay property taxes relating to the Site, (vi) pay any tax indemnity
claims required by Section 7.2 of the Participation Agreement, (vii) pay any
funded insurance premium, deductible or other costs, all of which shall be
funded through the Commitments, (viii) rent the Site under the Ground Lease and
acquire and demolish Building 1, and (ix) pay any other expenses for
Construction of the Facility or other items as set forth in the Construction
Budget.

“Construction Default” shall mean any event, condition or failure which, with
notice or lapse of time or both, would become a Construction Event of Default.

“Construction Documents” shall have the meaning provided in Section 2.4(a) of
the Construction and Development Agreement.

“Construction Documents Collateral” shall have the meaning provided in Section 1
of the Memorandum of Lease.

“Construction Event of Default” shall have the meaning provided in Section 5.1
of the Construction and Development Agreement.

“Construction Fee” shall have the meaning provided in Article VI of the
Construction and Development Agreement.





A-11

--------------------------------------------------------------------------------

 

 

 

“Construction Period” shall mean a period commencing on and including the
Closing Date and ending on the Completion Date.

“Construction Period Insurance Requirements” shall mean the terms of the
insurance required to be maintained in accordance with Section 2.7(d) of the
Construction and Development Agreement.

“Construction Period Termination Date” shall mean February 5, 2021, as the same
may be extended by the Lessee up to (3) three months during the occurrence of
any Force Majeure Event or restoration of the Facility following an Event of
Loss, Condemnation or Casualty, or as may be extended by the Lessor in its sole
and absolute discretion at the request of the Construction Agent; provided, that
such date shall not be extended beyond May 5, 2021.

“Construction Recourse Amount” shall mean, as of any date of determination
calculated as required by ASC 840-40-55-10 through 55-13, the sum of (i) the
accreted value of Basic Rent and any other payments that are required to be
included in the computation of the maximum guarantee test as prescribed in ASC
840-40-55-11(a) previously paid prior to Completion and (ii) an amount, the
present value of which, discounted to the date on which any claim or demand is
paid in the case of a Construction Event of Default (such date, the “Calculation
Date”), when added to the present value (discounted to the Calculation Date) of
(x) Fees described in Section 2.13(a) and (b) of the Participation Agreement,
and (y) any other Supplemental Rent (other than the Construction Recourse Amount
itself) which is required by ASC 840-40-55-11(b), in each case to be paid by the
Lessee (including the estimated reasonable costs relating to the realization by
the Lessor of the Construction Recourse Amount which will be borne by the
Lessee) will not exceed 89.9% of the Eligible Construction Costs. The rate used
to accrete or discount values will be the incremental borrowing rate of the
Lessee.

“Contingency Reserve” shall mean an aggregate reserve, as such shall adjust from
time to time, to be funded by Advances in excess of all budgeted Construction
Costs and Transaction Costs (without duplication), as listed in the Construction
Budget.

“Contingent Obligation” shall mean, as to any Person, any obligation, agreement,
understanding or arrangement of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor; (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; (d) with
respect to bankers’ acceptances, letters of credit and similar credit
arrangements, until a reimbursement obligation arises; or (e) otherwise to
assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term “Contingent Obligation” shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business or any product warranties and other customary
contractual indemnities. The amount of any Contingent Obligation shall be deemed
to be an amount equal to the stated or determinable amount





A-12

--------------------------------------------------------------------------------

 

 

 

of the primary obligation in respect of which such Contingent Obligation is made
(or, if less, the maximum amount of such primary obligation for which such
person may be liable, whether singly or jointly, pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Credit Agreement” shall mean that certain Third Amended and Restated Credit
Agreement, dated as of August 11, 2016 by and among Cubic Corporation, the
lenders party thereto, JPMorgan Chase Bank, N.A., as administrative agent, MUFG
Union Bank, N.A., as syndication agent, and Bank of the West, U.S. Bank National
Association and Wells Fargo Bank, National Association, as co-documentation
agents, as amended by the First Amendment to Third Amended and Restated Credit
Agreement dated May 4, 2017, and as further amended by the Consent and Second
Amendment to Third Amended and Restated Credit Agreement dated December 11,
2017, as the same may be further amended, restated, supplemented or otherwise
modified.

“Cubic” shall mean Cubic Corporation, a Delaware corporation.

“Cubic Companies” shall have the meaning provided in Section 9.19 of the
Participation Agreement.

“Cubic Person” shall mean (i) the Lessee or the Construction Agent, (ii) any
contractor, subcontractor, architect, engineer or Person performing services or
providing materials under a Major Construction Document with respect to the
Construction of the Facility pursuant to the Construction and Development
Agreement and the other applicable Operative Documents, (iii) any other third
party for which any Person identified in clauses (i) through (ii) above has
control or supervisory authority (by contract or otherwise), and (iv) their
respective affiliates, employees, officers or agents.

“Current Change Orders” shall have the meaning provided in Section 3.1(e) of the
Participation Agreement.

“Deed” shall mean the Quitclaim Deed dated on or one (1) Business Day prior to
the Demolition Date from Lessee, as grantor, to Lessor, as grantee, pursuant to
which Lessor acquires title to Building 1.

“Default” shall mean any event, condition or failure which, with notice or lapse
of time or both, would become an Event of Default.

“Deficiency” shall have the meaning set forth in Section 22.3(a) of the Lease.

“DEH” shall mean the Department of Environmental Health of the City of San
Diego, California.





A-13

--------------------------------------------------------------------------------

 

 

 

“Demolition Date” shall mean the date demolition of Building 1 commences
pursuant to the Construction and Development Agreement.

“Developer”  shall mean Cisterra Partners, LLC, a California limited liability
company.

“Development Agreement” shall mean that certain Development Management Agreement
dated as of the Closing Date between Developer and Construction Agent.

“Dollars” or “$” shall mean, unless otherwise qualified, dollars in lawful
currency of the United States.

“Early Termination Option” shall have the meaning provided in Section 20.1 of
the Lease.

“Eligible Assignee” shall mean (A) an entity that is either (i) a commercial
bank organized under the laws of the United States, or any State thereof or the
District of Columbia, and having a capital and surplus in excess of
$100,000,000; (ii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or has concluded special lending arrangements with the International
Monetary Fund associated with its General Arrangements to Borrow, or a political
subdivision of any such country, and having a tangible net worth in excess of
$100,000,000, (iii) the central bank of any country which is a member of the
Organization for Economic Cooperation and Development; or (iv) a finance
company, insurance company or other financial institution (whether a
corporation, partnership or other entity, but excluding any savings and loan
association) which is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business, and having a tangible
net worth in excess of $100,000,000, (B) each of the Participants on the Closing
Date, and (C) each other Person reasonably approved by the Lessee as an Eligible
Assignee; provided that in no instance may an Eligible Assignee be a Prohibited
Person.

“Eligible Construction Costs” shall mean the aggregate amount of all
Construction Costs incurred as of the date of any demand for the Lessee to pay
the Lease Balance, Construction Recourse Amount or Recourse Deficiency Amount,
as applicable (including any amounts paid by the Lessor to complete construction
of the Facility pursuant to Section 5.3(a)(ii), (iii) or (v) of the Construction
and Development Agreement (including any payments made under any Construction
Document)), and any damages relating to the breach or termination of any
Construction Document following a Construction Event of Default, but excluding
(i) all Capitalized Yield, (ii) all Fees paid to the Lessor or any of its
Affiliates (in any capacity) and (iii) all payments which may not be capitalized
in accordance with GAAP, and subject to the provisions of Section 7.1(f)(iii) of
the Participation Agreement.

“Employee Benefit Plan” shall mean any employee benefit plan within the meaning
of Section 3(3) of ERISA which is subject to Title I of ERISA or a “plan” within
the meaning of Section 4975(e)(I) of the Code.

“Environmental Claim” shall mean any accusation, allegation, notice of
violation, claim, demand, abatement order or other order or direction
(conditional or otherwise), or other mandatory communication by any Authority or
any Person for any damage, including personal





A-14

--------------------------------------------------------------------------------

 

 

 

injury (including sickness, disease or death), tangible or intangible property
damage, contribution, indemnity, indirect or consequential damage, damage to the
environment, violation of pollution standards, nuisance, pollution,
contamination or other adverse effects on the environment, or for fines,
penalties or restrictions, in each case resulting from or based upon (A) the
existence of a Release (whether sudden or non-sudden or accidental or
non-accidental), or exposure to, any Hazardous Material in, into or onto the
environment at, in, by, from or related to the Leased Property or any part
thereof and relating to, arising from or as a result of the Lessee’s or any of
its Affiliate’s or any other sublessee’s or sub-sublessee’s use or operation
thereof, or any architect, engineer or any tier of the Lessee’s or the
Construction Agent’s subcontractors in the construction of the Facility on the
Lessor’s behalf while any such entity is in possession or control of the Leased
Property (each such Person, a “Covered Contractor”) use or operation thereof,
(B) the use, handling, transportation, storage, treatment or disposal of any
such Hazardous Material in connection with the operation of the Leased Property
or any part thereof and relating to, arising from or as a result of the Lessee’s
or any of its Affiliate’s or any other sublessee’s or sub-sublessee’s or Covered
Contractor’s use or operation thereof, or (C) the violation, or alleged
violation of any Environmental Laws or any Environmental Permits or other
Governmental Action in connection with the Leased Property or any part thereof
or any contiguous, proximate or neighboring property irrespective of whether or
not such property is owned or leased by the Lessee or the Lessor, and arising
from, relating to or as a result of the Lessee’s or any of their respective
Affiliate’s or any other sublessee’s or sub-sublessee’s or Covered Contractor’s
use or operation thereof.

“Environmental Expert” shall mean EFI Global, Inc., or such other environmental
services firm reasonably satisfactory to the Participants.

“Environmental Laws” shall mean all laws, statutes, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Authority, relating in any
way to the environment, preservation or reclamation of natural resources, the
presence, management, release or threatened release of or exposure to any
Hazardous Material or to health and safety matters.

“Environmental Permits” shall mean all permits, licenses, authorizations,
registrations, certificates and approvals of Authorities required by
Environmental Laws relating to the Leased Property or the Overall Transaction.

“Environmental Violation” shall mean an activity, occurrence or condition that
violates or results in non-compliance with or liability under or arising as a
result of Environmental Laws or Environmental Permits.

“Equipment” shall mean personal property of every kind and nature whatsoever
purchased or otherwise paid for with Advances or otherwise acquired by or on
behalf of the Lessor and necessary for the legal use and operation of the
Facility or the Site including but without limiting the generality of the
foregoing, all electrical and mechanical equipment, plumbing, ventilation,
furnaces, air conditioning and air-cooling apparatus, escalators, generators,
communications systems (including satellite dishes and antennae), sprinkler
systems and other fire prevention and extinguishing apparatus and materials,
security systems, motors, engines, machinery, pipes, pumps, tanks, conduits,
fittings and fixtures of every kind and description, and





A-15

--------------------------------------------------------------------------------

 

 

 

any substitutions or replacements thereof, except that, unless acquired using
the Advances, lab equipment, machinery, tools and testing equipment are the sole
property of the Lessee and shall not be part of the Equipment.

“Equity Interests” shall mean, shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended, supplemented or otherwise
modified from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Lessee, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) with respect to a
Plan, the failure to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Lessee or any of its ERISA Affiliates of any
material liability under Title IV of ERISA with respect to the termination of
any Plan; (e) the receipt by the Lessee or any ERISA Affiliate from the PBGC or
a plan administrator of any notice stating its intention to terminate any Plan
in a distress termination or notice from PBGC of its intent to appoint a trustee
to administer any Plan; (f) with respect to a Multiemployer Plan, the incurrence
by the Lessee or any of its ERISA Affiliates any Withdrawal Liability with
respect to the total withdrawal or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) of the Lessee or any of its ERISA Affiliates;
or (g) the receipt by the Lessee or any ERISA Affiliate of any notice from any
Multiemployer Plan regarding its intent to impose upon the Lessee or any of its
ERISA Affiliates of Withdrawal Liability or that a determination was made that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Escrow Agent” shall mean the Title Insurance Company agent.

“Escrow Agreement” shall mean that certain Escrow Agreement dated as of the Base
Term Commencement Date among Escrow Agent, the Administrative Agent and the
Lessee.

“Event of Default” shall have the meaning provided in Article XVII of the Lease.

“Event of Loss” shall mean: (w) the actual or constructive total or substantial
loss of the Facility, the Site or damage to the Facility or the Site to an
extent rendering repair impractical or uneconomical, in any case as reasonably
determined in good faith by the Board of Directors of the Lessee, such
determination to be made promptly after the occurrence of such event and to be
evidenced by an Officer’s Certificate of the Lessee delivered to the
Administrative Agent, (x)





A-16

--------------------------------------------------------------------------------

 

 

 

damage to the Facility which results in an insurance settlement on the basis of
a total loss or constructive total loss (including title insurance proceeds) in
respect of a total loss of the Facility or (y) an Environmental Violation with
respect to which the Lessee, the Agents or any Participant could reasonably be
expected to incur liability in excess of $1,000,000; provided, however, any
activity, occurrence or condition subject to the Remediation Plan shall not
constitute an Event of Loss. For clarification, no Casualty, Condemnation or
Event of Taking shall constitute an Event of Loss.

“Event of Taking” shall mean:  any Condemnation, requisition, confiscation,
seizure or other taking or sale of the use, occupancy or title to the Leased
Property or the Site or any part thereof in, by or on account of any eminent
domain proceeding or other action by any Authority or other Person under the
power of eminent domain or otherwise or any transfer in lieu thereof (other than
a requisition of temporary use) or requisition of use for a period scheduled to
last beyond the Maturity Date or which in fact is continuing on the Maturity
Date (even if not scheduled to last beyond the Maturity Date), in any case,
resulting in the loss of use or possession of substantially all or a material
portion of the Leased Property or the Site as reasonably determined in good
faith by the Board of Directors of the Lessee, such determination to be made
promptly after the occurrence of such event and to be evidenced by an Officer’s
Certificate of the Lessee delivered promptly after the occurrence of such event
to the Administrative Agent. For clarification, no Casualty, Condemnation or
Event of Loss shall constitute an Event of Taking.

“Excluded Amounts” shall mean:

(k)        indemnity payments, tax or general, and expenses to which the Agents
or any Participant (or any of their respective Affiliates, successors, assigns,
agents, officers, directors or employees) is entitled pursuant to the Operative
Documents;

(l)         any amounts payable under any Operative Documents to reimburse the
Agents or any Participant (including the reasonable expenses incurred in
connection with any such payment) for performing or complying with any of the
obligations of the Lessee under and as permitted by any Operative Document;

(m)       any insurance proceeds (or payments with respect to risks self-insured
or policy deductibles) under liability policies payable to the Agents or any
Participant (or any of their respective successors, assigns, agents, officers,
directors or employees);

(n)        any insurance proceeds under policies maintained by the Agents or any
Participant and not required to be maintained by the Lessee under the Lease;

(o)        any amount payable to the Agents or the Participants pursuant to
Section 2.1(l) of the Participation Agreement;

(p)        any payments of interest or yield on payments referred to in clauses
(a) through (e) above; and

(q)        all rights to receive and enforce payment of the foregoing.





A-17

--------------------------------------------------------------------------------

 

 

 

“Existing Buildings” shall mean, collectively, the four (4) buildings (referred
to individually as “Building 1” (9223 Balboa Avenue; 132,172 square feet on
13.879 acres), “Building 2” (4285 Ponderosa Avenue; 65,146 square feet on 3.86
acres), “Building 8” (9323 Balboa Ave; 101,325 square feet on 4.05 acres) and
“Building 10” (9333 Balboa Ave; 98,730 square feet on 4.05 acres)).

“Extended Remarketing Period” shall have the meaning provided in Section 22.4(b)
of the Lease.

“Facility” shall mean the two three-story office buildings, each consisting of
approximately 125,000 square feet of Class A office space, and approximately
1,016 surface parking stalls to be constructed on the Site in accordance with
the terms of the Construction and Development Agreement including all buildings,
structures, fixtures, Equipment, Personal Property and other improvements of
every kind constructed and purchased at any time and from time to time on or
under the Site (pursuant to the Construction and Development Agreement with
amounts advanced by the Lessor pursuant to the Participation Agreement),
together with all Alterations (except any Alteration which remains the property
of the Lessee in accordance with the Operative Documents).

“Fair Market Value” shall with respect to the Leased Property or any portion
thereof, as of the date of determination, the fair market value (which in any
event shall not be less than zero), as mutually agreed to by the Lessor and the
Lessee, and in the absence of such agreement, as determined by an independent
appraiser chosen by the Lessor and reasonably acceptable to the Lessee, that
would be obtained in an arm’s-length transaction settled in cash or comparable
financial instruments between an informed and willing buyer (other than a buyer
currently in possession) and an informed and willing seller, under no compulsion
to buy or sell, and neither of which is related to the Lessor, the Agents or the
Lessee or any of their respective Affiliates, for the purchase of the Leased
Property or any portion thereof, as applicable. Such fair market value shall be
determined assuming a reasonable amount of time is allowed for exposure in the
open market, and the price shall represent the normal consideration for the
property unaffected by any financing or sales concessions granted by anyone
associated with the sale. Such fair market value shall be calculated as the
value for the use of the Leased Property or any such portion, assuming, in the
determination of such fair market value, that the Leased Property or any such
portion is in the condition and repair required to be maintained by the terms of
the Lease (unless such fair market value is being determined for purposes of the
Appraisal to be delivered on or prior to the Closing Date or for evaluating the
items described in Section 7.7 of the Participation Agreement, in which case
this assumption shall not be made).

“FATCA” shall mean Sections 1471 through 1474 of the Code, any current or future
regulations promulgated thereunder or official interpretations thereof, any
applicable agreements entered into pursuant to Section 1471(b)(1) of the Code,
and any applicable intergovernmental agreements and local implementing laws,
regulations and official guidance with respect to the foregoing.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by





A-18

--------------------------------------------------------------------------------

 

 

 

Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided that (a) if such
day is not a Business Day, the Federal Funds Rate for such day shall be such
rate on such transactions on the next preceding Business Day as so published on
the next succeeding Business Day, and (b) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for such day shall be
the average rate quoted to the Administrative Agent, on such day on such
transactions as determined by the Administrative Agent.

“Fees” shall have the meaning provided in Section 2.13 of the Participation
Agreement.

“Final Completion Work” shall mean any work (other than performance relating to
warranty obligations) required under the Construction Documents subsequent to
Substantial Completion in order to fully perform such contract including the
completion of all punch list items and all payments required thereunder.

“Final Rent Payment Date” shall have the meaning provided in Section
18.1(a)(iii)(B)(1) of the Lease.

“Force Majeure Event” shall mean any act of God, unusually severe weather
conditions (such as catastrophic storms or floods, tornadoes, hurricanes and
cyclones), civil or enemy action, or any Governmental Action or inability to
obtain or delay in obtaining labor or materials not arising from an act or
omission of any Cubic Person; provided, that any Specified Event and any other
event, cause or condition that is within the control of any Cubic Person shall
not be a Force Majeure Event.

“F.R.S. Board” shall mean the Board of Governors of the Federal Reserve System
or any successor thereto.

“Fund,” “Funded” or “Funding” shall mean each funding of any Advance as
described in Article II of the Participation Agreement.

“Funded Claim” shall have the meaning provided in Section 7.1(f)(iii) of the
Participation Agreement.

“Funded Debt” shall mean, with respect to any Person, (a) all Indebtedness of
such Person for borrowed money or which has been incurred in connection with the
acquisition of assets in each case having a final maturity of one or more than
one year from the date of origin thereof (or which is renewable or extendible at
the option of the obligor for a period or periods more than one year from the
date of origin), including all payments in respect thereof that are required to
be made within one year from the date of any determination of Funded Debt,
whether or not the obligation to make such payments shall constitute a current
liability of the obligor under GAAP, (b) all Capitalized Rentals of such Person,
and (c) all Guaranties by such Person of Funded Debt of others.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time, consistently applied and maintained on a
consistent basis for the Lessee throughout the period indicated.





A-19

--------------------------------------------------------------------------------

 

 

 

“GATR Acquisition”  shall mean the acquisition by the Lessee of all the capital
stock of GATR Technologies, Inc., an Alabama corporation (“GATR”), pursuant to
the Stock Purchase Agreement dated as of December 18, 2015, among GATR, the
shareholders of GATR, the representative of such shareholders and the Lessee as
such agreement may be amended, supplemented or otherwise modified, in each case
in any material respect which is not adverse to the Agents or the Lessor (it
being understood and agreed that changes to the purchase price in excess of 10%
thereof of the definition of “Material Adverse Effect” appearing therein shall
be deemed to be a material amendment or modification which is adverse to the
Agents and the Lessor) from time to time.

“General Construction Agreement”  shall mean that certain Cubic Corporation
Headquarters/CTS Building General Contractor Agreement (Cost of the Work with a
Fee and Guaranteed Maximum Price), dated as of February 5, 2019, by and among
General Contractor, Developer and Construction Agent, as agent for the Lessor,
together with all addendums appended thereto,  and assigned to the Lessor
pursuant to the Assignment of Contracts, as it may be amended, supplemented or
modified from time to time in accordance with the terms thereof and of the
Construction and Development Agreement.

“General Contractor”  shall mean The Whiting-Turner Contracting Company, a
Maryland corporation.

“Governmental Action” shall mean all applicable permits, authorizations,
registrations, consents, approvals, waivers, exceptions, variances, orders,
judgments, decrees, licenses, exemptions, publications, filings, notices to and
declarations of or with, or required by, any Authority, or required by any
Applicable Laws and Regulations, and shall include, without limitation, all
citings, Environmental Permits, construction permits and operating permits and
licenses that are required for the use, occupancy, zoning, construction and
operation of the Leased Property.

“Grossed-Up Basis” shall have the meaning provided in Section 7.6 of the
Participation Agreement.

“Ground Lease” shall mean the Ground Lease Agreement, dated as of the Closing
Date, between Lessee, as ground lessor, and Lessor, as ground lessee.

“Ground Lease Release” shall mean the Discharge and Release of Ground Lease,
dated on or after the Return Date by Ground Lessee.

“Ground Lessee” shall mean the Lessor in its capacity as ground lessee under the
Ground Lease.

“Ground Lessor” shall mean the Lessee in its capacity as ground lessor under the
Ground Lease.

“Guarantee” shall mean with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other





A-20

--------------------------------------------------------------------------------

 

 

 

obligation of any other Person in any manner, whether directly or indirectly,
including (without limitation) obligations incurred through an agreement,
contingent or otherwise, by such Person:

(a)         to purchase such Indebtedness or obligation or any property
constituting security therefor;

(b)         to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation;

(c)         to lease properties or to purchase properties or services primarily
for the purpose of assuring the owner of such Indebtedness or obligation of the
ability of any other Person to make payment of the Indebtedness or obligation;
or

(d)         otherwise to assure the owner of such Indebtedness or obligation
against loss in respect thereof.

Without limiting the foregoing, in any computation of the Indebtedness or other
liabilities of the obligor under any Guarantee, the Indebtedness or other
obligations that are the subject of such Guarantee shall be assumed to be direct
obligations of such obligor.

“Guarantor” shall mean each domestic Restricted Subsidiary now existing or
hereafter created that is a party to the Subsidiary Guarantee; provided that in
no event shall any SPE be required to be a Guarantor.

“Hazardous Material” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic materials, substances, wastes or other
pollutants or contaminants, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances, materials or wastes of
any nature regulated or defined pursuant to any Environmental Law.

“Indebtedness” of any Person shall mean, at any time, without duplication:

(a)         its liabilities for borrowed money, including, without limitation,
deferred payments, and its redemption obligations in respect of mandatorily
redeemable Preferred Stock;

(b)         its liabilities for the deferred purchase price of property acquired
by such Person (excluding accounts payable arising in the ordinary course of
business but including all liabilities created or arising under any conditional
sale or other title retention agreement with respect to any such property);

(c)         all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases;





A-21

--------------------------------------------------------------------------------

 

 

 

(d)         all liabilities for borrowed money secured by any Lien with respect
to any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);

(e)         all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions, whether or not representing obligations for borrowed
money, but excluding any commercial letter of credit entered into in the
ordinary course of business by any such bank or other financial institution
relating to the export or import of properties or any letter of credit entered
into in the ordinary course of business by any such bank or other financial
institution relating to the performance by such Person of its obligations under
any contract or agreement (other than any note, credit, loan or other financial
instrument or like agreement);

(f)         Swaps of such Person; and

(g)         any Guarantee of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) hereof.

“Indemnitee” shall mean the Lessor, the Rent Assignees, the Agents, any co-agent
appointed in accordance with the terms of the Participation Agreement and their
respective Affiliates, successors, permitted assigns, permitted transferees,
contractors, servants, employees, officers, directors, shareholders, partners,
participants, representatives, trustees and agents; provided, however, that in
no event shall the Lessee or any its Affiliates be an indemnitee.

“Information” shall have the meaning provided in Section 9.19 of the
Participation Agreement.

“Inspecting Parties” shall have the meaning provided in Article XV of the Lease.

“Insurance Requirements” shall mean the terms of the insurance required to be
maintained in accordance with the Lease.

“Intangible Assets” shall mean the aggregate amount, for the Lessee and its
Restricted Subsidiaries on a consolidated basis, of all assets classified as
intangible assets under GAAP, including, without limitation, in each case solely
to the extent classified as intangible assets under GAAP, customer lists,
acquired technology, goodwill, computer software, trademarks, patents,
copyrights, organization expenses, franchises, licenses, trade names, brand
names, mailing lists, catalogs, unamortized debt discount and capitalized
research and development costs.

“Invested Amounts” shall mean the amounts invested by investors that are not
Affiliates of the Lessee in connection with a receivables securitization program
and paid to the Lessee or any of its Subsidiaries, as reduced by the aggregate
amounts received by such investors from the payment of receivables and applied
to reduce such invested amounts.

“Land” shall mean approximately 26-acres of property located on Balboa Avenue
between Ponderosa Avenues and Ruffin Road in San Diego, California, together
with all rights,





A-22

--------------------------------------------------------------------------------

 

 

 

privileges, easements and appurtenances thereto, as more particularly described
in Exhibit A attached to the Development Agreement.

“Lease” shall mean that certain Lease Agreement dated as of the Closing Date
between the Lessor and the Lessee.

“Lease Balance” shall mean, as of any date of determination, an amount equal to
the aggregate sum of the outstanding principal amount of the Rent Assignment
Advances of all of the Rent Assignees and of the Lessor Investment of the Lessor
which may include, without limitation, any Advance amounts by the Participants
during the Construction Period in excess of the aggregate Commitments of the
Lessor and the Rent Assignees, any Capitalized Yield and any Transaction Costs
which are capitalized. Except as otherwise expressly required pursuant to
Section 18.5 of the Lease, any reference to the Lease Balance shall be to the
Lease Balance taken as a whole.

“Lease Expiration Date” shall mean the last day of the Lease Term, subject to
any Extended Remarketing Period or any other date on which the Lease is
terminated, including pursuant to Article XIII, XVIII, XX, XXI or XXII of the
Lease.

“Lease Supplement” shall mean the supplement to the Lease delivered prior to the
Base Term Commencement Date pursuant to Section 3.4 of the Participation
Agreement.

“Lease Term” shall have the meaning provided in Section 2.2 of the Lease.

“Leased Property” shall mean the Facility (excluding Personal Property other
than Personal Property which is Equipment or which has been funded by an
Advance) and the leasehold interest of the Lessor in the Site granted to it
pursuant to the Ground Lease.

“Lessee” shall mean Cubic Corporation, a Delaware corporation.

“Lessee Change of Control” shall mean (a) the acquisition by any party, or two
or more parties acting in concert, of beneficial ownership (within the meaning
of Rule 13d-3 of the SEC under the Securities Exchange Act of 1934) of 50% or
more of the outstanding shares of voting stock of the Lessee, or (b) during any
period of twelve (12) consecutive months, a majority of the members of the board
of directors or other equivalent governing body of the Lessee cease to be
composed of individuals (i) who were members of that board or equivalent
governing body as of the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; provided, however, that
neither the ownership nor acquisitions of shares of the capital stock of the
Lessee by, nor the transfers of shares of the capital stock of the Lessee
between, Members of the Zable Family shall constitute a Lessee Change in
Control.

“Lessee Collateral” shall mean the property of the Lessee with respect to which
a lien is purported to be granted pursuant to the Lease and the Memorandum of
Lease.





A-23

--------------------------------------------------------------------------------

 

 

 

“Lessor” shall mean Bankers Commercial Corporation, a California corporation.

“Lessor Confirmation Letter” shall mean that certain letter, dated February 5,
2019, from the Lessor to the Lessee with respect to ASC 810.

“Lessor Investment” shall mean, as of any date of determination, the aggregate
amount advanced by the Lessor pursuant to Article II of the Participation
Agreement, net of any distributions (other than distributions of Yield or Break
Amount) with respect thereto. Except as otherwise expressly required pursuant to
Section 18.5 of the Lease, any reference to the Lessor Investment shall be to
the Lessor Investment taken as a whole.

“Lessor Liens” shall mean Liens on or against the Leased Property, the Site, the
Lease or any payment of Rent (a) which result from any act of, or any Claim
against, either of the Agents and any Participant, in any case, unrelated to the
transactions contemplated by the Operative Documents, (b) which result from any
Tax owed by the Lessor (in its individual capacity), the Agents or any
Participant, except any Tax for which such Person is entitled to indemnification
by Lessee under the Operative Documents, or (c) which result from any act or
omission of the Lessor that is in breach of such Person’s covenants or
agreements under the Operative Documents.

“Leverage Ratio” shall mean, as of the last day of any fiscal quarter of the
Lessee and its Restricted Subsidiaries on a consolidated basis, the ratio on a
rolling four fiscal quarter basis of (i) (x) Consolidated Indebtedness minus (y)
to the extent included in Consolidated Indebtedness, all Indebtedness
attributable to undrawn letters of credit (including, without duplication,
Indebtedness in the form of Guarantees with respect to letters of credit) to
(ii) Consolidated Adjusted EBITDA

“LIBOR Office” shall mean initially, the funding office of each Participant
designated as such in Schedule II to the Participation Agreement and,
thereafter, such other office of such Participant, if any, which shall be making
or maintaining the Rent Assignment Advances or the Lessor Investment, as
applicable.

“LIBOR Rate” shall mean with respect to any Payment Period, (i) the rate of
interest equal to a rate per annum (rounded upward, if necessary, to the nearest
1/100th of 1%) determined by the Administrative Agent to be the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) as displayed on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion) as of
approximately 1l:00 a.m., London time, two Business Days prior to the beginning
of such Payment Period as the rate for dollar deposits in the London interbank
market with a maturity comparable to such Payment Period, provided, however,
that for the initial Payment Period, such selection by the Administrative Agent
may be made as of approximately 11:00 a.m., London Time, one (1) Business Day
prior to the beginning of such Payment Period, provided further, however, that
such LIBOR Rate shall be capped for a period beginning with the Payment Period
starting on February 25, 2019, and continuing up to and





A-24

--------------------------------------------------------------------------------

 

 

 

including the Payment Period starting on January 25, 2021, at a rate of 3.00%
per annum for Advances on a cumulative basis at or below the levels set forth on
Schedule 2.9(f) of the Participation Agreement, or (ii) in the event the rates
referenced in the preceding clause (i) are not available, (x) the rate per annum
(rounded to the nearest 1/100 of 1%) equal to the quotation rate offered to
first class banks in the London interbank market as determined by the
Administrative Agent for deposits (for delivery on the first day of the relevant
period) in Dollars of amounts in same day funds comparable to the principal
amount of the Lease Balance, for which LIBOR is then being determined with
maturities comparable to such period as of approximately 11:00 a.m., (London
time) time on such determination date or (y) to the extent an alternative rate
under clause (x) is not ascertainable, a comparable or successor rate, which
rate is approved by the Administrative Agent provided, that if the LIBOR as
otherwise determined above would be less than zero percent (0.00%), then the
LIBOR for the purposes hereof shall be deemed to be zero percent (0.00%). If the
F.R.S. Board imposes a LIBOR Reserve Percentage with respect to LIBOR deposits
and the applicable rate is determined by reference to the foregoing clause (i),
then LIBOR shall be (x) the foregoing rate, divided by (y) the sum of 1 minus
the LIBOR Reserve Percentage. To the extent a comparable or successor rate is
approved by the Administrative Agent in connection herewith, the approved rate
shall be applied in a manner consistent with market practice; provided, further
that to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“LIBOR Reserve Percentage” shall mean, relative to any Payment Period, the
reserve percentage (expressed as a decimal) equal to the maximum aggregate
reserve requirements (including all basic, emergency, supplemental, marginal and
other reserves and taking into account any transitional adjustments or other
scheduled changes in reserve requirements) specified under regulations issued
from time to time by the F.R.S. Board and then applicable to assets or
liabilities consisting of and including “Eurocurrency Liabilities”, as currently
defined in Regulation D of the F.R.S. Board, having a term approximately equal
or comparable to such Payment Period.

“Lien” shall mean any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and including but not limited
to the security interest lien arising from a mortgage, encumbrance, pledge,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes. The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights-of-way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances (including, with respect to
stock, stockholder agreements, voting trust agreements, buy-back agreements and
all similar arrangements) affecting property. For the purposes of this
Agreement, the Lessee or a Subsidiary shall be deemed to be the owner of any
property which it has acquired or holds subject to a conditional sale agreement,
Capital Lease or other arrangement pursuant to which title to the property has
been retained by or vested in some other Person for security purposes and such
retention or vesting shall constitute a Lien.

“Limiting Event” shall mean an Event of Default arising under (i) paragraph (n)
of Article XVII of the Lease (solely to the extent that such Event of Default
was the result of an unsolicited Lessee Change of Control to which neither the
board of directors nor the shareholders of the Lessee approved, consented or
acquiesced), or (ii) paragraphs (e), (f), (g), or (j) of Article XVII of the
Lease, with respect to the paragraphs in clause (ii) solely if the breach of the
related





A-25

--------------------------------------------------------------------------------

 

 

 

covenant, representation or warranty was based on the following: a subjective
interpretation of the term “adequate,” “diligently,” “material,” “materially,”
“Material Adverse Effect,” “materially adversely affect,” “material adverse
change,” “materially and adversely affects,” “material adverse effect,” or any
other term that is not objectively determinable, or results from a condition
that is not solely related to the Lessee or the Lessee’s operations or the
Lessee’s use of the Leased Property; provided, however, if the Event of Default,
covenant, representation or warranty relates to the Lessee’s use of the Leased
Property, then such Event of Default, covenant, representation or warranty will
not be deemed a Limiting Event.

“Major Construction Document” shall have the meaning provided in Section 2.4(a)
of the Construction and Development Agreement.

“Margin Stock” shall have the meaning given such term under Regulation U issued
by the Board of Governors of the Federal Reserve System.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations or financial condition of the Lessee and its
Restricted Subsidiaries taken as a whole, (b) the ability of the Lessee to
perform any of its obligations under this Agreement and the other Operative
Documents, taken as a whole, (c) the validity or enforceability of any of the
Operative Documents, or (d) the rights of or benefits available to the
Participants or the Administrative Agent under this Agreement and the other
Operative Documents, taken as a whole.

“Material Default” shall mean any event, condition or failure which, with notice
or lapse of time or both, would become an Event of Default of the type described
in clause (a), (b), (c), (g), (h) or (i) of Article XVII of the Lease.

“Material Environmental Violation” shall have the meaning provided in Section
13.9 of the Lease.

“Material Indebtedness” shall mean (i) Indebtedness or obligations in respect of
one or more Swaps, of any one or more of the Lessee or any Restricted Subsidiary
in an aggregate principal amount exceeding $5,000,000 and (ii) the Indebtedness
under the Credit Agreement. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Lessee or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Lessee or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Modification” shall mean, with respect to any Major Construction
Document, any amendment, waiver, termination, release or other alteration which
would diminish in any material respect, with regard to the Facility, when
Completion has been effected, as an office building, the value, utility, useful
life or functional capability of the Facility.

“Maturity Date” shall mean the date which is the earlier of the day that is the
seventh anniversary of the Closing Date (subject to any extension due to a Force
Majeure Event not to exceed three months) or the fifth anniversary of the Base
Term Commencement Date.

“Member of the Zable Family” shall mean Walter J. Zable, his spouse, his
children, his grandchildren and any trust of which Walter J. Zable is the
settlor.





A-26

--------------------------------------------------------------------------------

 

 

 

“Memorandum of Ground Lease” shall mean that certain Memorandum of Ground Lease,
dated as of the Closing Date by and between the Ground Lessor and the Ground
Lessee.

“Memorandum of Lease” shall mean that certain Memorandum of Lease, Fee and
Leasehold Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing dated as of the Closing Date by and between the Lessee and the
Lessor.

“Monthly Date” shall mean (i) the twenty-fifth (25th) calendar day of each month
(or the next succeeding Business Day if such day is not a Business Day unless
such next succeeding Business Day falls in the next calendar month in which case
Monthly Date shall mean the prior Business Day if such day is not a Business
Day) and (ii) for the final Advance only, the Base Term Commencement Date.

“Moody’s” shall mean Moody’s Investor Service, Inc., or any successor thereto.

“MUFG” shall mean MUFG Bank, Ltd.

“MUFG Base Rate” shall mean the rate of interest publicly announced by MUFG
Union Bank, N.A., from time to time as its base rate.

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA which is subject to Title IV of ERISA to which Lessee or any
ERISA Affiliate is then, or at any time during the preceding five (5) calendar
years was, making or obligated to make contributions or with respect to which
Lessee or any ERISA Affiliate has any liability.

“Next Date” shall have the meaning provided in Section 13.1(a) of the Lease.

“Non-Severable” shall mean regarding fixtures, Alterations, additions and
improvements and substitutions and replacements thereof relating to the Facility
and Personal Property, those which (i) cannot be readily removed from the
Facility without causing damage to the Facility or the Site which cannot be
readily repaired, or (ii) are required for the Leased Property to comply with
Applicable Laws and Regulations and Insurance Requirements; for the avoidance of
doubt, the foregoing shall not include any items of personalty (or their
replacement) which were not paid for as part of Construction Costs during the
period prior to the Completion Date.

“Non-Use Fee” shall have the meaning provided in Section 2.13(c) of the
Participation Agreement.

“Non-Use Fee Rate” shall mean [***] basis points.

“Obligations” shall mean, in each case, whether now in existence or hereafter
arising: all payment and performance obligations of Cubic under the Operative
Documents including, without limitation, (i) Cubic’s obligation to pay the
Construction Recourse Amount, (ii) Cubic’s obligation to pay Deficiency
payments, the Recourse Deficiency Amount or the Return Price Recourse Deficiency
Amount, as applicable, (iii) Cubic’s obligation to pay the Purchase Amount as
the purchase price for the Leased Property, (iv) Cubic’s obligation to pay any
damages incurred by the Administrative Agent or any Participant or other amounts
due under the Operative





A-27

--------------------------------------------------------------------------------

 

 

 

Documents from time to time, including, without limitation, following an Event
of Default including any rejection by Cubic of the Construction and Development
Agreement, the Lease or any other Operative Document in any bankruptcy,
insolvency or similar proceeding, (v) Cubic’s obligation to pay the Basic Rent
(including yield accruing after the filing of any bankruptcy, insolvency or
similar petition), (vi) Cubic’s obligation to pay any and all other amounts of
Rent, and (vii) Cubic’s obligation to pay or perform, as applicable, all other
fees, expenses and commissions (including attorney’s fees and expenses),
charges, costs, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Lessee to the Agents, any
Participant or any other Person, of every kind, nature and description, direct
or indirect, absolute or contingent, due or to become due, contractual or
tortuous, liquidated or unliquidated, and whether or not evidenced by any note,
instrument, agreement or any other document, in each case under or in respect of
the Operative Documents.

“OFAC” shall mean the Office of the Foreign Assets Control of the U.S. Treasury
Department.

“Officer’s Certificate” of a Person shall mean a certificate signed by the
Chairman of the Board of Directors and/or the President and/or any Executive
Vice President and/or any Senior Vice President and/or any other Vice President,
Managing Director, Principal and/or other authorized officer(s) of such Person,
provided, that with respect to the Lessee, whomever signs the certificate is
authorized to represent such Person.

“Offsite Plans and Specifications” shall mean the plans and specifications
necessary to construct the improvements as described in, and pursuant to, the
Development Agreement and delivered to the Lessor pursuant to Section 3.3(a) of
the Participation Agreement and updated and supplemented pursuant to Section
2.7(o) of the Construction and Development Agreement including working drawings
and other drawings and specifications of every kind and description required to
construct such improvements.

“Operative Documents” shall mean, as the context requires:

(1)        the Participation Agreement;

(2)        the Lease;

(3)        the Memorandum of Lease;

(4)        the Construction and Development Agreement;

(5)        each Rent Assignment Agreement;

(6)        the Ground Lease;

(7)        the Memorandum of Ground Lease;

(8)        the Deed;

(9)        each Assignment of Contracts;





A-28

--------------------------------------------------------------------------------

 

 

 

(10)      each Consent and Acknowledgment;

(11)      each Bill of Sale; and

(12)      the Escrow Agreement.

“Overall Parcel” shall mean the Site and the land adjacent thereto commonly
referred to as Lots 18 and 22 as depicted on the Survey.

“Overall Transaction” shall mean all the transactions and activities referred to
in or contemplated by the Operative Documents.

“Overdue Rate” shall mean the lesser of (a) the highest interest rate permitted
by Applicable Laws and Regulations and (b) an interest rate per annum equal to
the Yield Rate (without regard to the proviso in clause (i) of the definition of
“LIBOR Rate”, to the extent applicable) plus 2% per annum.

“Owner” shall mean Bankers Commercial Corporation, in its capacity as owner of
the Facility and Building 1, and as lessee under the Ground Lease.

“Participant Party” shall mean the Participants and their respective Affiliates,
successors, permitted assigns and permitted transferees.

“Participants” shall mean the Lessor and the Rent Assignees, collectively.

“Participation” shall have the meaning provided in Section 6.4 of the
Participation Agreement.

“Participation Agreement” shall mean the Participation Agreement dated as of the
Closing Date among the Lessee, the Lessor, the Rent Assignees and the Agents.

“Participation Holder” shall have the meaning provided in Section 6.4 of the
Participation Agreement.

“Payment Date” shall mean (i) for any Payment Period commencing and ending prior
to the Base Term Commencement Date:  the Monthly Date, (ii) for the Payment
Period commencing prior to the Base Term Commencement Date and ending on, but
excluding, the Base Term Commencement Date: the Base Term Commencement Date, and
(iii) for any Payment Period commencing on or after the Base Term Commencement
Date:  the Monthly Date occurring after the third month of a respective Payment
Period; provided, that, with reference to Yield defined by reference to the
Alternate Base Rate, the Monthly Date immediately following the prior Payment
Period, provided further, that in each case regarding the foregoing subsection
(i) – (iii), any Payment Date that would otherwise extend beyond the Maturity
Date shall end on the Maturity Date.

“Payment Event of Default” shall mean an Event of Default arising under
paragraph 17(a)(i) or 17(a)(iii) of Article XVII of the Lease.





A-29

--------------------------------------------------------------------------------

 

 

 

“Payment Period” shall mean (i) during the Construction Period, a period of one
(1) month ending on a Monthly Date, except for (x) the first Payment Period
during the Construction Period which shall be for a period less than one (1)
month and which shall commence on the Closing Date and shall end on the next
Monthly Date, and (y) the final Payment Period during the Construction Period
which may be for a period of less than one (1) month and shall end on, but
exclude, the Base Term Commencement Date, and (ii) during the Base Term, a
period of three (3) months; provided, that, in each case, each Payment Period in
which a Payment Date occurs shall end on such Payment Date, provided that, with
respect to Yield defined by reference to the Alternate Base Rate, the Monthly
Date immediately following the prior Payment Period, provided, further, that
regarding each of the foregoing subsections (i) and (ii), any Payment Period
that would otherwise extend beyond the Maturity Date shall end on the Maturity
Date.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor agency.

“Permitted Acquisition” shall mean the acquisition of all or substantially all
of the assets, all or a substantial part of, a business, division, brand or
product line, or all or substantially all of the stock of any Person (such
Person being the “Target”) that is engaged in a line of business which is
substantially related to that of the Lessee and with respect to which:

(a)       such acquisition was approved by each Person’s (including the
Target’s) Board of Directors (or other similar governing body);

(b)       at the time of such proposed acquisition and immediately after giving
effect thereto, no Default would exist;

(c)       at the time of such proposed acquisition and immediately after giving
effect thereto, the Lessee is in compliance, on a pro forma basis, with the
maximum Leverage Ratio permitted under Section 5.6(a)(ii) of the Participation
Agreement at such time (including, if applicable, giving effect to the impact of
any Adjusted Covenant Period to the extent elected by the Lessee in accordance
with Section 5.6(a)(ii) of the Participation Agreement) recomputed as of the
last day of the most recently ended fiscal quarter of the Lessee for which
financial statements have been delivered (such compliance to be confirmed by an
officer’s certificate in a form satisfactory to the Administrative Agent); and

(d)       the Lessee shall have given the Administrative Agent prior written
notice, together with, if the total consideration being paid in connection with
such acquisition (including, without limitation, assumed Indebtedness or
Preferred Stock) exceeds $50,000,000, such documents and information as the
Administrative Agent may reasonably request and which are reasonably available
to the Lessee at such time.

“Permitted Contest” shall mean actions taken by a Person to contest in good
faith, by appropriate proceedings initiated timely and diligently prosecuted,
the legality, validity or applicability to the Leased Property, the Site or any
interest in the Leased Property, the Site or to the operation, use or
maintenance of the Leased Property and the Site or the Overall Transaction by,
any Person of: (a) any Applicable Laws and Regulations; (b) any term or
condition of, or any revocation or amendment of, or other proceeding relating
to, any Governmental Action; or (c) any Lien or Tax; provided that the
initiation and prosecution of such contest would not: (i) in the





A-30

--------------------------------------------------------------------------------

 

 

 

reasonable opinion of an Indemnitee to which such proceeding relates, result in,
or increase the risk of, the imposition of any criminal liability or penalty or
material civil liability on any Indemnitee; (ii) be reasonably likely to
adversely affect the validity, perfection or priority of the lien and security
interests created by the Operative Documents or the right, title or interest of
the Lessor in or to the Leased Property, the Site, or the right of any
Participant to receive payment of the Lease Balance or Yield or any interest
therein; (iii) be reasonably likely to adversely affect the fair market value,
utility or remaining useful life of the Leased Property, the Site or any
interest in the Leased Property or the Site or the continued economic operation
of the Leased Property and the Site; and provided further that in any event
reserves to the extent required by GAAP are maintained against any adverse
determination of such contest; or (iv) involve any Claim not fully indemnified
by the Lessee which the Lessee and the Indemnitee to which such Claim relates
have been unable to sever from the indemnified Claims, unless the Lessee shall
have posted a bond or other security that is reasonably satisfactory to such
Indemnitee to defend, protect, save and keep harmless such Indemnitee on a
Grossed Up Basis with respect to costs, expenses, fees and charges arising from
such otherwise not fully indemnified Claim; and provided further that in any
event reserves to the extent required by GAAP are maintained against any adverse
determination of such contest.

“Permitted Excess Amount” shall mean an amount equal to fifty percent (50%) of
the Aggregate Contingency Amount.

“Permitted Factoring Program” shall mean the sale by the Lessee or its
Subsidiaries of accounts receivable originated by the Lessee or such
Subsidiaries, in an aggregate amount not to exceed $30,000,000 during any fiscal
year of the Lessee, to a third-party factor in the ordinary course of business
and on a basis that is non-recourse to the Lessee or its Subsidiaries other than
limited recourse customary for factoring transactions of a similar kind.

“Permitted Investments” shall mean (i) full faith and credit obligations of the
United States of America, or fully guaranteed as to interest and principal by
the full faith and credit of the United States of America, of deposit having a
final maturity of not more than one (1) year after the date of issuance maturing
in not more than one (1) year from the date such investment is made,
(ii) certificates of any Participant or of any other commercial bank
incorporated under the laws of the United States of America or any state thereof
or the District of Columbia, which bank is a member of the Federal Reserve
System and has a combined capital and surplus of not less than $500,000,000 and
with a senior unsecured debt credit rating of at least “A” by Moody’s and “A” by
S&P, (iii) commercial paper of the Participants having a remaining term until
maturity of not more than 180 days from the date such investment is made rated
at least A-1 by S&P and P-1 by Moody’s, (iv) commercial paper of companies,
banks, trust companies or national banking associations (in each case excluding
the Lessee and its Affiliates) incorporated or doing business under the laws of
the United States or one of the States thereof, in each case having a remaining
term until maturity of not more than 180 days from the date such investment is
made and rated at least “P-1” by Moody’s or at least “A-F” by S&P, and (v)
repurchase agreements maturing within one (1) year with any financial
institution having combined capital and surplus of not less than $500,000,000
with any of the obligations described in clauses (i) through (iv) as collateral
so long as title to the underlying obligations pass to the Collateral Agent and
such underlying securities shall be segregated in a custodial or trust account
for the benefit of the Collateral Agent.





A-31

--------------------------------------------------------------------------------

 

 

 

“Permitted Liens” shall mean (a) the respective rights and interests of the
Lessee, the Participants, the Agents, as provided in the Operative Documents,
(b) Lessor Liens, (c) Liens for Taxes either not yet delinquent or being
contested in good faith and by appropriate proceedings diligently conducted and
in any event constituting a Permitted Contest, (d) materialmen’s, mechanics’,
workers, repairmen’s, employees’ or other like Liens arising in the ordinary
course of business for amounts either not yet due or being contested in good
faith and by appropriate proceedings constituting a Permitted Contest and to the
extent any reserve or other appropriate provision required by GAAP shall have
been made in respect of the Lien, (e) Liens arising after the Closing Date out
of judgments or awards not otherwise constituting an Event of Default under
clause (j) of Article XVII of the Lease and with respect to which at the time an
appeal or proceeding for review is being prosecuted in good faith and either (x)
(A) with respect to such Liens arising on or prior to the Completion Date, have
been bonded to the reasonable satisfaction of the Lessor or (B) with respect to
such Liens arising after the Completion Date, have been reserved for to the
extent required by GAAP, or (y) the enforcement of such Lien has been stayed
pending such appeal or review, and (f) Liens set forth on Schedule III to the
Participation Agreement.

“Permitted Transferee” shall have the meaning provided in Section 6.3(b) of the
Participation Agreement.

“Person” shall mean any individual, partnership, corporation, limited liability
company, trust, association, joint venture, joint stock company, un-incorporated
organization, Authority or any other entity.

“Personal Property” means all of the Leased Property that does not constitute
real property and in which a security interest may be created under the UCC
including the Equipment.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Lessee or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plans and Specifications” shall mean the plans and specifications necessary to
demolish Building 1 and to construct the Facility to operate in accordance with
its intended purposes as Class A office buildings and delivered to the Appraiser
and the Lessor pursuant to Section 2.7(o) of the Construction and Development
Agreement and updated and supplemented pursuant to Section 2.7(o) of the
Construction and Development Agreement including working drawings and other
drawings and specifications of every kind and description required to assemble
and construct the Facility.

“Preferred Stock” shall mean any class of capital stock (or other equity
interests) of a Person that is preferred over any other class of capital stock
(or other equity interests) of such Person as to the payment of dividends or
other distributions or the payment of any amount upon liquidation or dissolution
of such Person.

“Prohibited Person” shall mean a Person that is (i) on the SDNL or (ii) in
violation of any money laundering law, regulation or order, including the USA
PATRIOT Act.





A-32

--------------------------------------------------------------------------------

 

 

 

“Public Utility Holding Company Act” shall mean the Public Utility Holding
Company Act of 2005.

“Purchase Amount” shall mean, as of any date of determination, the sum of
(a) the aggregate sum of the outstanding principal amount of the outstanding
Rent Assignment Advances of all the Rent Assignees and the Lessor Investment of
the Lessor (including amounts with respect to Funded Claims), plus (b) all
accrued but unpaid Yield, plus (c) Break Amounts, if any, plus (d) without
duplication, all unpaid Rent and all other sums then due and payable pursuant to
the terms of the Operative Documents by the Lessee or the Lessor including,
without limitation, all Supplemental Rent.

“Purchase Option” shall have the meaning provided in Section 21.1(a) of the
Lease.

“Recorder’s Office” shall mean the County Clerk’s Office for San Diego County,
California.

“Recourse Deficiency Amount” shall mean, as of the date on which any claim or
demand is made (the “Calculation Date”) due to the occurrence of a Limiting
Event (in the case of application of Section 18.1(b) of the Lease), the sum of
(i) the accreted value of Basic Rent and any other payments that are required to
be included in the computation of the maximum guarantee test as prescribed in
ASC 840-10-25-14 and ASC 840-10-25-1(d) or ASC 842-10-25-2 and ASC 842-10-55-2,
as applicable to Lessee, previously paid prior to the Calculation Date and (ii)
an amount, the present value of which, discounted to the Calculation Date, when
added to the present value (discounted to the Calculation Date) of (x) Fees
described in Section 2.13(a) and (b) of the Participation Agreement and (y) any
other Supplemental Rent (other than the Recourse Deficiency Amount itself) which
is required to be included in the 90% test pursuant to ASC 840-10-25-14 and ASC
840-10-25-1(d) or ASC 842-10-25-2 and ASC 842-10-55-2, as applicable to Lessee,
in each case to be paid by the Lessee (plus the estimated reasonable costs
relating to such Limiting Event which will be borne by the Lessee) from and
after the Completion Date to and including the Calculation Date will be equal to
89.95% of Eligible Construction Costs. The rate used to accrete or discount
values will be (x) the incremental borrowing rate of Lessee prior to the
Construction Period Termination Date, and (y) the implicit rate of the Lease
used for determination of classification of the Lease on the Closing Date for a
term equal to such date of claim or demand under ASC 840-10-25-1(d) or ASC
842-20-30-3, respectively. The calculation further assumes that such payments
are made quarterly in arrears throughout the period at the rates established
hereunder, calculated using an actual day convention on the Lease Balance
outstanding on such date of claim or demand. To the extent the Calculation Date
shall occur on or before September 30, 2019, the foregoing calculations shall be
made with reference to ASC 840, and thereafter, with reference to ASC 842.

“Regulations” shall mean the income tax regulations promulgated from time to
time under and pursuant to the Code.

“Release” shall mean the release, deposit, disposal or leak of any Hazardous
Material into or upon or under any land or water or air, or otherwise into the
environment, including, without limitation, by means of burial, disposal,
discharge, emission, injection, spillage,





A-33

--------------------------------------------------------------------------------

 

 

 

leakage, seepage, leaching, dumping, pumping, pouring, escaping, emptying,
placement and the like.

“Remediation Plan” shall mean the Soil Management Plan dated December 17, 2018
by SCS Engineers related to DEH Voluntary Assistance Program Case #
DEH2018-LSAM-000521.

“Rent” shall mean Basic Rent and Supplemental Rent, collectively.

“Rent Assignee” or “Rent Assignees” shall mean any Person which enters into a
Rent Assignment Agreement with Lessor and joins the Participation Agreement and
other Operative Documents as a Rent Assignee.

“Rent Assignee Release” shall mean the release and discharge executed by the
Collateral Agent which will cause the Recorder’s Office to release, discharge
and cancel the Security Documents from its registry when it is submitted.

“Rent Assignment Advance” shall mean the aggregate amount advanced by the Rent
Assignees pursuant to Article II of the Participation Agreement and Section 2.1
of each Rent Assignment Agreement.

“Rent Assignment Agreements” shall mean each Rent Assignment Agreement dated as
of the Closing Date between the Lessor and a Rent Assignee and any Rent
Assignment Agreement agreed to from time to time pursuant to a permitted
assignment by a Rent Assignee.

“Rent Assignment Documents” shall mean the Rent Assignment Agreements, the
Security Documents and all documents and instruments executed and delivered in
connection with each of the foregoing.

“Rent Assignment Interests” shall have the meaning set forth in Section 2.01 of
each Rent Assignment Agreement.

“Rentals” shall mean as of the date of any determination thereof all fixed
payments (including as such all payments which the lessee is obligated to make
to the lessor on termination of the lease or surrender of the property) payable
by the Lessee or a Restricted Subsidiary, as lessee or sublessee under a lease
of real or personal property, but shall be exclusive of any amounts required to
be paid by the Lessee or a Restricted Subsidiary (whether or not designated as
rents or additional rents) on account of maintenance, repairs, insurance, taxes
and similar charges.

“Replacement Rate” shall have the meaning provided in Section 2.9(b) of the
Participation Agreement.

“Representatives” shall have the meaning provided in Section 9.19 of the
Participation Agreement.

“Required Rent Assignees” shall mean, as of the date of the determination, the
Rent Assignee(s) holding outstanding Rent Assignment Advances (directly or
indirectly through





A-34

--------------------------------------------------------------------------------

 

 

 

acquisitions of Rent Assignment Advances) representing at least 50.1% of the
unpaid principal amount of all Rent Assignment Advances.

“Required Participants” shall mean, as of the date of determination,
Participants with outstanding Rent Assignment Advances and Lessor Investment
(directly or indirectly through acquisitions of Rent Assignment Advances or
Lessor Investment) representing at least 50.1% of the aggregate unpaid balance
of the Rent Assignment Advances and Lessor Investments; provided, however, that
with respect to (i) any termination, amendment, supplement, waiver or
modification of, or request, direction or action under, Article IX, XI, XII,
XIII, XXI, XXII, XXIII of the Lease or under Sections 2.6, 2.7 or 3.3 of the
Construction Development Agreement, or (ii) any termination, amendment,
supplement, waiver or modification of Section 2.10 of the Participation
Agreement or the Rent Assignment Agreement, “Required Participants” shall mean,
as of any date of determination, subject to the terms of the Rent Assignment
Agreement, the Required Rent Assignees and the Lessor, voting as separate
classes.

“Responsible Officer” of (i) Lessor shall mean the President or any Vice
President, Assistant Vice President, Secretary, Assistant Secretary, Treasurer
or Assistant Treasurer, or (ii) Lessee shall mean any Senior Financial Officer
or any other officer of Lessee with responsibility for the administration of the
relevant portion of any Operative Document.

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Lessee or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.

“Restricted Subsidiary” shall mean any Subsidiary (a) of which more than 80% (by
number of votes) of the Equity Interests with voting power is beneficially
owned, directly or indirectly, by the Lessee and (b) if applicable, as so
designated within the limitations of Section 5.6 of the Participation Agreement.
An SPE may be either a Restricted Subsidiary or an Unrestricted Subsidiary.

“Return Date” shall mean the earlier to occur of the Lease Expiration Date or
the Maturity Date.

“Return Option” shall have the meaning provided in Section 21.1(b) of the Lease.

“Return Option Liens” shall have the meaning provided in Section 22.1(a) of the
Lease.

“Return Price Recourse Deficiency Amount” shall mean the amount equal to the
Return Price Recourse Deficiency Amount set forth on the Lease Supplement
calculated as an amount, the present value of which, discounted to the Base Term
Commencement Date (herein, the “Calculation Date”) if paid on the last day of
the Base Term (in the case of the application of Article XXII of the Lease),
when added to the present value (discounted to the Base Term Commencement Date)
of (x) the accreted value of Basic Rent and any other payments that are required
to be included in the computation of the maximum guarantee test as prescribed in
ASC





A-35

--------------------------------------------------------------------------------

 

 

 

842-10-25-2 and ASC 842-10-55-2 previously paid prior to Completion together
with the Basic Rent to be paid during the Base Term, (y) Fees described in
Section 2.13(a) and (b) of the Participation Agreement and (z) any other
Supplemental Rent (other than the Return Price Recourse Deficiency Amount
itself) which is included under ASC 842-10-25 and ASC 842-10-55-2, in each case
to be paid by the Lessee during the Lease Term to and including the Calculation
Date will be equal to 89.95% of Eligible Construction Costs. The rate used to
accrete or discount values will be the implicit rate of the Lease used for
determination of classification of the Lease on the Calculation Date for a term
equal to the Base Term as prescribed in ASC 842-20-30-3. The calculation further
assumes that such payments are made quarterly in arrears throughout the period
at the rates established hereunder, calculated using an actual day convention on
the Lease Balance outstanding on the Base Term Commencement Date.

“Sale Proceeds” shall mean the gross sale proceeds from the sale of the Leased
Property pursuant to Articles XVIII or XXII of the Lease minus any transfer or
deed tax thereon (to the extent not paid by the assignee or transferee thereof)
and minus the aggregate amount of any costs or expenses incurred by the Lessee
(under Article XXII but not under Article XVIII of the Lease), the Lessor and,
if so referenced under Article XXII of the Lease as entitled to reimbursement
from sale proceeds, any other Person (including a buyer or potential buyer) to
the extent Lessor and Lessee have agreed to such payment of such other Person’s
costs or expenses, in each case, in connection with the actions required under
Article XXII of the Lease, excluding, in the case of the Lessee, any provision
of Article XXII which expressly specifies that the Lessee’s costs shall not be
reimbursable out of gross sale proceeds.

“SDNL” shall mean the list of Specially Designated Nationals and Blocked Persons
issued by OFAC.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean, collectively, the Assignments of Contracts.

“Senior Funded Debt” shall mean all Funded Debt of the Lessee which is not
expressed to be subordinate or junior in rank to any other Funded Debt of the
Lessee.

“Significant Subsidiary” shall mean a subsidiary that is a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X.

“Site” shall mean an approximately 13.879-acre portion located on the northwest
corner of the Land on which the Facility is to be located, as described in
Schedule IV to the Participation Agreement.

“Soft Costs” shall mean Construction Costs incurred for the production of the
Plans and Specifications, architectural and engineering fees, legal and
accounting fees, permit and license fees and other such similar costs.

“Solvent” shall mean, with respect to any Person, that as of the date of
determination both (i) the then fair saleable value of the assets of such Person
is (y) greater than the total amount of liabilities of such Person and (z) not
less than the amount that will be required to pay the probable liabilities on
such Person’s then existing debts as they become absolute and





A-36

--------------------------------------------------------------------------------

 

 

 

matured considering all financing alternatives and potential asset sales
reasonably available to such Person; and (ii) such Person is “solvent” within
the meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances.

“SPE” shall mean any direct or indirect Subsidiary of Cubic Corporation that
constitutes a special purpose entity.

“Specified Event” shall mean (i) any Event of Default described in clause (h) or
(i) of Article XVII of the Lease, (ii) fraud, misapplication of funds, illegal
acts or willful misconduct on the part of Lessee, (iii) with respect to Claims
pursuant to Section 7.1(a)(vii) of the Participation Agreement, any acts,
events, conditions or circumstances existing or occurring with respect to the
Site on or prior to the Closing Date, or (iv) any act or failure to act
(including any misrepresentation or the failure to comply with the Operative
Documents including, without limitation, the failure to maintain insurance
required by the Lease or the Construction and Development Agreement) by any
Cubic Person (other than the failure to complete construction of the Facility or
to cause Completion by the Construction Period Termination Date). For the
avoidance of doubt, it shall deemed to be the Lessee’s failure to act where any
exclusion arises from insurance coverages required to be maintained by the
Lessee under the Lease or the Construction and Development Agreement.

“S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc. or any successor thereto.

“Subsidiary” shall mean, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Lessee.

“Subsidiary Guarantee” shall mean that certain Third Amended and Restated
Guarantee dated as of August 11, 2016 (including any and all supplements
thereto) and executed (or joined) by each Guarantor, as amended, restated,
supplemented or otherwise modified from time to time.

“Substantial Completion” shall mean substantial completion of the Construction
subject to punch list items, final work and final payments, in accordance with
the approved Plans and Specifications and pursuant to the General Construction
Agreement which substantial completion may be evidenced by a certificate of
occupancy (including a temporary certificate of occupancy) or its equivalent as
available.

“Supplemental Rent” shall mean any and all amounts, liabilities and obligations
other than Basic Rent which the Lessee assumes or agrees or is otherwise
obligated to pay under the Lease or any other Operative Document (whether or not
designated as Supplemental Rent) to the Lessor or any other Person, including,
without limitation and without duplication, Purchase





A-37

--------------------------------------------------------------------------------

 

 

 

Amount, Break Amounts, Additional Costs, Sale Proceeds, the Construction
Recourse Amount, payments of Deficiency, the Recourse Deficiency Amount or the
Return Price Recourse Deficiency Amount, the amounts payable pursuant to Section
7.7 of the Participation Agreement and indemnities and damages for breach of any
covenants, representations, warranties or agreements by Lessee contained in the
Operative Documents.

“Survey” shall have the meaning provided in Section 2.1(h) of the Participation
Agreement.

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Lessee or the Subsidiaries shall be a Swap Agreement.

“Swaps” shall mean, with respect to any Person, payment obligations with respect
to interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency; provided that Swaps entered into by such Person in the ordinary
course of business for the sole purpose of managing or hedging risk shall not be
deemed or construed to constitute Indebtedness within the terms of this
Agreement. Without limiting the foregoing, the amount of the obligation under
any Swap shall be the amount determined in respect thereof as of the end of the
then most recently ended fiscal quarter of such Person, based on the assumption
that such Swap had terminated at the end of such fiscal quarter, and in making
such determination, if any agreement relating to such Swap provides for the
netting of amounts payable by and to such Person thereunder or if any such
agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

“Tax” and “Taxes” shall mean any and all fees (including, without limitation,
documentation, recording, license and registration fees and public dues), taxes
(including, without limitation, income (whether net, gross or adjusted gross),
gross receipts, sales, rental, use, value added, net asset, property, real
estate transfer, transfer, excise and stamp taxes), levies, imposts, duties,
charges, assessments or withholdings of any nature whatsoever imposed by an
Authority, together with any penalties, fines or interest thereon or additions
thereto.

“TeraLogics” shall mean TeraLogics, LLC, a Maryland limited liability company.

“Title Insurance Company” shall mean the title insurance company that has or
will issue the title policies with respect to the Leased Property, which company
shall be reasonably acceptable to the Lessor.

“Title Policy” shall have the meaning provided in Section 2.1(m) of the
Participation Agreement.





A-38

--------------------------------------------------------------------------------

 

 

 

“Transaction Costs” shall mean reasonable and properly documented costs,
expenses and fees incurred by the Lessee, the Agents and the Participants in
connection with the consummation of the transactions contemplated by the
Operative Documents, and the preparation, negotiation, syndication, execution
and delivery of the Operative Documents, including, without duplication, (1) the
fees and expenses of Jones Day, special counsel to the Lessee and special
California counsel to the Lessee; (2) the fees and expenses of Dechert LLP,
special counsel to the Lessor and Rent Assignees; (3) all premiums and other
fees and expenses of the Title Insurance Company with respect to its issuance of
the Title Policies; (4) all fees and expenses of the Environmental Expert with
respect to the Phase I environmental report and any additional work as
referenced in Section 2.1(i) of the Participation Agreement, payable in
accordance with the fee agreement between the Environmental Expert and the
Lessor; (5) the initial and ongoing reasonable fees and expenses of the Agents
and their respective counsel; (6) all fees and expenses of the Appraiser with
respect to the Appraisal payable in accordance with the fee agreement between
the Appraiser and the Lessor; (7) all taxes and search fees, recording fees and
filing fees incurred in connection with lien searches and the recording,
registering or filing any Operative Document, any deed, declaration, mortgage,
security agreement, notice, release, discharge, termination or financing
statement with any public office, registry or governmental agency; (8) all
reasonable costs, expenses and fees of the surveyor engaged to survey the Site,
including any flood zone determination costs, expenses and fees; (9) all fees
and expenses of the Construction Consultant with respect to the initial
preparation and subsequent updating of the construction report (as referenced in
Section 3.1(j) of the Participation Agreement) payable in accordance with the
fee agreement between the Construction Consultant and the Lessor; (10) all costs
and expenses of one company engaged to advise the Participants on insurance
issues arising in connection with the negotiation of the Operative Documents;
(11) all insurance premiums, including premiums related to residual value
insurance procured by Lessor for its accounting purposes; (12) the out-of-pocket
fees and expenses of the Participants; and (13) all other Fees.

“Uniform Commercial Code” and “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in any applicable jurisdiction.

“Unrestricted Subsidiary” shall mean any Subsidiary which is not a Restricted
Subsidiary and, if applicable, as has been designated as such within the
limitations of Section 5.6 of the Participation Agreement. An SPE may be either
a Restricted Subsidiary or an Unrestricted Subsidiary.

“Upfront Fee” shall have the meaning provided in Section 2.13(b) of the
Participation Agreement.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“USA PATRIOT Act” shall have the meaning provided in Section 4.1(q) of the
Participation Agreement.

“Wholly-owned Restricted Subsidiary” shall mean, at any time, any Restricted
Subsidiary one hundred percent (100%) of all of the Equity Interests (except
directors’ qualifying shares) and voting interests of which are owned by any one
or more of the Lessee and the Lessee’s other Wholly-owned Restricted
Subsidiaries at such time.





A-39

--------------------------------------------------------------------------------

 

 

 

“Wholly-owned Subsidiary” shall mean, at any time, any Subsidiary one hundred
percent (100%) of all of the Equity Interests (except directors’ qualifying
shares) and voting interests of which are owned by any one or more of the Lessee
and the Lessee’s other Wholly-owned Subsidiaries at such time.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Taxes” shall mean Taxes arising under the laws of any national,
municipal or local government, political subdivision or taxing Authority of the
United States or any other jurisdiction imposed or collected by way of
withholding (regardless of whether such taxes may also be imposed upon or
collected from the recipient of a payment), and fines, interest, penalties or
other additions thereto, thereon, in lieu thereof or for noncollection or in
respect thereof.

“Yield” shall mean with respect to each Payment Period (a) the Yield Rate for
such Payment Period multiplied by (b) the aggregate Lease Balance outstanding.

“Yield Rate” shall mean, for any Payment Period, (a) the sum of the LIBOR Rate
for such Payment Period plus the Applicable Margin or (b) at any time that the
provisions of Section 2.9(b) of the Participation Agreement shall apply to the
Lease Balance, the Replacement Rate or the Alternate Base Rate, as applicable,
plus the Applicable Margin; and (ii) during the Base Term, (a) the sum of the
LIBOR Rate for such Payment Period plus the Applicable Margin.

 

 

A-40

--------------------------------------------------------------------------------